EXECUTION VERSION
CREDIT AGREEMENT
Dated as of August 26, 2008
among
WARNACO OF CANADA COMPANY,
as Borrower
The Warnaco Group, Inc.,
as a Guarantor
The Lenders and Issuers from Time to Time Party Hereto
Bank of America, N.A.,
as Administrative Agent
Bank of America, N.A.,
as Collateral Agent
Banc of America Securities LLC and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Book Managers
and
Deutsche Bank Securities Inc.,
as Sole Syndication Agent

 



--------------------------------------------------------------------------------



 



          Credit Agreement, dated as of August 26, 2008, among Warnaco of Canada
Company, a Nova Scotia unlimited liability company (the “Borrower”), The Warnaco
Group, Inc., a Delaware corporation (“Group”), the Lenders (as defined below),
the Issuers (as defined below), Bank of America, N.A. (“BofA”), as
administrative agent for the Revolving Credit Facility (as defined below) (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders and the Issuers (in such capacity, the “Collateral Agent”), Banc of
America Securities LLC (“BAS”) and Deutsche Bank Securities Inc., as joint lead
arrangers and joint book managers (in such capacities, the “Arrangers”), and
Deutsche Bank Securities Inc., as sole syndication agent for the Lenders and the
Issuers (in such capacity, the “Syndication Agent” and together with the
Administrative Agent and the Collateral Agent, collectively, the “Agents”).
W i t n e s s e t h:
          Whereas, the Borrower has requested that the Lenders and the Issuers
make available to the Borrower for the purposes specified in this Agreement (as
defined below) a revolving credit and letter of credit facility;
          Whereas, the Lenders and Issuers are willing to make available to the
Borrower such revolving credit and letter of credit facility upon the terms and
subject to the conditions set forth herein;
          Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
          Section 1.1 Defined Terms. As used in this Agreement, the following
terms have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Accelerated Borrowing Base Certificate Delivery Date” means any date
on which the Available Credit has been less than 15% of the Aggregate Borrowing
Limit for five consecutive Business Days.
          “Accelerated Borrowing Base Certificate Delivery Period” means the
period commencing on an Accelerated Borrowing Base Certificate Delivery Date and
ending on the first day after any 45 consecutive day period, commencing after
such Accelerated Borrowing Base Certificate Delivery Date, during which the
Available Credit equals or exceeds 15% of the Aggregate Borrowing Limit for each
day during such 45 consecutive day period and no Event of Default has occurred
or existed (or ending such earlier time after the commencement of such
Accelerated Borrowing Base Certificate Delivery Date that the Available Credit
equals or exceeds 15% of the Aggregate Borrowing Limit as the Administrative
Agent shall agree in writing in its sole discretion).
          “Account” has the meaning specified in the PPSA (or, if such defined
term is used with respect to or otherwise applicable to a U.S. Loan Party,
specified in the U.S. Pledge and Security Agreement).

 



--------------------------------------------------------------------------------



 



          “Account Debtor” means a Person obligated on an Account (or, if such
defined term is used with respect to or otherwise applicable to a U.S. Loan
Party, has the meaning specified in the U.S. Pledge and Security Agreement).
          “Adjusted Orderly Liquidation Value Rate” means 90% of the Orderly
Liquidation Value Rate (or, in the case of Eligible Inventory consisting of
Documented Non-Letter of Credit Inventory or Inventory covered by Documentary
Letters of Credit, 85% of the Orderly Liquidation Value Rate).
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Advance Rate” means, for each category of Collateral set forth below,
the rate set forth below (as a percentage of book value) opposite such category
of Collateral:

          Category   Rate
Eligible Receivables
    85 %
 
       
Eligible Inventory (other than Documented Non-Letter of Credit Inventory and
Inventory covered by Documentary Letters of Credit)
    80 %

provided, that (a) if at any time the product of (i) the Adjusted Orderly
Liquidation Value Rate and (ii) the sum of Eligible Inventory (other than
Documented Non-Letter of Credit Inventory and Inventory covered by Documentary
Letters of Credit) of each Canadian Loan Party (valued, in each case, at the
lower of cost and market on a first-in, first-out basis) is less than the
aggregate Borrowing Base attributable to such Inventory under clause (a)(ii)(x)
of the definition of Borrowing Base (calculated using the above Advance Rate),
then, at the sole discretion of the Administrative Agent, exercised reasonably,
the effective Advance Rate for Eligible Inventory will be adjusted (until
delivery of the next Appraisal) to a level that would cause such Advance Rate to
effectively equal the Adjusted Orderly Liquidation Value Rate; and (b) any
reduction in the foregoing advance rates (or any increase up to the rates set
forth above) shall be determined by the Administrative Agent in its sole
discretion exercised reasonably and shall take effect 10 Business Days (or, if
pursuant to clause (a) above, three (3) Business Days) after the Administrative
Agent delivers written notice thereof to the Borrower.
          “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, each officer, director, general partner or joint-venturer of
such Person, and each Person who is the beneficial owner of 10% or more of any
class of Voting Stock of such Person. For the purposes of this definition,
"control” means the possession of the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
          “Affiliated Account Debtor” means, (a) in relation to an Account
Debtor that is a Governmental Authority, any other Account Debtor that is a
Governmental Authority, and (b) in relation to an Account Debtor that is not a
Governmental Authority, each Account Debtor that is an Affiliate of such Account
Debtor.
          “Agent Affiliate” has the meaning specified in Section 10.9(c).
          “Agents” has the meaning specified in the preamble to this Agreement.

2



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
          “Agreement Accounting Principles” means, subject to Section 1.3, GAAP
or, if (x) the U.S. Securities and Exchange Commission requires or permits
United States reporting companies to utilize the IFRS in lieu of GAAP for
reporting purposes and (y) Group adopts the IFRS with the agreement of its
independent public accountants, the IFRS, each as in effect from time to time,
applied in a manner consistent with that used in the preparation of the audited
annual Financial Statements referred to in Section 6.1(c); provided that if the
adoption by Group of the IFRS results in a change in any of the calculations
required by Article V, Article VI or Article VIII or in the definition of
“Applicable Margin” or “Permitted Acquisition”, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants by Group and the Borrower or the determination of
the “Applicable Margin” or the calculation of the Fixed Charge Coverage Ratio in
the definition of “Permitted Acquisition” shall be the same after such adoption
as if such adoption had not been made; and provided, further, that the adoption
of the IFRS (to the extent that such adoption would affect a calculation that
measures compliance with any covenant contained in Article V, Article VI or
Article VIII or in the definition of “Applicable Margin” or “Permitted
Acquisition”) shall not be given effect until such provisions are amended to
reflect such adoption.
          “Aggregate Borrowing Base” means, at any time, the aggregate of the
Borrowing Base and the Borrowing Base (as defined in the U.S. Facility) at such
time.
          “Aggregate Borrowing Limit” means, at any time, the lesser of (i) the
sum of the Revolving Credit Commitments and Revolving Credit Commitments (as
defined in the U.S. Facility) in effect at such time and (ii) the Aggregate
Borrowing Base at such time.
          “Alternative Currency” means the lawful currency of each of the
European Union, the United Kingdom, the United States of America and Hong Kong,
provided that in each case such currency is freely transferable into U.S.
Dollars.
          “Anniversary Date” means each anniversary of the Closing Date.
          “Applicable Margin” means, as of any date of determination, (a) from
and after the Closing Date but prior to the date 10 Business Days after delivery
by Group to the Administrative Agent of Financial Statements pursuant to
Section 6.1(b) for the Fiscal Quarter ending on or about March 31, 2009, a per
annum rate equal to 1.75% (in the case of BA Rate Loans) and .75% (in the case
of Prime Rate Loans) and (b) from and after the date 10 Business Days after
delivery by Group to the Administrative Agent of Financial Statements pursuant
to Section 6.1(b) for the Fiscal Quarter ending on or about March 31, 2009, a
per annum rate equal to the rate set forth below opposite the applicable type of
Loan and the then applicable Leverage Ratio of Group (determined on the last day
of the most recent Fiscal Quarter for which Financial Statements have been
delivered pursuant to Section 6.1(b) or Section 6.1(c)) set forth below:

                      Prime Rate     Leverage Ratio   Loans   BA Rate Loans
Greater than 1.75 to 1
    1.00 %     2.00 %
 
               
Less than or equal to 1.75 to 1 and greater than 0.50 to 1
    .75 %     1.75 %
 
               
Less than or equal to 0.50 to 1
    .50 %     1.50 %

3



--------------------------------------------------------------------------------



 



Changes in the Applicable Margin resulting from a change in the Leverage Ratio
on the last day of any subsequent Fiscal Quarter shall become effective 10
Business Days after delivery by Group to the Administrative Agent of new
Financial Statements pursuant to Section 6.1(b) or Section 6.1(c) as applicable.
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio of Group), if Group shall fail to deliver such
Financial Statements within any of the time periods required under
Section 6.1(b) or Section 6.1(c) (as either such section has been amended,
waived or otherwise modified), the Applicable Margin from and including the day
on which such Financial Statements were due, to but not including the date 10
Business Days after Group delivers to the Administrative Agent such Financial
Statements, shall equal the highest possible Applicable Margin provided for by
this definition.
          “Applicable Unused Commitment Fee Rate” means, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
respective Level (i.e., Level 1 or Level 2, as the case may be) of Average
Revolver Usage for the calendar quarter most recently ended (or, for the first
payment of the Unused Commitment Fee under Section 2.12(a), for the period
commencing on the Closing Date and ending on the last day of the calendar
quarter in which the Closing Date occurred); provided that the Applicable Unused
Commitment Fee Rate shall not change until 5 Business Days after the end of such
calendar quarter (or shorter period).

                  Average     Level   Revolver Usage   Unused Commitment Fee
Level 1
  Less than 50%     0.50 %
 
           
Level 2
  Equal to or greater than 50%     0.375 %

          “Appraisal” means each appraisal that is conducted prior to, on or
after the Closing Date pursuant to Section 6.12(b) for purposes of determining
the Borrowing Base, in form and substance acceptable to the Administrative Agent
and performed by an appraiser that is satisfactory to the Administrative Agent.
          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to any Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty or the U.S. Loan Party Canadian Facility Guaranty, any joinder
to the Canadian Security Agreement, the Deed of Hypothec, the Canadian Pledge
Agreement or the U.S. Pledge and Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material, provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing (other than a
Notice of Borrowing, Swing Loan Request or Notice of Conversion or Continuation
sent by e-mail in accordance with the terms hereof; provided, that (A) the
Borrower shall confirm each such notice by prompt delivery to the Administrative
Agent of a Notice of Borrowing, Swing Loan Request or Notice of Conversion or
Continuation, as applicable, in a manner permitted by Section 11.8 (other than
by electronic mail, Approved Electronic Platform, internet website or other
electronic transmission), but if it differs in any material respect from the
action taken by any Facility Agent or Lender, the records of the applicable
Facility Agents and Lenders shall govern, (B) each Facility Agent and Lender
shall be entitled to rely on such e-mail notice (and regardless of whether any
confirmation is received by the Administrative Agent) and (C) no Facility

4



--------------------------------------------------------------------------------



 



Agent or Lender shall have any liability for any loss suffered by the Borrower
or any other Loan Party as a result of a Facility Agent or any Lender acting
upon such e-mailed instructions), (ii) any notice pursuant to Section 2.8 or
Section 2.9 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) any notice of any Default or Event of Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article II or Section 2.4(a) or
any other condition to any Borrowing or other extension of credit hereunder or
any condition precedent to the effectiveness of this Agreement.
          “Approved Electronic Platform” has the meaning specified in
Section 10.9.
          “Approved Fund” means any Fund that is advised or managed by (a) an
Agent or a Lender, (b) an Affiliate of any Agent or any Lender or (c) an entity
or Affiliate of an entity that administers or manages a Lender.
          “Arrangers” has the meaning specified in the preamble to this
Agreement.
          “Asset Sale” has the meaning specified in Section 8.4.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A.
          “Availability Reserves” means, as of three (3) Business Days after the
date of written notice of any determination thereof to the Borrower by the
Administrative Agent (except that no such advance notice shall be required with
respect to any amounts established on or prior to the Closing Date, so long as
the Administrative Agent notifies the Borrower of such amounts on or prior to
the Closing Date, which amounts shall be in effect as of the Closing Date), such
amounts as the Administrative Agent may from time to time establish against the
Revolving Credit Facility, in the Administrative Agent’s sole discretion
exercised reasonably, in order to (a) preserve the value of the Collateral or
the Collateral Agent’s Lien thereon and/or (b) provide for the payment of
unanticipated liabilities of any of the Loan Parties arising after the Closing
Date and, to the extent that the Administrative Agent is not aware of same on
the Closing Date, arising on or prior to the Closing Date and/or (c) provide for
the effect, or anticipated effect, of the loss of the benefit to the Warnaco
Entities of a Material License.
          “Available Canadian Credit” means, at any time, (a) the lesser of
(i) the Revolving Credit Commitments in effect at such time and (ii) the
Borrowing Base at such time minus (b) the sum of (i) the U.S. Dollar Equivalent
of the aggregate Revolving Credit Outstandings at such time and (ii) the U.S.
Dollar Equivalent of the aggregate amount of any Availability Reserve in effect
at such time.
          “Available Credit” means, at any time, the sum of the U.S. Dollar
Equivalent of the Available Canadian Credit at such time and the Available U.S.
Credit (as defined in the U.S. Facility) at such time; provided that in no event
shall the U.S. Dollar Equivalent of the amount of Available Canadian Credit
included in the determination of “Available Credit” at any time exceed 25% of
the Available Credit at such time.
          “Average Revolver Usage” means, for any period, an amount equal to
(i) the quotient of (x) the sum of the U.S. Dollar Equivalent of the Revolving
Credit Outstandings (excluding the U.S. Dollar Equivalent of the amount of any
outstanding Swing Loans) for each day during such period,

5



--------------------------------------------------------------------------------



 



divided by (y) the number of days in such period, divided by (ii) the quotient
of (x) the sum of the Revolving Credit Commitments of the Lenders for each day
during such period, divided by (y) the number of days in such period, all as
determined by the Administrative Agent.
          “BA Rate” means, for any Interest Period, with respect to any BA Rate
Loan, the rate of interest per annum equal to the annual rate of interest quoted
on the Business Day which is the first day of such Interest Period by BofA
Canada Branch in accordance with its normal practice as being its rate of
interest for bankers’ acceptances in Dollars for a face amount similar to the
amount of such BA Rate Loan and for a term similar to such Interest Period.
          “BA Rate Loan” means any Revolving Loan that, for an Interest Period,
bears interest based on the BA Rate.
          “Bailee’s Letter” means a letter in form and substance acceptable to
the Administrative Agent and executed by any Person (other than a Loan Party)
that is in possession of Inventory on behalf of a Loan Party pursuant to which
such Person acknowledges, among other things, the Collateral Agent’s Lien with
respect thereto.
          “Bankruptcy Code” means title 11, United States Code, as amended from
time to time.
          “BAS” has the meaning specified in the preamble to this Agreement.
          “Blocked Account” has the meaning specified in the Canadian Security
Agreement (or, if such defined term is used with respect to or otherwise
applicable to a U.S. Loan Party, specified in the U.S. Pledge and Security
Agreement).
          “Blocked Account Bank” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Blocked Account Letter” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “BofA” has the meaning specified in the preamble to this Agreement.
          “BofA Canada Branch” means Bank of America, N.A. (acting through its
Canada branch).
          “Borrower” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a Revolving Credit Borrowing.
          “Borrowing Base” means, at any time, the U.S. Dollar Equivalent of
(a) the sum of (i) the product of the Advance Rate then in effect for Eligible
Receivables and the face amount of all Eligible Receivables of each Canadian
Loan Party (calculated net of all finance charges, late fees and other fees
which are unearned, sales, excise or similar taxes, and credits or allowances
granted at such time), (ii) the sum of (x) the product of the Advance Rate then
in effect for Eligible Inventory and the value of the Eligible Inventory (other
than Documented Non-Letter of Credit Inventory and Inventory covered by
Documentary Letters of Credit) of each Canadian Loan Party (valued, in each
case, at the

6



--------------------------------------------------------------------------------



 



lower of cost and market on a first-in, first-out basis) and (y) subject to the
proviso in the last sentence of the definition of Eligible Inventory, the
product of the Adjusted Orderly Liquidation Value Rate then in effect and the
sum of (1) the value of the Eligible Inventory consisting of Documented
Non-Letter of Credit Inventory of each Canadian Loan Party (valued, in each
case, at the lower of cost and market on a first-in, first out basis) and
(2) the value of the Eligible Inventory consisting of Inventory covered by
Documentary Letters of Credit of each Canadian Loan Party (which value under
this clause (2) shall be deemed to be the aggregate undrawn amount of such
Documentary Letters of Credit at such time) and (iii) the lesser of
(x) U.S.$10,000,000 and (y) the U.S. Dollar Equivalent of the aggregate amount
of cash and Permitted Cash Equivalents held in the Special Cash Collateral
Account at such time (but only so long as such cash, Permitted Cash Equivalents
and account are subject to a valid and perfected first priority Lien in favor of
the Collateral Agent) minus (b) any Eligibility Reserve, and, in the case of
Eligible Receivables, any Dilution Reserve then in effect.
          “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by the Borrower to the Administrative Agent
substantially in the form of Exhibit E.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York, New York or Charlotte, North Carolina (and
when used in connection with a Loan or a Letter of Credit (including without
limitation, with respect to notices, determinations, fundings, issuances and
payments relating thereto), additionally Toronto, Ontario, Canada), and, (a) in
the case of Letters of Credit Issued in Euros or within the European Union, in
London and (b) in the case of Letters of Credit Issued in Hong Kong dollars or
in Hong Kong, in Hong Kong.
          “Canadian Loan Party” means the Borrower and each Canadian Subsidiary
Guarantor.
          “Canadian Plan” means any pension or other employee benefit plan and
which is: (a) a plan maintained by the Borrower or any other Canadian Loan
Party; (b) a plan to which the Borrower or any other Canadian Loan Party
contributes or is required to contribute; (c) a plan to which the Borrower or
any other Canadian Loan Party was required to make contributions at any time
during the five (5) calendar years preceding the date of this Agreement; or
(d) any other plan with respect to which the Borrower or any other Canadian Loan
Party has incurred or may incur liability, including contingent liability either
to such plan or to any Person, administration or Governmental Authority,
including the FSCO.
          “Canadian Pledge Agreement” means a pledge agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower and each Guarantor that is a Canadian Subsidiary, pursuant to which
each such Person pledges to the Collateral Agent all of its right, title and
interest in and to all Stock of each Subsidiary in which it has an interest, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
          “Canadian Priority Payables” means, at any time, with respect to the
Borrowing Base:
          (a) the amount past due and owing by the Borrower or any other
Canadian Loan Party, or the accrued amount for which the Borrower or any other
Canadian Loan Party has an obligation to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations; (ii) employment insurance; (iii) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld; (iv) workers’ compensation; (v) vacation pay; and
(vi) other like charges and demands, in

7



--------------------------------------------------------------------------------



 



each case, in respect of which any Governmental Authority or other Person may
claim a security interest, hypothec, prior claim, lien, trust or other claim or
Lien ranking or capable of ranking in priority to or pari passu with one or more
of the Liens granted in any of the Collateral Documents; and
          (b) the aggregate amount of any other liabilities of the Borrower or
any other Canadian Loan Parties (i) in respect of which a trust has been or may
be imposed on any Collateral to provide for payment or (ii) which are secured by
a security interest, hypothec, prior claim, pledge, lien, charge, right, or
claim or other Lien on any Collateral, in each case, pursuant to any applicable
law, rule or regulation and which trust, security interest, hypothec, prior
claim, pledge, lien, charge, right, claim or Lien ranks or is capable of ranking
in priority to or pari passu with one or more of the Liens granted in any of the
Collateral Documents.
          “Canadian Security Agreement” means a general security agreement, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower and each Guarantor that is a Canadian Subsidiary, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
          “Canadian Subsidiary” means any Subsidiary of Group organized under
the laws of Canada or any province or territory thereof.
          “Canadian Subsidiary Guarantor” means each Canadian Subsidiary party
to or that becomes party to the Guaranty.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a consolidated balance sheet of such Person and
its Subsidiaries on a consolidated basis prepared in conformity with Agreement
Accounting Principles, excluding (i) interest capitalized during construction,
(ii) amounts expended on leasehold improvements for which such Person has
received a commitment of reimbursement from the landlord; provided, that if any
such amount is not reimbursed within six months after the expenditure (the
“Reimbursement Expiration Date”), such amount will be counted towards Capital
Expenditures as if such amount had been expended on the Reimbursement Expiration
Date, (iii) amounts credited to, or received by, any Warnaco Entity in
connection with a substantially contemporaneous trade in and (iv) reinvestments
of Net Cash Proceeds in replacement assets pursuant to Section 2.9(c)(i) and
Section 2.9(c)(i) of the U.S. Facility.
          “Capital Lease” means, with respect to any Person, any lease of
property by such Person as lessee which would be accounted for as a capital
lease on a balance sheet of such Person prepared in conformity with Agreement
Accounting Principles.
          “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all obligations of such Person or any of its Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
Agreement Accounting Principles.
          “Cash Collateral Account” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States government or any agency thereof (including,
without limitation, the Federal Home Loan Mortgage Association, the Federal Home
Loan Bank, the Federal National Mortgage Association and the Governmental
National Mortgage Association) or instrumentality thereof or

8



--------------------------------------------------------------------------------



 



obligations unconditionally guaranteed by the full faith and credit of the
government of the United States or, in the case of a Foreign Subsidiary,
securities issued or fully guaranteed or insured by the federal government of
the country under which such Foreign Subsidiary was formed or any agency thereof
or instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of such federal government, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations) which, at the time of
acquisition, are rated at least “A-1” by Standard & Poor’s Rating Services
(“S&P”) or “P-1” by Moody’s Investors Services, Inc. (“Moody’s”), (c) commercial
paper of an issuer rated at least “A-1” by S&P or “P-1” by Moody’s, and
(d) shares of any money market fund that (i) has at least 95% of its assets
invested continuously in the types of investments referred to in clauses
(a) through (c) above, (ii) has net assets of not less than U.S.$500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses
(a) through (c) above shall not exceed 365 days.
          “Cash Interest Expense” means, with respect to any Person for any
period, the Interest Expense of such Person for such period less the Non-Cash
Interest Expense of such Person for such period.
          “Cash Management Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, automatic clearing house and other
cash management arrangements) provided by any Agent, Lender or any Affiliate of
any Agent or Lender in connection with this Agreement or any Loan Document,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.
          “Cash on Hand” means an amount equal to the amount of cash and Cash
Equivalents on deposit in the Cash Collateral Accounts less the aggregate amount
of accounts payable and other unpaid expenses of the Warnaco Entities which, in
Group’s reasonable judgment, are in excess of ordinary course accounts payable
and unpaid expenses as certified in a certificate of a Responsible Officer of
Group delivered to the Administrative Agent prior to the repurchase of any
Senior Notes.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Change of Control” means any of the following: (a) Group shall at any
time cease to have legal and beneficial ownership of 100% of the capital stock
of the U.S. Borrower, or, directly or indirectly, any other Loan Party (except
if such other Loan Party shall be disposed of pursuant to an Asset Sale
permitted by Section 8.4 or if such parties shall merge, liquidate or dissolve
in accordance with Section 8.7); or (b) any Person, or two or more Persons
acting in concert, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of Group (or
other securities convertible into such Voting Stock) representing 35% or more of
the combined voting power of all Voting Stock of Group; or (c) any Person, or
two or more Persons acting in concert, shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, the power to exercise,
directly or indirectly, a

9



--------------------------------------------------------------------------------



 



controlling influence over the management or policies of Group, or control over
Voting Stock of Group (or other securities convertible into such securities)
representing 35% or more of combined voting power of all Voting Stock of Group
or (d) so long as the Senior Note Indenture is in effect or any Senior Notes are
outstanding, any “Change of Control” as defined in the Senior Note Indenture.
          “Chargeback” means a deduction from a Receivable taken by a customer.
          “Chattel Paper” has the meaning specified in the PPSA (or, if such
defined term is used with respect to or otherwise applicable to a U.S. Loan
Party, specified in the U.S. Pledge and Security Agreement).
          “Closing Date” means August 26, 2008.
          “Code” means the Internal Revenue Code of 1986 (or any successor
legislation thereto), as amended from time to time.
          “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Collateral Document.
          “Collateral Agent” has the meaning specified in the preamble to this
Agreement.
          “Collateral Documents” means the Canadian Security Agreement, the
Canadian Pledge Agreement, the Deed of Hypothec, other pledge or security
agreements, the Mortgages, the Blocked Account Letters, the Restricted Account
Letters, the Control Account Agreements, the Collateral Documents (as defined in
the U.S. Facility) and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of any of the Secured
Obligations.
          “Collections” means, with respect to any Receivable: (a) all funds
that are received by any Loan Party in payment of any amounts owed in respect of
such Receivable (including purchase price, finance charges, interest and all
other charges), or applied to amounts owed in respect of such Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Account
Debtor or any other Person directly or indirectly liable for the payment of such
Receivable and available to be applied thereon) and (b) all other proceeds of
such Receivable.
          “Commitment” means, with respect to any Lender, such Lender’s
Revolving Credit Commitment and “Commitments” means the aggregate Revolving
Credit Commitments of all Lenders.
          “Compliance Certificate” has the meaning specified in Section 6.1(d).
          “Consolidated Net Income” means, for any Person for any period, the
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in conformity with Agreement Accounting
Principles; provided, however, that (a) the net income of any other Person in
which such Person or one of its Subsidiaries has a joint interest with a third
party (which interest does not cause the net income of such other Person to be
consolidated into the net income of such Person in accordance with Agreement
Accounting Principles) shall be included only to the extent of the amount of
dividends or distributions paid to such Person or Subsidiary, (b) the net income
of any Subsidiary of such Person that is subject to any restriction or
limitation on the payment

10



--------------------------------------------------------------------------------



 



of dividends or the making of other distributions shall be excluded to the
extent of such restriction or limitation, (c) any net gain (or loss) resulting
from an Asset Sale by such Person or any of its Subsidiaries other than in the
ordinary course of business shall be excluded, and (d) extraordinary gains and
losses and any one-time increase or decrease to net income which is required to
be recorded because of the adoption of new accounting policies, practices or
standards required by Agreement Accounting Principles shall be excluded.
          “Constituent Documents” means, with respect to any Person, (a) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such Person, (b) the by-laws (or the equivalent governing
documents) of such Person and (c) any document setting forth the manner of
election and duties of the directors or managing members of such Person (if any)
and the designation, amount and/or relative rights, limitations and preferences
of any class or series of such Person’s Stock.
          “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
hypothecation, deed of trust or other instrument (excluding a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its properties is subject.
          “Control Account” has the meaning specified in the Canadian Security
Agreement (or, if such defined term is used with respect to or otherwise
applicable to a U.S. Loan Party, specified in the U.S. Pledge and Security
Agreement).
          “Control Account Agreement” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Corporate Chart” means a corporate organizational chart, list or
other similar document in each case in form reasonably acceptable to the
Administrative Agent and setting forth, for each Person that is a Loan Party,
that is subject to Section 7.11 or that is a Subsidiary of any of them, (a) the
full legal name of such Person (and any trade name, fictitious name or other
name such Person may have had or operated under), (b) the jurisdiction of
organization, the organizational number (if any) and the tax identification
number (if any) of such Person, (c) the location of such Person’s chief
executive office (or domicile or sole place of business) and (d) the number of
shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them.
          “Credit and Collection Policy” means, as the context may require,
those receivables credit and collection policies and practices of the Canadian
Loan Parties in effect on the Closing Date and as disclosed in writing to the
Lenders, as such credit and collection policies and practices may be modified in
any material respect with the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and with a copy of
any such modification (whether material or not) to be delivered to the
Administrative Agent promptly after its effectiveness.

11



--------------------------------------------------------------------------------



 



          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:
          (a) Liens with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due and payable or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by Agreement Accounting Principles;
          (b) Liens of landlords arising by statute and Liens of suppliers,
mechanics, carriers, materialmen, warehousemen, processors or workmen and other
like Liens imposed by law or otherwise incurred, in each instance, in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by Agreement Accounting Principles, or deposits or pledges to obtain
the release of any such Liens;
          (c) deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment or employment insurance or other types
of social security benefits or to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), public or
statutory obligations, and surety, stay, appeal, customs or performance bonds,
or similar obligations arising in each case in the ordinary course of business;
          (d) encumbrances arising by reason of zoning restrictions, easements,
servitudes, licenses, reservations, covenants, rights-of-way, utility easements,
building restrictions and other similar encumbrances or such other matters as
disclosed in Mortgagee’s Title Insurance Policy on the use of Real Property
which do not materially detract from the value of such Real Property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Real Property;
          (e) encumbrances arising under leases or subleases of Real Property
which do not in the aggregate materially detract from the value of such Real
Property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such Real Property; and
          (f) financing statements of a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.
          “Deed of Hypothec” means a deed of hypothec, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrower
and each Guarantor that is a Canadian Subsidiary granting a Lien as required for
Quebec law purposes on any of its property to secure payment of any of the
Secured Obligations, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
          “Default” means any event which with the passing of time or the giving
of notice or both would become an Event of Default.
          “Defaulted Receivable” means a Receivable:
          (a) in the case of a Receivable that is not an Extended Term
Receivable, as to which any payment, or part thereof, remains unpaid for 91 days
or more from the original due date for such payment,

12



--------------------------------------------------------------------------------



 



          (b) in the case of a Receivable that is an Extended Term Receivable,
as to which any payment, or part thereof, remains unpaid for 30 days or more
from the original due date for such payment,
          (c) unless otherwise agreed in writing by the Administrative Agent in
its sole discretion exercised reasonably, the Account Debtor of such Receivable
(or any other Person obligated thereon or owning any Related Security with
respect thereto) has: (i) filed a petition for bankruptcy or any other relief
under any of the Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada) or any other law relating to
bankruptcy, insolvency, reorganization or relief of debtors; (ii) made an
assignment for the benefit of creditors; (iii) had filed against it any petition
or other application for relief under any of the Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada)
or any such other law; (iv) has failed, suspended business operations, become
insolvent, called a meeting of its creditors for the purpose of obtaining any
financial concession or accommodation; or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs, or
          (d) which, has been, or, consistent with the Credit and Collection
Policy would be, written off a Canadian Loan Party’s books as uncollectible.
          “Deposit Account” means a demand, time, savings, passbook or similar
account maintained with a bank (or, if such defined term is used with respect to
or otherwise applicable to a U.S. Loan Party, has the meaning given to such term
in the UCC).
          “Dilution” means, at any given time in respect of all Accounts of the
Canadian Loan Parties, 100 times a quotient, (a) the numerator of which is the
sum (for the most recent twelve months) of any net credits, rebates, markdowns,
freight charges, cash discounts, volume, early payment and other discounts,
cooperative advertising expenses, warranties, warehouse and other allowances,
disputes, chargebacks, defective returns, other returned or repossessed goods,
reductions in balance in respect of billing errors or adjustments to estimated
billing settlements for defective products or other reasons, allowances for
early payments and other similar allowances that are made or coordinated with
the usual practices of the Canadian Loan Party owning such Account and (b) the
denominator of which is the sum (for the most recent twelve months) of the gross
amount of any sales made on account (including, without limitation, the original
balances of such Accounts).
          “Dilution Reserve” means, effective as of three (3) Business Days
following the date of written notice of any determination thereof to the
Borrower by the Administrative Agent (except that no such advance notice shall
be required with respect to any amounts established on or prior to the Closing
Date, which amounts shall be in effect as of the Closing Date), such amounts as
the Administrative Agent may from time to time establish against the gross
amounts of Eligible Receivables, calculated as an aggregate amount equal to the
product of (x) the gross amount of Eligible Receivables times (y) the percentage
(but not below 0%) equal to that percentage of Dilution reported in the most
recent Borrowing Base Certificate delivered to the Administrative Agent that is
in excess of 5% of Dilution.
          “Document” means a “document of title” as defined in the PPSA (or, if
such defined term is used with respect to or otherwise applicable to a U.S. Loan
Party, has the meaning specified in Article 9 of the UCC).
          “Documentary Letter of Credit Inventory Conditions” means, with
respect to any Inventory covered by a Documentary Letter of Credit, that such
Inventory (a) is subject to a negotiable Document showing the Collateral Agent
(or, with the consent of the Administrative Agent, the

13



--------------------------------------------------------------------------------



 



applicable Loan Party) as consignee, which Document is in the possession of the
Collateral Agent or such other Person as the Administrative Agent shall approve;
(b) is insured in a manner reasonably satisfactory to the Administrative Agent;
(c) is owned by the applicable Loan Party (that is, title has passed to such
Loan Party); (d) is not sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory; (e) is not subject to any
import restrictions or requirements that the applicable Loan Party, in the
Administrative Agent’s good faith judgment, is unable to comply with; (f) is
shipped by a common carrier that is not controlled by the vendor; and (g) is
subject to a valid and perfected first priority Lien in favor of the Collateral
Agent under the PPSA.
          “Documentary Letter of Credit” means any Letter of Credit Issued by an
Issuer pursuant to Section 2.4 for the account of the Borrower, which is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by a Canadian Loan Party in the ordinary course of its business.
          “Documented Non-Letter of Credit Inventory” means Inventory of a
Canadian Loan Party (i) that is not covered by a Documentary Letter of Credit,
(ii) that is in transit from a vendor from outside Canada, (iii) that is subject
to a valid and perfected first priority Lien in favor of the Collateral Agent
under the PPSA and (iv) as to which such other conditions (including, without
limitation, receipt of documentation) as the Administrative Agent shall request,
in its sole discretion exercised reasonably, have been satisfied.
          “Dollars” and the sign “$” each mean the lawful money of Canada.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II (Domestic Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.
          “Domestic Subsidiary” means any Subsidiary of Group organized under
the laws of any state of the United States of America or the District of
Columbia.
          “Earnout Obligations” means earn-outs and deferred compensation
incurred in connection with any Permitted Acquisition or Investment permitted
under Section 8.3(l) consummated after the Closing Date under non-compete
agreements, consulting agreements, earn-out agreements and similar deferred
compensation arrangements (including such as may be contained in the purchase
agreement or related documents for such Permitted Acquisition). The unpaid
amount of Earnout Obligations to be determined at any time with respect to any
such Permitted Acquisition shall be calculated on the basis of the maximum
determinable amount payable with respect to such Permitted Acquisition, or such
lesser amount thereof agreed to by the Administrative Agent in its sole
discretion.
          “EBITDA” means, with respect to any Person for any period, an amount
equal to (a) Consolidated Net Income of such Person for such period plus (b) the
sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items, (iv) loss
from the sale, exchange or other disposition of capital assets,
(v) depreciation, depletion and amortization of intangibles or financing or
acquisition costs, (vi) all other non-cash charges and non-cash losses for such
period, including non-cash charges relating to any change in the methodology of
estimating reserves against Receivables and Inventory and non-cash charges for
employee stock compensation, and (vii) any restructuring charges not to exceed
U.S.$20,000,000 in the aggregate in any Fiscal Year

14



--------------------------------------------------------------------------------



 



minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication, (i) any credit for income
tax, (ii) interest income, (iii) gains from extraordinary items for such period,
(iv) any aggregate net gain from the sale, exchange or other disposition of
capital assets by such Person, (v) any other non-cash gains which have been
added in determining Consolidated Net Income and (vi) cash payments for charges
that have been reserved.
          “Eligibility Reserve” means, effective as of three (3) Business Days
after the date of written notice of any determination thereof to the Borrower by
the Administrative Agent (except that no such advance notice shall be required
with respect to amounts established on or prior to the Closing Date, which
amounts shall be in effect as of the Closing Date), such amounts as the
Administrative Agent, in its sole discretion exercised reasonably, may from time
to time establish against the gross amounts of Eligible Receivables or Eligible
Inventory, to reflect (a) risks or contingencies which may affect any one or
class of such items and which have not already been taken into account in the
calculation of the Borrowing Base, (b) Cash Management Obligations owing to any
of the Facility Agents that constitute Secured Obligations, (c) (i) at any time
that Available Credit is less than U.S.$50,000,000 or during an Event of
Default, upon the written request of any Lender that is (or whose Affiliate is)
party to a Hedging Contract, the aggregate obligations of the Borrower or any
other Canadian Loan Party under such Hedging Contract calculated on a mark to
market basis or (ii) at any time that any such Hedging Contract has been
terminated, the amount due and owing pursuant to such Hedging Contract and
(d) the unpaid or unremitted Canadian Priority Payables by any of the Canadian
Loan Parties which would give rise to a Lien with priority under applicable laws
over the Lien of the Collateral Agent under any of the Loan Documents.
          “Eligible Assignee” means (a) a Lender or an Affiliate or Approved
Fund of any Lender or Agent, (b) a commercial bank having total assets whose
U.S. Dollar Equivalent exceeds U.S.$5,000,000,000, (c) a finance company or
insurance company, in each case reasonably acceptable to the Administrative
Agent, and regularly engaged in making, purchasing or investing in loans and
having a net worth, determined in accordance with GAAP, whose U.S. Dollar
Equivalent exceeds U.S.$500,000,000 (or, to the extent net worth is less than
such amount, a finance company or insurance company, reasonably acceptable to
the Administrative Agent), (d) a savings and loan association or savings bank
organized under the laws of Canada or any province or territory thereof having a
net worth, determined in accordance with GAAP, whose U.S. Dollar Equivalent
exceeds U.S.$500,000,000 or (e) any other financial institution or Fund, in each
case reasonably acceptable to the Administrative Agent and each Issuer, and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, whose U.S. Dollar Equivalent exceeds
U.S.$500,000,000 (or, to the extent net worth is less than such amount, any
other financial institution or Fund, reasonably acceptable to the Administrative
Agent and each Issuer), in each case under clauses (a) through (e), that is
dealing at arms’ length from the Borrower within the meaning of the Income Tax
Act (Canada) and that is either a resident of Canada or is an “authorized
foreign bank” as defined in section 2 of the Bank Act (Canada) or is a lender
whose activities are not regulated by the Bank Act (Canada).
          “Eligible Foreign Account Debtor” means an Account Debtor (i) who is
organized under the laws of a country other than Canada or any province or
territory thereof, (ii) whose Receivables are denominated and payable only in
Dollars or U.S. Dollars in Canada, and (iii) the obligations of which are
supported by a letter of credit which letter of credit names the Collateral
Agent as beneficiary for the benefit of the Secured Parties or in respect of
which the issuer has consented to the assignment to the Collateral Agent of the
proceeds thereof.
          “Eligible Inventory” means the Inventory of a Canadian Loan Party
(other than any Inventory which has been consigned by such Canadian Loan Party)
consisting of finished goods:

15



--------------------------------------------------------------------------------



 



          (a) which is owned solely by such Canadian Loan Party,
          (b) with respect to which the Collateral Agent has a valid and
perfected first priority Lien,
          (c) with respect to which no representation or warranty contained in
any of the Loan Documents has been breached,
          (d) which is not, in the Administrative Agent’s sole discretion
exercised reasonably, obsolete or unmerchantable,
          (e) with respect to which (in respect of any Inventory labeled with a
brand name or trademark and sold by such Canadian Loan Party pursuant to a
trademark owned by a Loan Party or a license granted to a Loan Party) the
Collateral Agent would have rights pursuant to this Agreement or any other
agreement satisfactory to the Administrative Agent to sell such Inventory in
connection with a liquidation thereof, and
          (f) which the Administrative Agent has not deemed to be ineligible
based on such credit and collateral considerations relating thereto as the
Administrative Agent may, in its sole discretion exercised reasonably, deem
appropriate and as to which the Administrative Agent provides the Borrower three
(3) Business Days prior notice.
No Inventory of a Canadian Loan Party shall be Eligible Inventory if such
Inventory consists of (i) goods returned or rejected by customers other than
goods that are undamaged or are resalable in the normal course of business,
(ii) goods to be returned to suppliers, (iii) goods in transit (other than goods
in transit from one location of a Canadian Loan Party to another location of a
Canadian Loan Party and Documented Non-Letter of Credit Inventory) or goods
located outside of Canada (other than Documented Non-Letter of Credit Inventory)
or (iv) goods located, stored, used or held at the premises of a third party
unless (A) the Collateral Agent shall have received a Landlord Waiver or
Bailee’s Letter or (B) in the case of Inventory located at a leased premises, an
Eligibility Reserve in an amount equal to the aggregate of three months gross
lease payments or otherwise satisfactory to the Administrative Agent shall have
been established with respect thereto. Notwithstanding the foregoing, Eligible
Inventory shall at any time be deemed to include Eligible Inventory of a
Canadian Loan Party covered by Documentary Letters of Credit in an amount equal
to the aggregate undrawn amount of such Documentary Letters of Credit at such
time; provided, however, that if the Available Credit shall be less than 25% of
the Aggregate Borrowing Limit for 5 consecutive Business Days and until
Available Credit shall thereafter be at least 25% of the Aggregate Borrowing
Limit for 45 consecutive days, the Administrative Agent may, in its sole
discretion and upon not less than 3 Business Days prior written notice to the
Borrower, exclude from the calculation of the Borrowing Base any such Inventory
which does not satisfy the Documentary Letter of Credit Inventory Conditions.
          “Eligible Receivable” means, at any time, any Receivable:
          (a) in respect of which the Account Debtor (i) (A) is organized under
the laws of Canada or any province or territory thereof and has its principal
place of business located in Canada or (B) is an Eligible Foreign Account Debtor
and (ii) is not an Affiliate of Group or any of its Subsidiaries,
          (b) that does not have a stated maturity which is more than 90 days
after the original invoice date of such Receivable unless such Receivable is an
Extended Term Receivable, in

16



--------------------------------------------------------------------------------



 



which case it does not have a stated maturity which is more than 180 days after
the original invoice date of such Receivable,
          (c) that arises under a duly authorized Sales Contract for the sale
and delivery of goods and services in the ordinary course of any Canadian Loan
Party’s business,
          (d) that is a legal, valid and binding obligation of the related
Account Debtor, enforceable against such Account Debtor in accordance with its
terms,
          (e) that conforms in all material respects with all Requirements of
Law,
          (f) that is not the subject of any dispute, offset, holdback, defense,
Lien (other than a Customary Permitted Lien) or other claim other than such
adjustments in the ordinary course of the applicable Canadian Loan Party’s
business as such Canadian Loan Party’s business is conducted on the date hereof
(such Receivable to be ineligible to the extent of such dispute, offset,
holdback, defense, Lien or claim),
          (g) that satisfies all applicable requirements of the applicable
Credit and Collection Policy,
          (h) that has not been modified, waived or restructured since its
creation,
          (i) in which a Canadian Loan Party owns good and marketable title,
free and clear of any Lien (other than a Customary Permitted Lien and Liens
created by the Loan Documents), and that is freely assignable by the Canadian
Loan Party (including without any consent of the related Account Debtor),
          (j) for which the Collateral Agent, for the benefit of the Secured
Parties, has a valid and enforceable perfected security interest therein and in
the Related Security and Collections with respect thereto, in each case free and
clear of any Lien (other than a Customary Permitted Lien and Liens created by
the Loan Documents),
          (k) that constitutes an account as defined in the PPSA, and that is
not evidenced by Instruments or Chattel Paper,
          (l) that is not a Defaulted Receivable,
          (m) [Intentionally Omitted],
          (n) for which the aggregate of the Defaulted Receivables owed by the
related Account Debtor and any of its Affiliated Account Debtors does not exceed
50% of the outstanding balance of all Receivables owed by such Account Debtor,
          (o) which is denominated and payable only in Dollars or U.S. Dollars
in Canada,
          (p) that represents amounts earned and payable by the Account Debtor
that are not subject to the performance of additional services by any Canadian
Loan Party,
          (q) that has not been rewritten, canceled or rebilled or is not a
Receivable that has resulted from a rewritten, canceled or rebilled Receivable,

17



--------------------------------------------------------------------------------



 



          (r) that, when taken together with all other Eligible Receivables owed
by such Account Debtor to the Canadian Loan Parties, does not exceed 20% of the
Eligible Receivables of the Canadian Loan Parties at such time (it being
understood that only the excess of such Eligible Receivables over such 20%
threshold shall be deemed ineligible pursuant to this clause, unless such
Eligible Receivable is covered by credit insurance acceptable to the
Administrative Agent, in which case that portion of such Eligible Receivable in
excess of the deductible for such credit insurance shall not be deemed
ineligible pursuant to this clause), and
          (s) that is not owed by the government of the United States of
America, Canada or any other foreign country or sovereign state, or of any
state, province, territory, municipality or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof;
provided, however, that in no event shall any Chargeback qualify as an Eligible
Receivable.
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Contaminant or arising from alleged injury or threat to health, safety or the
environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
          “Environmental Laws” means all applicable Requirements of Law, now or
hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); the
Environmental Protection Act (Canada); and each of their state, provincial,
territorial, municipal and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
          “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

18



--------------------------------------------------------------------------------



 



          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “ERISA” means the Employee Retirement Income Security Act of 1974 (or
any successor legislation thereto), as amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control or treated as a single employer with Group or
any of its Subsidiaries within the meaning of Section 414 (b), (c), (m) or
(o) of the Code.
          “ERISA Event” means (a) a reportable event described in Section
4043(b) or 4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a
Title IV Plan or a Multiemployer Plan; (b) the withdrawal of the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate
from any Multiemployer Plan; (d) notice of reorganization or insolvency of a
Multiemployer Plan; (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan; (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on Group or any of
its Subsidiaries or any ERISA Affiliate; or (i) any other event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA.
          “Event of Default” has the meaning specified in Section 9.1.
          “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of January 31, 2006, among the U.S. Borrower, Group,
the financial institutions from time to time party thereto as lenders, the
financial institutions from time to time party thereto as letter of credit
issuers, Citicorp North America, Inc., as administrative agent and collateral
agent, JPMorgan Chase Bank, N.A., as syndication agent, and BofA, The CIT
Group/Commercial Services, Inc., and Wachovia Capital Finance Corporation
(Central) f/k/a Congress Financial Corporation (Central), as co-documentation
agents, as amended, supplemented or otherwise modified from time to time prior
to the date hereof.
          “Extended Term Receivable” means a Receivable that has an original
stated maturity that is greater than 90 days after the original invoice date of
such Receivable and less than or equal to 180 days after the original invoice
date of such Receivable.
          “Facility Agents” means, collectively, the Administrative Agent and
the Collateral Agent.
          “Fair Market Value” means (a) with respect to any asset or group of
assets (other than a marketable Security) at any date, the value of the
consideration obtainable in a sale of such asset at such date assuming a sale by
a willing seller to a willing purchaser dealing at arm’s length and

19



--------------------------------------------------------------------------------



 



arranged in an orderly manner over a reasonable period of time having regard to
the nature and characteristics of such asset (provided that in the case of
assets with a net book value in excess of the U.S. Dollar Equivalent of
U.S.$5,000,000, the “Fair Market Value” thereof shall be as reasonably
determined pursuant to the foregoing criteria by the Board of Directors of
Group) or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal, and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any successor thereto.
          “Financial Covenant Debt” of any Person means Indebtedness of the type
specified in clauses (a), (b), (d), (e), (f) and (h) of the definition of
“Indebtedness,” non-contingent obligations of the type specified in clause (c)
of such definition and Guaranty Obligations of any of the foregoing.
          “Financial Statements” means the financial statements of Group and its
Subsidiaries delivered in accordance with Section 4.4 and Section 6.1.
          “Fiscal Quarter” means each of the three-month fiscal periods ending
on or about March 31, June 30, September 30 and December 31.
          “Fiscal Year” means the twelve-month fiscal period ending on or about
December 31.
          “Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) EBITDA of such Person for such period minus
(x) Capital Expenditures of such Person for such period and (y) cash
consideration paid during such period by such Person or any of its Subsidiaries
in respect of a Permitted Acquisition for such period (but only to the extent
such cash consideration is funded from proceeds of Loans, as defined herein or
in the U.S. Facility) minus the total income tax liability actually payable by
such Person and its Subsidiaries in respect of such period to (b) the Fixed
Charges of such Person for such period.
          “Fixed Charges” means, with respect to any Person for any period, the
sum, determined on a consolidated basis in accordance with Agreement Accounting
Principles, of (a) the Cash Interest Expense of such Person and its Subsidiaries
for such period and (b) the principal amount of Financial Covenant Debt of such
Person and its Subsidiaries on a consolidated basis having a scheduled due date
during such period.
          “Foreign Plan” means an employee benefit plan (other than a Canadian
Plan) to which any Warnaco Entity or any ERISA Affiliate has any obligation or
liability (contingent or otherwise) with respect to employees who are not
employed in the United States.
          “Foreign Subsidiary” means a Subsidiary of Group incorporated under
the laws of a jurisdiction that is not within the United States of America.
          “FSCO” means the Financial Services Commission of Ontario and any
Person succeeding to the functions thereof and includes the Superintendent under
such statute and any other

20



--------------------------------------------------------------------------------



 



Governmental Authority empowered or created by the Supplemental Pensions Act
(Québec) or the Pension Benefits Act (Ontario) or any Governmental Authority of
any other Canadian jurisdiction exercising similar functions in respect of any
Canadian Plan of the Borrower or any other Canadian Loan Party and any
Governmental Authority succeeding to the functions thereof.
          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
          “General Intangible” means an “intangible” as defined in the PPSA (or,
if such defined term is used with respect to or otherwise applicable to a U.S.
Loan Party, has the meaning specified in the U.S. Pledge and Security
Agreement).
          “Global Material Adverse Change” means a material adverse change in
any of (a) the business, condition (financial or otherwise), operations,
performance or properties of the Loan Parties, taken as a whole, or Group and
its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their respective obligations under the Loan Documents or (c) the ability
of the Administrative Agent, the Collateral Agent or the Lenders to enforce the
Loan Documents.
          “Global Material Adverse Effect” means an effect that results in or
causes, or could reasonably be expected to result in or cause, a Global Material
Adverse Change.
          “Governmental Authority” means any nation, sovereign or government,
any state, province, territory, municipality or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
          “Group” has the meaning specified in the preamble to this Agreement.
          “Guarantor” means Group, each Domestic Subsidiary of Group and each
Canadian Subsidiary Guarantor.
          “Guaranty” means the guarantee, in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Canadian Subsidiary
Guarantors, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent

21



--------------------------------------------------------------------------------



 



or otherwise) (i) to purchase, repurchase or otherwise acquire such Indebtedness
or any security therefor or to provide funds for the payment or discharge of
such Indebtedness (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency or any balance
sheet item, level of income or financial condition of another Person, (iii) to
make take-or-pay or similar payments, if required, regardless of non-performance
by any other party or parties to an agreement, (iv) to purchase, sell or lease
(as lessor or lessee) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Indebtedness or to
assure the holder of such Indebtedness against loss or (v) to supply funds to,
or in any other manner invest in, such other Person (including to pay for
property or services irrespective of whether such property is received or such
services are rendered), if in the case of any agreement described under clause
(b)(i), (ii), (iii), (iv) or (v) above the primary purpose or intent thereof is
to provide assurance that Indebtedness of another Person will be paid or
discharged, that any agreement relating thereto will be complied with or that
any holder of such Indebtedness will be protected (in whole or in part) against
loss in respect thereof. The amount of any Guaranty Obligation shall be equal to
the amount of the Indebtedness so guaranteed or otherwise supported.
          “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange contracts, currency swap or option agreements, forward contracts,
commodity swap, purchase or option agreements, other commodity price hedging
arrangements, and all other similar agreements or arrangements designed to alter
the risks of any Person arising from fluctuations in interest rates, currency
values or commodity prices.
          “IFRS” means the International Financial Reporting Standards set by
the International Accounting Standards Board as in effect from time to time.
          “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments or which
bear interest, (c) all reimbursement and other obligations with respect to
letters of credit, bankers’ acceptances, surety bonds and performance bonds,
whether or not matured, (d) all indebtedness for the deferred purchase price of
property or services, other than trade payables incurred in the ordinary course
of business, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person,
(g) all Guaranty Obligations of such Person, (h) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (i) all payments that such Person would have
to make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.
          “Indemnitees” has the meaning specified in Section 11.4.
          “Instrument” has the meaning specified in the Canadian Security
Agreement (or, if such defined term is used with respect to or otherwise
applicable to a U.S. Loan Party, specified in the U.S. Pledge and Security
Agreement).

22



--------------------------------------------------------------------------------



 



          “Insurance Assets” means sums payable to the insured under an
insurance policy, including, any gross unearned premiums and any payment on
account of loss which results in a reduction of unearned premium with respect to
the underlying policy.
          “Intellectual Property” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Interest Expense” means, for any Person for any period, (a) total
interest expense of such Person and its Subsidiaries for such period determined
on a consolidated basis in conformity with Agreement Accounting Principles and
including, in any event, interest capitalized during construction for such
period and net costs under Interest Rate Contracts for such period minus (b) the
sum of (i) net gains of such Person and its Subsidiaries under Interest Rate
Contracts for such period determined on a consolidated basis in conformity with
Agreement Accounting Principles plus (ii) any interest income of such Person and
its Subsidiaries for such period determined on a consolidated basis in
conformity with Agreement Accounting Principles.
          “Interest Period” means, in the case of any BA Rate Loan,
(a) initially, the period commencing on the date such BA Rate Loan is made or on
the date of conversion of a Prime Rate Loan to such BA Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion or Continuation given to the Administrative
Agent pursuant to Section 2.2 or Section 2.11, and (b) thereafter, if such Loan
is continued, in whole or in part, as a BA Rate Loan pursuant to Section 2.11, a
period commencing on the last day of the immediately preceding Interest Period
therefor and ending one, two, three or six months thereafter, as selected by the
Borrower in its Notice of Conversion or Continuation given to the Administrative
Agent pursuant to Section 2.11; provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of BA Rate Loans are subject
to the following:
          (i) if any Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (iii) the Borrower may not select any Interest Period that ends after
the Revolving Loan Maturity Date;
          (iv) the Borrower may not select any Interest Period in respect of
Loans having an aggregate principal amount of less than $3,000,000; and
          (v) there shall be outstanding at any one time no more than five
(5) Interest Periods in the aggregate for all Loans.
          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.

23



--------------------------------------------------------------------------------



 



          “Inventory” has the meaning specified in the Canadian Security
Agreement (or, if such defined term is used with respect to or otherwise
applicable to a U.S. Loan Party, specified in the U.S. Pledge and Security
Agreement).
          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by that Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by that Person of
assets constituting a business conducted by another Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business as presently conducted) or
capital contribution by that Person to any other Person, including all
Indebtedness of any other Person to that Person arising from a sale of property
by that Person other than in the ordinary course of its business and (d) any
Guaranty Obligation incurred by that Person in respect of Indebtedness of any
other Person.
          “Investment Grade Debt Securities” means any bond, debenture, note or
other evidence of indebtedness which is rated at least BBB- (stable) by Standard
& Poor’s Rating Services and Baa3 (stable) by Moody’s Investors Services, Inc.
          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
          “Issue” means, with respect to any Letter of Credit, to issue, extend
the expiry of, renew or increase the maximum face amount (including by deleting
or reducing any scheduled decrease in such maximum face amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.
          “Issuer” means each Agent, Lender or Affiliate of such Agent or Lender
that (a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
becomes an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.
          “Italian Debt Facility” means the Italian Debt Facility (as defined in
Schedule 8.1 (Existing Indebtedness)).
          “Landlord Waiver” means a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by a landlord in respect of
Inventory of a Loan Party located at any leased premises of a Loan Party
pursuant to which such landlord, among other things, waives or subordinates on
terms and conditions reasonably acceptable to the Administrative Agent any Lien
such landlord may have in respect of such Inventory.
          “Leases” means, with respect to any Person, all of those leasehold
estates in real property of such Person, as lessee, as such may be amended,
supplemented or otherwise modified from time to time.
          “Lender” means the Swing Loan Lender and each other financial
institution or other entity that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment and Acceptance.
          “Letter of Credit” means any letter of credit Issued pursuant to
Section 2.4(d).

24



--------------------------------------------------------------------------------



 



          “Letter of Credit Obligations” means, at any time, the U.S. Dollar
Equivalent of the aggregate of all liabilities at such time of the Borrower to
all Issuers with respect to Letters of Credit, whether or not any such liability
is contingent, and includes the sum of (a) the Reimbursement Obligations at such
time and (b) the Letter of Credit Undrawn Amounts at such time; in each case,
the U.S. Dollar Equivalent of Letter of Credit Obligations denominated in an
Alternative Currency (other than U.S. Dollars) shall be determined on each day
on which a Borrowing Base Certificate is delivered pursuant to Section 6.12.
          “Letter of Credit Reimbursement Agreement” has the meaning specified
in Section 2.4(e).
          “Letter of Credit Request” has the meaning specified in
Section 2.4(c).
          “Letter of Credit Sub-Limit” means, at any time, U.S.$20,000,000.
          “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn amount of all Letters of Credit outstanding at such time.
          “Leverage Ratio” means, with respect to any Person as of any date, the
ratio of (a) consolidated Financial Covenant Debt of such Person and its
Subsidiaries outstanding as of such date minus the aggregate amount of cash and
Cash Equivalents held by such Person and its Subsidiaries to the extent that
such cash and Cash Equivalents are held in a Deposit Account or a Securities
Account over which the Collateral Agent has a perfected Lien for the benefit of
the Secured Parties to (b) EBITDA for such Person for the last four Fiscal
Quarter period ending on or before such date.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, prior claim, lien
(statutory or other), security interest or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
intended to assure payment of any Indebtedness or other obligation, including
any conditional sale or other title retention agreement, the interest of a
lessor under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement that has been authorized by the applicable debtor under the UCC or the
PPSA or comparable law of any jurisdiction naming the owner of the asset to
which such Lien relates as debtor.
          “Loan” means any loan made by any Lender pursuant to this Agreement.
          “Loan Documents” means, collectively, this Agreement, the Guaranty,
the U.S. Loan Party Canadian Facility Guaranty, each Letter of Credit
Reimbursement Agreement, the Collateral Documents and each certificate,
agreement or document executed by a Loan Party and delivered to any Facility
Agent or any Lender in connection with or pursuant to any of the foregoing (it
being understood and agreed that as a matter of clarification the U.S. Facility
is not a Loan Document).
          “Loan Party” means the Borrower, Group, each Subsidiary Guarantor and
each other Domestic Subsidiary or Canadian Subsidiary of Group that executes and
delivers a Loan Document.
          “Material Adverse Change” means a material adverse change in any of
(a) the business, condition (financial or otherwise), operations, performance or
properties of the Canadian Loan Parties, taken as a whole, or the Loan Parties,
taken as a whole, or Group and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties to perform their respective obligations under the

25



--------------------------------------------------------------------------------



 



Loan Documents or (c) the ability of the Administrative Agent, the Collateral
Agent or the Lenders to enforce the Loan Documents.
          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.
          “Material Leased Property” means all real estate leasehold properties
of any Warnaco Entity other than those with respect to which the aggregate
rental payments under the term of the lease in any year are less than
U.S.$2,000,000.
          “Material License” means the license agreements relating to the Calvin
Klein trademark with respect to jeans (expiring at the end of its renewal term
on December 31, 2044 or December 31, 2046) and underwear, and the license
agreements relating to the Speedo trademark, granted to the Warnaco Entities in
perpetuity.
          “Material Owned Real Property” means all fee-owned real property of
any Loan Party having a fair market value in excess of U.S.$2,000,000 as of the
Closing Date, or if later, the date of acquisition thereof.
          “Maximum Credit” means, at any time, (a) the lesser of (i) the
Revolving Credit Commitments in effect at such time and (ii) the Borrowing Base
at such time, minus (b) the U.S. Dollar Equivalent of the aggregate amount of
any Availability Reserve in effect at such time.
          “Mortgagee’s Title Insurance Policy” has the meaning specified in the
definition of Mortgage Supporting Documents.
          “Mortgage Supporting Documents” means, with respect to a Mortgage for
a parcel of Material Owned Real Property, each of the following:
     (a) (i) a mortgagee’s title policy (or policies) or marked-up unconditional
binder (or binders) for such insurance (or other evidence reasonably acceptable
to the Administrative Agent proving ownership thereof) (“Mortgagee’s Title
Insurance Policy”), dated a date reasonably satisfactory to the Administrative
Agent, and shall (A) be in an amount not less than the appraised value
(determined by references to the applicable Appraisals or, if no such Appraisals
are available, by other means reasonably acceptable to the Administrative Agent)
of such parcel of Real Property, (B) be issued at ordinary rates, (C) insure
that the Lien granted pursuant to the Mortgage insured thereby creates a valid
perfected Lien on such parcel of Real Property having at least the priorities
described in Section 4.20 of this Agreement and the Collateral Documents, free
and clear of all defects and encumbrances, except for Customary Permitted Liens
and for such defects and encumbrances as may be approved by the Administrative
Agent, (D) name the Collateral Agent for the benefit of the Secured Parties as
the insured thereunder, (E) be in the form of ALTA Loan Policy — 2006 (or such
local equivalent thereof as is reasonably satisfactory to the Administrative
Agent), (F) contain a comprehensive lender’s endorsement (including, but not
limited to, a revolving credit endorsement and a floating rate endorsement),
(G) be issued by Chicago Title Insurance Company, First American Title Insurance
Company, Lawyers Title Insurance Corporation, Stewart Title Company or any other
title company reasonably satisfactory to the Administrative Agent (including any
such title companies acting as co-insurers or reinsurers) and (H) be otherwise
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) a copy of all documents referred to, or listed as exceptions to title, in
such title

26



--------------------------------------------------------------------------------



 



policy (or policies) in each case in form and substance reasonably satisfactory
to the Administrative Agent;
     (b) maps or plats of a current as-built survey of such parcel of Real
Property certified to and received by (in a manner reasonably satisfactory to
each of them) the Administrative Agent and the title insurance company issuing
the Mortgagee’s Title Insurance Policy for such Mortgage, dated a date
reasonably satisfactory to the Administrative Agent and such title insurance
company, by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and such title insurance company, which
maps or plats and the surveys on which they are based shall be made in form and
substance reasonably satisfactory to the Administrative Agent;
     (c) an opinion of counsel in each state or province in which any such
Mortgage is to be recorded in form and substance and from counsel reasonably
satisfactory to the Administrative Agent; and
     (d) such other agreements, documents and instruments in form and substance
reasonably satisfactory to the Administrative Agent as the Administrative Agent
deems necessary or appropriate to create, register or otherwise perfect,
maintain, evidence the existence, substance, form or validity of, or enforce a
valid and enforceable Lien on such parcel of Real Property in favor of the
Collateral Agent for the benefit of the Secured Parties (or in favor of such
other trustee as may be required or desired under local law) having the
priorities described in Section 4.20 of this Agreement and the Collateral
Documents and subject only to (A) Liens permitted under Section 8.2 and (B) such
other Liens as the Administrative Agent may reasonably approve.
          “Mortgages” means the mortgages, deeds of hypothec, deeds of trust or
other real estate security documents made or required herein to be made by a
Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Group, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.
          “Net Cash Proceeds” means proceeds received by any Canadian Loan Party
after the Closing Date in cash or Cash Equivalents from any (a) Asset Sale
(other than an Asset Sale permitted under clauses (a), (c) and (h) of
Section 8.4) of Receivables or Inventory net of (i) the reasonable cash costs of
sale, assignment or other disposition, (ii) taxes paid or payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations) secured by a perfected Lien on the assets subject
to such Asset Sale; provided, however, that the evidence of each of (i),
(ii) and (iii) are provided to the Administrative Agent in form and substance
satisfactory to it and, if such Asset Sale includes assets in addition to
Receivables and Inventory, only such portion of the amounts in clauses (i),
(ii) and (iii) reasonably allocable to Receivables and Inventory sold may be
deducted under such clauses (i), (ii) and (iii); or (b) Property Loss Event with
respect to Inventory.
          “Non-Cash Interest Expense” means, with respect to any Person for any
period, the sum of the following amounts to the extent included in the
definition of Interest Expense: (a) the amount of debt discount and debt
issuance costs amortized, (b) charges relating to write-ups or write-downs in
the book or carrying value of existing Financial Covenant Debt, (c) interest
payable in evidences of Indebtedness or by addition to the principal of the
related Indebtedness and (d) other non-cash interest.

27



--------------------------------------------------------------------------------



 



          “Non-Funding Lender” has the meaning specified in Section 2.2(d).
          “Notice of Borrowing” has the meaning specified in Section 2.2(a).
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.11(b).
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” means the Loans, the Letter of Credit Obligations and
all other amounts and obligations owing by the Borrower to any Facility Agent,
any Lender, any Issuer, an Affiliate of any of them or any Indemnitee, of every
type and description (whether by reason of an extension of credit, opening or
amendment of a letter of credit or payment of any draft drawn or other payment
thereunder, loan, guaranty, indemnification, foreign exchange or currency swap
transaction, interest rate hedging transaction or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, and includes all letter of credit, cash management and other
fees, interest, charges, expenses, fees, attorneys’ fees and disbursements and
other sums chargeable to the Borrower under this Agreement or any other Loan
Document, and all obligations of the Borrower to cash collateralize Letter of
Credit Obligations.
          “Orderly Liquidation Value Rate” means (i) with respect to Eligible
Inventory (other than Documented Non-Letter of Credit Inventory and Inventory
covered by Documentary Letters of Credit), the U.S. Dollar Equivalent of the
orderly liquidation value (net of costs and expenses incurred in connection with
liquidation) of such Eligible Inventory, divided by the U.S. Dollar Equivalent
of the aggregate value of such Eligible Inventory, in each case, determined by
reference to the most recent Appraisal received by the Administrative Agent and
(ii) with respect to Eligible Inventory consisting of Documented Non-Letter of
Credit Inventory or Inventory covered by Documentary Letters of Credit, the U.S.
Dollar Equivalent of the orderly liquidation value (net of costs and expenses
incurred in connection with liquidation) of such Eligible Inventory, divided by
the U.S. Dollar Equivalent of the aggregate value of such Eligible Inventory, in
each case, determined by reference to the most recent Appraisal received by the
Administrative Agent. The Orderly Liquidation Value Rate with respect to
Eligible Inventory (other than Documented Non-Letter of Credit Inventory and
Inventory covered by Documentary Letters of Credit) shall initially be 83.5% and
the Orderly Liquidation Value Rate with respect to Eligible Inventory consisting
of Documented Non-Letter of Credit Inventory or Inventory covered by Documentary
Letters of Credit shall initially be 61.0%.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.
          “Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

28



--------------------------------------------------------------------------------



 



          (i) the Administrative Agent shall receive at least 10 Business Days’
prior written notice of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition;
          (ii) such Proposed Acquisition shall have been approved by the
applicable board of directors of the Person constituting or owning the Proposed
Acquisition Target;
          (iii) no additional Indebtedness or other liabilities shall be
incurred, assumed or otherwise be reflected on a consolidated balance sheet of
Group and the Proposed Acquisition Target after giving effect to such Proposed
Acquisition, except (i) loans made under the U.S. Facility, (ii) ordinary course
trade payables, contingent obligations and accrued expenses and
(iii) Indebtedness of the Proposed Acquisition Target (or any such Indebtedness
assumed by a Warnaco Entity in connection with such Proposed Acquisition)
permitted under Section 8.1;
          (iv) both (x) after giving pro forma effect to such Proposed
Acquisition and to any Facility Increase (as defined in the U.S. Facility) to be
effective on the date of the consummation of such Proposed Acquisition Available
Credit is at least 20% of the Aggregate Borrowing Limit at such time and
(y) prior to the consummation of such Proposed Acquisition, Group has delivered
to the Administrative Agent a certificate executed by a Responsible Officer of
Group certifying the satisfaction of such requirement with respect to such
Proposed Acquisition and setting forth in reasonable detail the calculation of
such Available Credit;
          (v) at or prior to the closing of such Proposed Acquisition, the
Warnaco Entity making such Proposed Acquisition and the Proposed Acquisition
Target shall have executed such documents and taken such actions as may be
required under Section 7.11 and Section 7.13;
          (vi) the Borrower shall (i) have delivered to the Administrative
Agent, upon the request of the Administrative Agent, promptly upon its becoming
available, the acquisition agreement (including all schedules), all financial
information, financial analysis, projections and similar documentation relating
to the proposed acquisition, and (ii) use its reasonable commercial efforts to
provide such additional documentation or other information relating to such
Proposed Acquisition that the Administrative Agent shall reasonably request,
including, without limitation, financial projections on a Pro Forma Basis after
giving effect to the Proposed Acquisition;
          (vii) on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement
authorizing assignment of the rights and obligations thereunder of any Warnaco
Entity that is a Loan Party to the Collateral Agent as security for the Secured
Obligations, related Contractual Obligations and instruments and all opinions,
certificates, lien search results and other documents reasonably requested by
the Administrative Agent;
          (viii) at the time of such Proposed Acquisition and after giving
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties contained in Article IV
and in the other Loan Documents shall be true and correct in all material
respects (and immediately prior to the consummation of such Proposed
Acquisition, Group has delivered to the Administrative Agent a certificate

29



--------------------------------------------------------------------------------



 



executed by a Responsible Officer of Group certifying the satisfaction of the
requirements under this clause (viii) with respect to such Proposed
Acquisition); and
          (ix) with respect to any Proposed Acquisition by any Foreign
Subsidiary (whether by acquisition of assets or Stock or the merger of any
Proposed Acquisition Target with or into a Foreign Subsidiary or otherwise), at
the time of such Proposed Acquisition and after giving effect thereto, the Fixed
Charge Coverage Ratio for Group shall be at least 1.1 to 1.0 for the most recent
four Fiscal Quarter period for which Financial Statements have been delivered
pursuant to Section 6.1 on a Pro Forma Basis (and prior to the consummation of
such Proposed Acquisition, Group has delivered to the Administrative Agent a
certificate executed by a Responsible Officer of Group certifying the
satisfaction of the requirements under this clause (ix) with respect to such
Proposed Acquisition and setting forth in reasonable detail the calculation of
such Fixed Charge Coverage Ratio).
          “Permitted Cash Equivalents” means time deposits of, or certificates
of deposit issued by, BofA or BofA Canada Branch that, in each instance, are
acceptable to the Administrative Agent.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
          “Pledged Debt Instruments” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Pledged Stock” has the meaning specified in the Canadian Security
Agreement (or, if such defined term is used with respect to or otherwise
applicable to a U.S. Loan Party, specified in the U.S. Pledge and Security
Agreement).
          “PPSA” means the Personal Property Security Act (Ontario) (or any
successor statute) or similar legislation of any other jurisdiction (including,
without limitation, the Civil Code of Quebec), the laws of which are required by
such legislation to be applied in connection with the issue, perfection, effect
of perfection, enforcement, enforceability, opposability, validity or effect of
security interests or other applicable Liens on any assets of a Canadian Loan
Party.
          “Prime Rate” means the rate of interest publicly announced from time
to time by BofA Canada Branch as its reference rate of interest for loans made
in Dollars and designated as its “prime” rate. The Prime Rate is a rate set by
BofA Canada Branch based upon various factors, including BofA Canada Branch’s
costs and desired return, general economic conditions and other factors and is
used as a reference point for pricing some loans. Any change in the prime rate
announced by BofA Canada Branch shall take effect at the opening of business on
the day specified in the public announcement of such change. Each interest rate
based on the Prime Rate hereunder shall be adjusted simultaneously with any
change in the Prime Rate. In the event that BofA Canada Branch (including any
successor or assignor) does not at any time publicly announce a prime rate, the
“Prime Rate” shall mean the “prime rate” publicly announced by a Schedule 1
chartered bank in Canada selected by BofA Canada Branch.
          “Prime Rate Loan” means any Loan during any period in which it bears
interest based on the Prime Rate.

30



--------------------------------------------------------------------------------



 



          “Pro Forma Basis” means, with respect to any determination for any
period, that such determination shall be made giving pro forma effect to each
acquisition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such acquisition
and related transactions had been consummated on the first day of such period,
in each case based on historical results accounted for in accordance with
Agreement Accounting Principles and, to the extent applicable, reasonable
assumptions that are specified in the relevant Compliance Certificate, Financial
Statement or other document provided to the Administrative Agent or any Lender
in connection herewith in accordance with Regulation S-X of the Securities Act
of 1933.
          “Projections” means those financial projections dated August 2008
covering the fiscal years ending in 2008 through 2013 inclusive, delivered to
the Lenders by Group prior to the Closing Date.
          “Property Loss Event” means any loss of or damage to property of any
Canadian Loan Party that results in the receipt by such Person of proceeds of
insurance in excess of U.S.$2,000,000 or any taking of property of Group or any
Subsidiary thereof that results in the receipt by such Person of a compensation
payment in respect thereof in excess of U.S.$2,000,000.
          “Proposed Acquisition” means the proposed acquisition by the U.S.
Borrower or any of its Subsidiaries of all or substantially all of the assets or
Stock of any Proposed Acquisition Target, or the merger or amalgamation of any
Proposed Acquisition Target with or into the U.S. Borrower or any Subsidiary of
the U.S. Borrower (and, in the case of a merger or amalgamation with the
Borrower, with the Borrower being the surviving and continuing corporation).
          “Proposed Acquisition Target” means any Person, any trademark
(including any trademark license in respect of which the licensee makes an
up-front payment not credited against future royalties), or any assets
constituting a business, division, branch or other unit of operation of any
Person, in each case, subject to a Proposed Acquisition.
          “Protective Advances” means all expenses, disbursements and advances
incurred by the Administrative Agent pursuant to the Loan Documents after the
occurrence and during the continuance of an Event of Default that the
Administrative Agent, in its sole discretion, exercised reasonably, deems
necessary or desirable to preserve or protect the Collateral or any portion
thereof or to enhance the likelihood, or maximize the amount, of repayment of
the Obligations.
          “Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, the percentage obtained
by dividing (i) the Revolving Credit Commitment of such Lender by (ii) the
aggregate Revolving Credit Commitments of all Lenders (or, at any time after the
Revolving Credit Termination Date, the percentage obtained by dividing the U.S.
Dollar Equivalent of the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to such Lender by the U.S. Dollar Equivalent
of the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to all Lenders).
          “Real Property” means all of those plots, pieces or parcels of land
now owned or leased or hereafter acquired or leased by Group or any of its
Subsidiaries (the “Land”), together with the right, title and interest of any
Warnaco Entity, if any, in and to the streets, the land lying in the bed of any
streets, roads or avenues, opened or proposed, in front of, the air space and
development rights pertaining to the Land and the right to use such air space
and development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting the Land and all
royalties and rights

31



--------------------------------------------------------------------------------



 



appertaining to the use and enjoyment of the Land, including all alley, vault,
drainage, mineral, water, oil and gas rights, together with all of the buildings
and other improvements now or hereafter erected on the Land, and any fixtures
appurtenant thereto.
          “Receivable” means any indebtedness and other obligations owed to any
Loan Party from or on behalf of, or any right of any Loan Party to payment from
or on behalf of, an Account Debtor, whether constituting an Account, Chattel
Paper, Instrument or General Intangible, arising in connection with the sale of
goods or the rendering of services by any Loan Party or any Subsidiary thereof,
and includes the obligation to pay any finance charges, fees and other charges
with respect thereto.
          “Register” has the meaning specified in Section 11.2(c).
          “Reimbursement Obligations” means all matured reimbursement or
repayment obligations of the Borrower to any Issuer with respect to amounts
drawn under Letters of Credit.
          “Reinvestment Deferred Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the portion of such Net Cash Proceeds
subject to a Reinvestment Notice.
          “Reinvestment Event” means any Asset Sale or Property Loss Event in
respect of which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of the
other Canadian Loan Parties) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Property Loss Event to
consummate a Permitted Acquisition (in the case of an Asset Sale only) or to
acquire replacement or fixed assets useful in its or one of the other Canadian
Loan Parties’ businesses or, in the case of a Property Loss Event, to effect
repairs or replacements.
          “Reinvestment Prepayment Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the Reinvestment Deferred Amount for such
Net Cash Proceeds less any amount expended or required to be expended pursuant
to a Contractual Obligation entered into prior to the relevant Reinvestment
Prepayment Date for such Net Cash Proceeds to consummate, to the extent
otherwise permitted hereunder, a Permitted Acquisition (in the case of an Asset
Sale only) or to acquire, to the extent otherwise permitted hereunder,
replacement or fixed assets useful in the business of the Borrower or any of the
other Canadian Loan Parties or, in the case of a Property Loss Event, to effect
repairs or replacements.
          “Reinvestment Prepayment Date” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the earlier of (a) the date occurring
180 days after such Reinvestment Event and (b) the date that is five Business
Days after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to consummate a Permitted Acquisition
(in the case of an Asset Sale only) or to acquire replacement or fixed assets
useful in the Borrower’s or another Canadian Loan Party’s business (or, in the
case of a Property Loss Event, not to effect repairs or replacements) with all
or any portion of the relevant Reinvestment Deferred Amount for such Net Cash
Proceeds.
          “Related Security” means, with respect to any Receivable:

32



--------------------------------------------------------------------------------



 



     (a) all of each Canadian Loan Party’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Receivable,
     (b) all Instruments and Chattel Paper that may evidence such Receivable,
     (c) all other Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the Sales
Contract related to such Receivable or otherwise, together with all UCC and PPSA
financing statements or similar filings relating thereto, and
     (d) all of each Canadian Loan Party’s rights, interests and claims under
the Sales Contracts and all guaranties, indemnities and other agreements
(including the related Sales Contract) or arrangements of whatever character
from time to time supporting or securing payment of such Receivable or otherwise
relating to such Receivable, whether pursuant to the Sales Contract related to
such Receivable or otherwise.
          “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned or leased by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
          “Requirement of Law” means, with respect to any Person, the common and
civil law and all federal, state, provincial, territorial, local, municipal and
foreign laws, rules and regulations, orders, judgments, decrees and other legal
requirements or determinations of any Governmental Authority or arbitrator,
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
          “Requisite Lenders” means, collectively, (a) on and prior to the
Revolving Credit Termination Date, Lenders having more than fifty percent (50%)
of the aggregate outstanding amount of the Revolving Credit Commitments and
(b) after the Revolving Credit Termination Date, Lenders having more than fifty
percent (50%) of the U.S. Dollar Equivalent of the aggregate Revolving Credit
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Lenders”.
          “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person, but in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.
          “Restricted Account” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).

33



--------------------------------------------------------------------------------



 



          “Restricted Account Letter” has the meaning specified in the Canadian
Security Agreement (or, if such defined term is used with respect to or
otherwise applicable to a U.S. Loan Party, specified in the U.S. Pledge and
Security Agreement).
          “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalent
of Group or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
Group or any of its Subsidiaries now or hereafter outstanding.
          “Revolving Credit Borrowing” means a borrowing consisting of Revolving
Loans made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments.
          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire interests in
other Revolving Credit Outstandings in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I (Commitments) under the caption “Revolving Credit Commitment,” as
amended to reflect each Assignment and Acceptance executed by such Lender and as
such amount may be adjusted pursuant to this Agreement.
          “Revolving Credit Facility” means the Revolving Credit Commitments and
the provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
          “Revolving Credit Facility Register” has the meaning specified in
Section 11.2(c).
          “Revolving Credit Outstandings” means, at any particular time, the sum
of (a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.
          “Revolving Credit Termination Date” shall mean the earliest of (a) the
Revolving Loan Maturity Date, (b) the date of termination of the Commitments
pursuant to Section 2.5 and (c) the date on which any of the Obligations become
due and payable pursuant to Section 9.2.
          “Revolving Loan” has the meaning specified in Section 2.1.
          “Revolving Loan Maturity Date” means the fifth anniversary of the
Closing Date.
          “Sale and Leaseback Transaction” means, with respect to any Person,
any direct or indirect arrangement pursuant to which assets of such Person are
sold or transferred by such Person or a Subsidiary of such Person and are
thereafter leased back from the purchaser thereof by such Person or one of its
Subsidiaries; provided, however, any sale and leaseback of assets that were
purchased in connection with a proposed lease financing transaction by such
Person within 45 days of such sale and leaseback transaction shall not
constitute a “Sale and Leaseback Transaction”.
          “Sales Contract” means, with respect to any Receivable, any and all
sales contracts, purchase orders, instruments, agreements, leases, invoices,
notes or other writings pursuant to which such Receivable arises or that
evidence such Receivable or under which an Account Debtor becomes or is
obligated to make payment in respect of such Receivable.

34



--------------------------------------------------------------------------------



 



          “Secured Obligations” means, (a) in the case of the Borrower, the
Obligations, (b) in the case of each Guarantor, the obligations of such Loan
Party under the Guaranty, the U.S. Loan Party Canadian Facility Guaranty and the
other Loan Documents to which it is a party, and (c) in the case of each
Canadian Loan Party, (i) the obligations of such Canadian Loan Party under any
Hedging Contract entered into with any Agent, Lender or any Affiliate of any
thereof, and (ii) any Cash Management Obligations owing by such Canadian Loan
Party to any Agent, Lender or any Affiliate of any thereof.
          “Secured Parties” means the Lenders (including the Swing Loan Lender),
the Issuers, the Administrative Agent, the Collateral Agent, each of their
respective successors and assigns, and any other holder of any Secured
Obligation, including the beneficiaries of each indemnification obligation
undertaken by any of the Loan Parties and the Facility Agents.
          “Securities Account” has the meaning given to such term in the PPSA
(or, if such defined term is used with respect to or otherwise applicable to a
U.S. Loan Party, the UCC).
          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, or any temporary or interim certificate for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing, but shall not include any evidence of the Obligations.
          “Senior Note Documents” means, collectively, the Senior Note
Indenture, the Senior Notes and each certificate, agreement or document executed
by a Warnaco Entity and delivered to the Senior Note Indenture Trustee or any
Senior Noteholder in connection with or pursuant to any of the foregoing.
          “Senior Note Indenture” means the indenture, dated as of June 12,
2003, among the U.S. Borrower, as issuer, Group and each Domestic Subsidiary
thereof (other than the U.S. Borrower), as guarantors, and the Senior Note
Indenture Trustee.
          “Senior Note Indenture Trustee” means Wells Fargo Bank Minnesota,
National Association, in its capacity as indenture trustee for the Senior
Noteholders and each successor thereto.
          “Senior Noteholders” means each holder of a Senior Note.
          “Senior Notes” means the 8-7/8% senior notes due 2013 issued by the
U.S. Borrower pursuant to the Senior Note Indenture.
          “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
          “Special Cash Collateral Account” means an account maintained with
BofA or an affiliate or branch thereof for the purpose of providing cash
collateral as part of the Borrowing Base, which account shall be subject to a
control agreement in form and substance reasonably satisfactory to

35



--------------------------------------------------------------------------------



 



the Facility Agents and shall be a segregated account holding only cash of the
Borrower deposited into such account in accordance with Section 2.19,
investments of such cash in Permitted Cash Equivalents and investment income
derived from such investments.
          “Special Purpose Vehicle” means any special purpose funding vehicle
identified in writing as such by any Lender to the Administrative Agent.
          “Standby Letter of Credit” means any letter of credit Issued pursuant
to Section 2.4 which is not a Documentary Letter of Credit.
          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company, unlimited liability company
or equivalent entity, whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subordinated Indebtedness” means Indebtedness of a U.S. Loan Party
that satisfies all of the following requirements: (i) interest on such
Indebtedness is not payable in cash prior to the date that is six months after
the Revolving Loan Maturity Date, (ii) such Indebtedness does not mature and
does not require any scheduled or mandatory prepayments prior to the date that
is six months after the Revolving Loan Maturity Date, (iii) such Indebtedness is
not secured and is not guaranteed by any Warnaco Entity that is not guaranteeing
the Obligations and (iv) such Indebtedness (and any guarantee thereof) is
subordinated to the Secured Obligations (as defined in the U.S. Facility) on
terms reasonably satisfactory to the Administrative Agent.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, trust or estate or other business entity
of which an aggregate of more than 50% of (a) the outstanding Voting Stock,
(b) the interest in the capital or profits of such partnership, joint venture or
limited liability company or (c) the beneficial interest in such trust or
estate, is in any case, at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Subsidiary Guarantor” means each Canadian Subsidiary Guarantor and
each U.S. Subsidiary Guarantor.
          “Super-Majority Lenders” means, collectively, the Lenders having more
than sixty-six and two-thirds percent (66 2/3%) of the aggregate outstanding
amount of the Revolving Credit Commitments. A Non-Funding Lender that is a
Lender shall not be included in the calculation of “Super-Majority Lenders.”
          “Swing Loan” has the meaning specified in Section 2.3.
          “Swing Loan Availability” means the Dollar Equivalent of an aggregate
principal amount at any time outstanding of Swing Loans not to exceed
U.S.$3,000,000.
          “Swing Loan Lender” means BofA Canada Branch or any other Person who
becomes the Administrative Agent (or who is an affiliate or branch thereof) or
who agrees with the approval of the Administrative Agent and the Borrower to act
as the Swing Loan Lender hereunder.

36



--------------------------------------------------------------------------------



 



          “Swing Loan Request” has the meaning specified in Section 2.3(b).
          “Syndication Agent” has the meaning specified in the preamble to this
Agreement.
          “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary
of such Person, and (b) any Affiliate of such Person with which such Person
files or is eligible to file consolidated, combined or unitary United States tax
returns.
          “Tax Return” has the meaning specified in Section 4.8(a).
          “Taxes” has the meaning specified in Section 2.16(a).
          “Test Period” means, if a Trigger Event shall occur, each period of
four consecutive Fiscal Quarters (taken as one accounting period) ending on each
of (x) the last day of the Fiscal Quarter most recently ended prior to the
occurrence of such Trigger Event for which Financial Statements for Group and
its Subsidiaries have been delivered to the Administrative Agent pursuant to
Section 6.1(b) or Section 6.1(c) and (y) the last day of each Fiscal Quarter
after the Fiscal Quarter referred to in clause (x) ending prior to or during the
Trigger Event Compliance Period for such Trigger Event.
          “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
which is covered by Title IV of ERISA to which Group, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability (contingent or otherwise).
          “Trigger Amount” means, at any time, (i) prior to the first
Anniversary Date, the greater of (x) 10% of the Aggregate Borrowing Base at such
time and (y) U.S.$30,000,000, (ii) on or after the first Anniversary Date and
prior to the second Anniversary Date, the greater of (x) 12.5% of the Aggregate
Borrowing Base at such time and (y) U.S.$35,000,000 and (iii) on or after the
second Anniversary Date, the greater of (x) 15% of the Aggregate Borrowing Base
at such time and (y) U.S.$40,000,000.
          “Trigger Event” means for any reason Available Credit is less than the
Trigger Amount at any time.
          “Trigger Event Compliance Period” means the period commencing on the
occurrence of a Trigger Event and continuing until such time as Available Credit
is greater than the Trigger Amount for forty-five (45) consecutive calendar
days.
          “UCC” has the meaning specified in the U.S. Pledge and Security
Agreement.
          “Unfunded Pension Liability” means, with respect to Group at any time,
the sum of (a) the amount, if any, by which the present value of all accrued
benefits under each Title IV Plan (other than any Title IV Plan subject to
Section 4063 of ERISA) exceeds the fair market value of all assets of such Title
IV Plan allocable to such benefits in accordance with Title IV of ERISA, as
determined as of the most recent valuation date for such Title IV Plan using the
actuarial assumptions in effect under such Title IV Plan, and (b) the aggregate
amount of withdrawal liability that could be assessed under Section 4063 with
respect to each Title IV Plan subject to such Section, separately calculated for
each such Title IV Plan as of its most recent valuation date, (c) for a period
of five years following a transaction reasonably likely to be covered by
Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by Group, any of its Subsidiaries or any ERISA Affiliate as a result of
such transaction and (d) with respect to each Foreign Plan, the amount, if any,

37



--------------------------------------------------------------------------------



 



by which the present value of all benefit obligations under such plan exceed the
fair market value of assets attributable to such plan (determined for the most
recent valuation date for such plan using the actuarial assumptions in effect
for such plan set forth in the actuarial valuation report).
          “Unused Commitment Fee” has the meaning specified in Section 2.12(a).
          “U.S. Borrower” means Warnaco Inc., a Delaware corporation.
          “U.S. Dollar Equivalent” of any amount means, at the time of
determination thereof, (a) if such amount is expressed in U.S. Dollars, such
amount, (b) if such amount is expressed in Dollars or an Alternative Currency
(other than U.S. Dollars), the equivalent of such amount in U.S. Dollars
determined by using the mid-range rate of exchange quoted by the Wall Street
Journal for Dollars or such Alternative Currency, as applicable, under its
“Exchange Rates” column on the Business Day preceding the date of determination
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in U.S. Dollars as determined by the Administrative Agent using any
method of determination it reasonably deems appropriate; provided, however, if
such amount is expressed in an Alternative Currency (other than U.S. Dollars)
and such amount relates to the Issuance of a Letter of Credit by any Issuer, the
“U.S. Dollar Equivalent” shall mean the equivalent of such amount in U.S.
Dollars as determined by such Issuer using any customary method of determination
it reasonably deems appropriate.
          “U.S. Dollars” and the sign “U.S.$” each mean the lawful money of the
United States of America.
          “U.S. Facility” means the Credit Agreement, dated as of the date
hereof, among the U.S. Borrower, Group, the lenders and letter of credit issuers
party thereto from time to time, BofA, as administrative agent and as collateral
agent, and the other agents party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
          “U.S. Loan Party” means Group, the U.S. Borrower and each other U.S.
Subsidiary Guarantor.
          “U.S. Loan Party Canadian Facility Guaranty” means the U.S. Loan Party
Canadian Facility Guaranty, dated as of the date hereof, by the U.S. Loan
Parties with respect to the guarantee of the payment of the Secured Obligations,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
          “U.S. Pledge and Security Agreement” means the Pledge and Security
Agreement (as defined in the U.S. Facility).
          “U.S. Secured Obligations” means the Secured Obligations (as defined
in the U.S. Facility).
          “U.S. Subsidiary Guarantor” means the U.S. Borrower and each other
Domestic Subsidiary of Group party to or that becomes party to the U.S. Loan
Party Canadian Facility Guaranty.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency).

38



--------------------------------------------------------------------------------



 



          “Warnaco Entity” means Group or any Subsidiary thereof.
          “Wholly Owned Subsidiary” means any Subsidiary of Group, all of the
Stock of which (other than director’s qualifying shares or such other de minimus
portion thereof to the extent required by law) is owned by Group, either
directly or indirectly through one or more Wholly Owned Subsidiaries.
          “Withdrawal Liability” means, with respect to the U.S. Borrower at any
time, the aggregate liability incurred (whether or not assessed) with respect to
all Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.
          Section 1.2 Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding” and the word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles.
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with Agreement Accounting
Principles and all accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in conformity with
Agreement Accounting Principles.
          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or the International Accounting Standards Board, in the case
of the IFRS) (or any successors thereto) and such change is adopted by the U.S.
Borrower or Group with the agreement of its independent public accountants and
results in a change in any of the calculations required by Article V, Article VI
or Article VIII or in the definition of “Applicable Margin” or “Permitted
Acquisition”, the parties hereto agree to enter into negotiations in order to
amend such provisions so as to equitably reflect such change with the desired
result that the criteria for evaluating compliance with such covenants by Group
and the Borrower or the determination of the “Applicable Margin” or the
calculation of the Fixed Charge Coverage Ratio in the definition of “Permitted
Acquisition” shall be the same after such change as if such change had not been
made; provided, however, that no change in Agreement Accounting Principles that
would affect a calculation that measures compliance with any covenant contained
in Article V, Article VI or Article VIII or in the definition of “Applicable
Margin” or “Permitted Acquisition” shall be given effect until such provisions
are amended to reflect such changes in Agreement Accounting Principles.
          (c) For purposes of making all financial calculations to determine
compliance with Article V, all components of such calculations shall be adjusted
to include or exclude, as the case may be, without duplication, such components
of such calculations attributable to any business or assets that have been
acquired or disposed of by any Warnaco Entity after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Group on a Pro Forma Basis.

39



--------------------------------------------------------------------------------



 



          Section 1.4 Conversion of Foreign Currencies.
          (a) Financial Covenant Debt. Financial Covenant Debt denominated in
any currency other than U.S. Dollars shall be calculated using the U.S. Dollar
Equivalent thereof as of the date of the Financial Statements on which such
Financial Covenant Debt is reflected.
          (b) U.S. Dollar Equivalents. The Administrative Agent shall determine
the U.S. Dollar Equivalent of any amount as required hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
U.S. Dollar Equivalent of any amount on any date either in its own discretion or
upon the request of any applicable Lender or Issuer.
          (c) Rounding-Off. The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or U.S. Dollar, as applicable, or cent to
ensure amounts owing by any party hereunder or that otherwise need to be
calculated or converted hereunder are expressed in whole Dollars or U.S.
Dollars, as applicable, or in whole cents, as may be necessary or appropriate.
          (d) Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each of Group and the Borrower agrees that its obligation in respect of any
Original Currency due from it hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date the Administrative Agent receives payment of any
sum so adjudged to be due hereunder in the Second Currency, the Administrative
Agent may, in accordance with normal banking procedures, purchase, in the New
York foreign exchange market, the Original Currency with the amount of the
Second Currency so paid; and if the amount of the Original Currency so purchased
or could have been so purchased is less than the amount originally due in the
Original Currency, each of Group and the Borrower agrees as a separate
obligation and notwithstanding any such payment or judgment to indemnify the
Administrative Agent and the applicable Secured Parties against such loss. The
term “rate of exchange” in this Section 1.4(d) means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.
          Section 1.5 Certain Terms.
          (a) The words “herein,” “hereof” and “hereunder” and similar words
refer to this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in this Agreement.
          (b) References in this Agreement to an Exhibit, Schedule, Article,
Section, subsection or clause refer to the appropriate Exhibit or Schedule to,
or Article, Section, subsection or clause in this Agreement.

40



--------------------------------------------------------------------------------



 



          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. If the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect at the time any such reference is
operative.
          (e) The term “including” when used in any Loan Document means
“including without limitation”, except when used in the computation of time
periods.
          (f) The terms “Lender,” “Issuer” and “Agent” include their respective
successors.
          (g) Upon the appointment of any successor Facility Agent pursuant to
Section 10.6, references to BofA or BofA Canada Branch in Section 10.3 to the
extent applicable to such Facility Agent and to BofA or BofA Canada Branch in
the definitions of Prime Rate, BA Rate, U.S. Dollar Equivalent, Permitted Cash
Equivalents and Special Cash Collateral Account to the extent applicable to such
Facility Agent shall be deemed to refer to the financial institution then acting
as such Facility Agent or one of its Affiliates or branches if it so designates.
          (h) Terms not otherwise defined herein and defined in the PPSA (the
UCC if such term is used with respect to or otherwise applicable to a U.S. Loan
Party) are used herein with the meanings specified in the PPSA (or the UCC as
aforesaid).
          (i) For purposes of any Collateral located in the Province of Quebec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (i) “personal
property” shall be deemed to include “movable property”, (ii) “real property”
shall be deemed to include “immovable property” and an “easement” shall be
deemed to include a “servitude”, (iii) “tangible property” shall be deemed to
include “corporeal property”, (iv) “intangible property” shall be deemed to
include “incorporeal property”, (v) “security interest” and “mortgage” shall be
deemed to include a “hypothec”, (vi) all references to filing, registering or
recording under the PPSA or UCC shall be deemed to include publication under the
Civil Code of Quebec, and all references to releasing any Lien shall be deemed
to include a release, discharge and mainlevee of a hypothec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, and (x) an “agent” shall be deemed to include
a “mandatary”.
ARTICLE II
THE REVOLVING CREDIT FACILITY
          Section 2.1 The Commitments. On the terms and subject to the
conditions contained in this Agreement, each Lender severally agrees to make
loans in Dollars (each a “Revolving Loan”) to the Borrower from time to time on
any Business Day during the period from the Closing Date until the Revolving
Credit Termination Date in an aggregate principal amount not to exceed at any
time outstanding for all such loans by such Lender such Lender’s Commitment;

41



--------------------------------------------------------------------------------



 



provided, however, that at no time shall any Lender be obligated to make a
Revolving Loan (i) in excess of such Lender’s Ratable Portion of the Available
Canadian Credit or (ii) to the extent that the aggregate Revolving Credit
Outstandings, after giving effect to such Revolving Loan, would exceed the
Maximum Credit in effect at such time. Within the limits of the Revolving Credit
Commitment of each Lender, amounts of Revolving Loans repaid may be reborrowed
under this Section 2.1.
          Section 2.2 Borrowing Procedures.
          (a) Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than 11:00 a.m. (New York City time) (i) one
Business Day, in the case of a Borrowing of Prime Rate Loans and (ii) three
(3) Business Days, in the case of a Borrowing of BA Rate Loans, prior to the
date of the proposed Borrowing. Each such notice shall be in writing in
substantially the form of Exhibit B (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of such Borrowing will be of Prime
Rate Loans or BA Rate Loans, (D) the initial Interest Period or Periods for any
such BA Rate Loans, and (E) the Available Canadian Credit (after giving effect
to the proposed Borrowing). Revolving Loans shall be made as Prime Rate Loans
unless (subject to Section 2.14) the Notice of Borrowing specifies that all or a
portion thereof shall be BA Rate Loans. Each Revolving Credit Borrowing shall be
in an aggregate amount of not less than $1,000,000 or an integral multiple of
$250,000 in excess thereof.
          (b) The Administrative Agent shall give to each Lender prompt notice
of the Administrative Agent’s receipt of a Notice of Borrowing and, if BA Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a). Each Lender shall, before
11:00 a.m. (New York City time) on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in Section 11.8
in immediately available funds, such Lender’s Ratable Portion of such proposed
Borrowing. After the Administrative Agent’s receipt of such funds and (i) on the
Closing Date, upon fulfillment of the applicable conditions set forth in
Section 3.1 and (ii) at any time (including the Closing Date), upon fulfillment
of the applicable conditions set forth Section 3.2, the Administrative Agent
will make such funds available to the Borrower.
          (c) Unless the Administrative Agent shall have received notice from
any Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Prime Rate for the first
Business Day and thereafter at the interest rate applicable at the time to the
Loans comprising such Borrowing. If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.

42



--------------------------------------------------------------------------------



 



          (d) The failure of any Lender to make the Loans or any payment
required by it on the date specified (a “Non-Funding Lender”), including any
payment in respect of its participation in Swing Loans and Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but no such other Lender shall be responsible for
the failure of any Non-Funding Lender to make a Loan or payment required under
this Agreement.
          Section 2.3 Swing Loans.
          (a) On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may in its sole discretion make loans in
Dollars (each a “Swing Loan”) otherwise available to the Borrower under the
Revolving Credit Facility from time to time on any Business Day during the
period from the Closing Date until the Revolving Credit Termination Date in an
aggregate amount at any time outstanding at any time not to exceed the Swing
Loan Availability; provided, however, that the Swing Loan Lender shall not make
any Swing Loan to the extent that, after giving effect to such Swing Loan, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit. The
Swing Loan Lender shall be entitled to rely on the most recent Borrowing Base
Certificate delivered to the Administrative Agent. Each Swing Loan shall be a
Prime Rate Loan and must be repaid in full within one Business Day of any demand
by the Swing Loan Lender therefor and shall in any event mature and become due
and payable on the Revolving Credit Termination Date. Within the limits set
forth in the first sentence of this Section 2.3(a), amounts of Swing Loans
prepaid or repaid may be reborrowed under this Section 2.3(a).
          (b) In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request, in substantially the form of Exhibit C, setting forth the
date, the requested amount and date of the Swing Loan (a “Swing Loan Request”),
to be received by the Administrative Agent not later than 1:00 p.m. (New York
City time) on the day of the proposed borrowing. The Administrative Agent shall
promptly notify the Swing Loan Lender of the details of the requested Swing
Loan. Subject to the terms of this Agreement, the Swing Loan Lender shall make a
Swing Loan available to the Administrative Agent which will make such amounts
available to the Borrower on the date of the relevant Swing Loan Request. The
Swing Loan Lender shall not make any Swing Loan in the period commencing on the
first Business Day after it receives written notice from the Administrative
Agent or any Lender that one or more of the conditions precedent contained in
Section 3.2 shall not on such date be satisfied, and ending when such conditions
are satisfied. The Swing Loan Lender shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 hereof have been satisfied in connection with the making of any
Swing Loan.
          (c) The Swing Loan Lender shall notify the Administrative Agent in
writing (which may be by telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York City time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.
          (d) The Swing Loan Lender may demand at any time that each Lender pay
to the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (e) below, such Lender’s Ratable Portion of all or a
portion of the outstanding Swing Loans, which demand shall be made through the
Administrative Agent, shall be in writing and shall specify the outstanding
principal amount of Swing Loans demanded to be paid.
          (e) The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each Lender
on the day such notice or such demand is received by the Administrative Agent
(except that any such notice or demand received by

43



--------------------------------------------------------------------------------



 



the Administrative Agent after 2:00 p.m. (New York City time) on any Business
Day or any such demand received on a day that is not a Business Day shall not be
required to be forwarded to the Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Lender’s Ratable Portion of
the aggregate principal amount of the Swing Loans stated to be outstanding in
such notice or demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Section 3.2 shall have been
satisfied (which conditions precedent the Lenders hereby irrevocably waive),
each Lender shall, before 11:00 a.m. (New York City time) on the Business Day
next succeeding the date of such Lender’s receipt of such written statement,
make available to the Administrative Agent, in immediately available funds, for
the account of the Swing Loan Lender, the amount specified in such statement.
Upon such payment by a Lender, such Lender shall, except as provided in
clause (g) below, be deemed to have made a Revolving Loan to the Borrower. The
Administrative Agent shall use such funds to repay the Swing Loans to the Swing
Loan Lender. To the extent that any Lender fails to make such payment available
to the Administrative Agent for the account of the Swing Loan Lender, the
Borrower shall repay such Swing Loan on demand.
          (f) Upon the occurrence of a Default under Section 9.1(e), each Lender
shall acquire, without recourse or warranty, an undivided participation in each
Swing Loan otherwise required to be repaid by such Lender pursuant to clause (e)
above, which participation shall be in a principal amount equal to such Lender’s
Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender on the
date on which such Lender would otherwise have been required to make a payment
in respect of such Swing Loan pursuant to clause (e) above, in immediately
available funds, an amount equal to such Lender’s Ratable Portion of such Swing
Loan. If all or part of such amount is not in fact made available by such Lender
to the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled
to recover any such unpaid amount on demand from such Lender together with
interest accrued from such date at the Prime Rate for the first Business Day
after such payment was due and thereafter at the rate of interest then
applicable to Prime Rate Loans.
          (g) From and after the date on which any Lender (i) is deemed to have
made a Revolving Loan pursuant to clause (e) above with respect to any Swing
Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Lender such Lender’s Ratable Portion of all payments of principal of and
interest received by the Swing Loan Lender on account of such Swing Loan other
than those received from a Lender pursuant to clause (e) or (f) above.
          Section 2.4 Letters of Credit.
          (a) On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue one or more Letters of Credit at the
request of the Borrower for the account of the Borrower from time to time during
the period commencing on the Closing Date and ending on the earlier of the
Revolving Credit Termination Date and 30 days prior to the Revolving Loan
Maturity Date; provided, however, that no Issuer shall be under any obligation
to Issue any Letter of Credit if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which

44



--------------------------------------------------------------------------------



 



such Issuer is not otherwise compensated) not in effect on the date of this
Agreement or result in any unreimbursed loss, cost or expense which was not
applicable, in effect or known to such Issuer as of the date of this Agreement
and which such Issuer in good faith deems material to it;
          (ii) such Issuer shall have received written notice from the
Administrative Agent, any Lender or the Borrower, on or prior to the requested
date of issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Section 3.1 and Section 3.2 is not then satisfied;
          (iii) after giving effect to the issuance of such Letter of Credit,
the aggregate Revolving Credit Outstandings would exceed the Maximum Credit at
such time;
          (iv) after giving effect to the issuance of such Letter of Credit, the
aggregate amount of Letter of Credit Obligations then outstanding would exceed
the Letter of Credit Sublimit;
          (v) any fees due and payable in connection with a requested issuance
have not been paid; or
          (vi) such Letter of Credit is not denominated in Dollars or in an
Alternative Currency.
None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.
          (b) In no event shall the expiration date of any Letter of Credit
(i) be more than one year after the date of issuance thereof, or (ii) be less
than five days prior to the Revolving Loan Maturity Date.
          (c) In connection with the issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ (or such shorter period as may be agreed by such Issuer)
prior written notice, in substantially the form of Exhibit D (or in such other
written or electronic form as is acceptable to the Issuer), of the requested
issuance of such Letter of Credit (a “Letter of Credit Request”). Such notice
shall be irrevocable and shall (i) specify (A) the Issuer of such Letter of
Credit, the stated amount of the Letter of Credit requested, which stated amount
(or, if such Letter of Credit is to be denominated in Dollars or an Alternative
Currency (other than U.S. Dollars), the U.S. Dollar Equivalent of such stated
amount) shall not be less than U.S.$5,000 (or such lesser amount as may be
agreed to by such Issuer), (B) the date of issuance of such requested Letter of
Credit (which day shall be a Business Day), (C) the date on which such Letter of
Credit is to expire (which date shall be a Business Day), and (D) the Person for
whose benefit the requested Letter of Credit is to be Issued and (ii) certify
that, after issuance of the requested Letter of Credit, (A) the aggregate amount
of the Letter of Credit Obligations then outstanding will not exceed the Letter
of Credit Sub-Limit and (B) the sum of the aggregate principal or undrawn amount
of the then-outstanding (I) Letter of Credit Obligations, (II) Revolving Loans
and (III) Swing Loans, will not exceed the Maximum Credit then in effect. Such
notice, to be effective, must be received by the relevant Issuer and the
Administrative Agent not later than 11:00 a.m. (New York City time) on the
second (2nd) Business Day (or such shorter period as agreed by the relevant
Issuer) prior to the requested issuance of such Letter of Credit.

45



--------------------------------------------------------------------------------



 



          (d) Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from the Administrative Agent or any Lender that one or more of the conditions
precedent contained in Section 3.2 shall not on such date be satisfied, and
ending when such conditions are satisfied. The relevant Issuer shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 have been satisfied in connection with the
issuance of any Letter of Credit.
          (e) If requested by the relevant Issuer, prior to the issuance of each
Letter of Credit by such Issuer, and as a condition of such issuance, the
Borrower shall have delivered to such Issuer a letter of credit reimbursement
agreement, in such form as the Issuer may employ in its ordinary course of
business for its own account (a “Letter of Credit Reimbursement Agreement”),
signed by the Borrower, and such other documents or items as may be required
pursuant to the terms thereof. In the event of any conflict between the terms of
any Letter of Credit Reimbursement Agreement and this Agreement, the terms of
this Agreement shall govern.
          (f) Each Issuer shall:
          (i) give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing, which may be by telecopier) of the
issuance or renewal of a Letter of Credit Issued by it, of all drawings under a
Letter of Credit Issued by it and the payment (or the failure to pay when due)
by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Lender);
          (ii) upon the request of any Lender, furnish to such Lender copies of
any Letter of Credit Reimbursement Agreement to which such Issuer is a party and
such other documentation as may reasonably be requested by such Lender; and
          (iii) no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and the Borrower
separate schedules for Documentary and Standby Letters of Credit Issued by it,
in form reasonably satisfactory to the Administrative Agent, setting forth the
aggregate Letter of Credit Obligations outstanding at the end of each month and
any information requested by the Borrower or the Administrative Agent relating
thereto.
          (g) Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Revolving Credit
Commitments, in such Letter of Credit and the obligations of the Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.
          (h) The Borrower agrees to pay to the Issuer of a Letter of Credit the
amount of all Reimbursement Obligations owing to such Issuer under a Letter of
Credit when such amounts are due and payable, irrespective of any claim,
set-off, defense or other right that the Borrower may have at any time against
such Issuer or any other Person. In the event that any Issuer makes any payment

46



--------------------------------------------------------------------------------



 



under any Letter of Credit and the Borrower shall not have repaid such amount to
such Issuer pursuant to this clause (h) or such payment is rescinded or set
aside for any reason, such Reimbursement Obligation shall bear interest computed
from the date on which such Reimbursement Obligation arose to the date of
repayment in full at the rate of interest applicable to Revolving Loans bearing
interest at a rate based on the Prime Rate during such period, and such Issuer
shall promptly notify the Administrative Agent, which shall promptly notify each
Lender of the failure to repay such Reimbursement Obligation, and each Lender
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Issuer the amount of such Lender’s Ratable Portion of such
payment in Dollars (or, if such payment was made in an Alternative Currency, an
amount in Dollars equal to the Dollar equivalent thereof as determined by the
Administrative Agent in accordance with its normal banking procedures) and in
immediately available funds. If the Administrative Agent so notifies such Lender
prior to 11:00 a.m. (New York City time) on any Business Day, such Lender shall
make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Lender, such Lender shall
notwithstanding whether or not the conditions precedent set forth in Section 3.2
shall have been satisfied (which conditions precedent the Lenders hereby
irrevocably waive) be deemed to have made a Revolving Loan to the Borrower in
the principal amount of such payment. Whenever any Issuer receives from the
Borrower a payment of a Reimbursement Obligation as to which the Administrative
Agent has received for the account of such Issuer any payment from a Lender
pursuant to this clause (h), such Issuer shall pay to the Administrative Agent
and the Administrative Agent shall promptly pay to each Lender, in immediately
available funds, an amount equal to such Lender’s Ratable Portion of the amount
of such payment adjusted, if necessary, to reflect the respective amounts the
Lenders have paid in respect of such Reimbursement Obligation.
          (i) If and to the extent such Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Lender agrees to pay to the Administrative Agent for the account of such Issuer
forthwith on demand any such unpaid amount together with interest thereon, for
the first Business Day after payment was first due at the Prime Rate and,
thereafter, until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the rate applicable to
Prime Rate Loans under the Revolving Credit Facility. The failure of any Lender
to make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuer its Ratable Portion of any payment on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
the Issuer such other Lender’s Ratable Portion of any such payment.
          (j) The Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Lenders to make payments to the Administrative Agent for
the account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective
of:
          (i) any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;
          (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;

47



--------------------------------------------------------------------------------



 



          (iii) the existence of any claim, set off, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
          (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
          (v) payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
          (vi) any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit (x) the Issuer may rely exclusively on the documents presented
to it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (y) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
          (k) Letters of Credit may be Issued in favor of a beneficiary that is
a creditor of a Subsidiary of Group provided that the account party with respect
to such Letter of Credit is the Borrower.
          (l) The amount of Revolving Credit Commitments utilized by Letters of
Credit denominated in an Alternative Currency (other than U.S. Dollars) shall be
measured by a determination by the applicable Issuer of the U.S. Dollar
Equivalent of such Letters of Credit on each day on which a Borrowing Base
Certificate is delivered. The applicable Issuers shall notify the Administrative
Agent and the Borrower of the aggregate U.S. Dollar Equivalent of such
utilization in respect of the Letters of Credit Issued by it.
          Section 2.5 Reduction and Termination of the Commitments. The Borrower
may, upon at least five Business Days’ prior notice to the Administrative Agent,
terminate in whole or reduce in part ratably the unused portions of the
respective Revolving Credit Commitments of the

48



--------------------------------------------------------------------------------



 



Lenders; provided, however, that each partial reduction shall be in the
aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and, in the case of any reduction of the Revolving
Credit Commitments, the requirements of Section 2.9(e) shall have been
satisfied. The Borrower acknowledges and agrees that the Revolving Credit
Commitments shall terminate in their entirety concurrently with the termination
in their entirety of the Revolving Credit Commitments under and as defined in
the U.S. Facility.
          Section 2.6 Repayment of Loans. The Borrower promises to repay the
entire unpaid principal amount of the Revolving Loans and the Swing Loans and
all accrued but unpaid interest thereon on the Revolving Credit Termination Date
or earlier, if otherwise required by the terms hereof.
          Section 2.7 Evidence of Debt.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (b) The Administrative Agent shall establish and maintain a Register
pursuant to Section 11.2(c) and accounts therein in accordance with its usual
practice in which it will record (i) the amount of each applicable Loan made
and, if a BA Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable by the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, if applicable.
          (c) The entries made in the accounts maintained pursuant to clauses
(a) and (b) of this Section 2.7 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
          Section 2.8 Optional Prepayments. The Borrower may prepay the
outstanding principal amount of the Revolving Loans and Swing Loans in whole or
in part at any time; provided, however, that if any prepayment of any BA Rate
Loan is made by the Borrower other than on the last day of an Interest Period
for such Loan, the Borrower shall also pay any amount owing pursuant to
Section 2.14(e).
          Section 2.9 Mandatory Prepayments.
          (a) [Intentionally Omitted].
          (b) Subject to clause (c) below, upon receipt by any Canadian Loan
Party of Net Cash Proceeds (but only if at the time of such receipt the
Available Credit is less than 25% of the Aggregate Borrowing Limit at such
time), the Borrower shall within one Business Day after such receipt prepay the
Loans (or provide cash collateral in respect of Letters of Credit as set forth
in clause (d) below) in an amount equal to 100% of such Net Cash Proceeds as set
forth in clause (d) below.
          (c) Notwithstanding clause (b) above, as long as no Event of Default
shall have occurred or be continuing on the date Net Cash Proceeds are received
by any Canadian Loan Party, the

49



--------------------------------------------------------------------------------



 



Borrower shall not be required to so apply an amount equal to Net Cash Proceeds
arising from a Reinvestment Event to the extent that all Net Cash Proceeds from
all Reinvestment Events do not exceed $5,000,000 (in the aggregate since the
Closing Date) and are actually used (or have been contractually committed to be
used) to consummate a Permitted Acquisition or to purchase replacement or fixed
assets (in the case of an Asset Sale) or repair or replace (in the case of a
Property Loss Event) the sold, damaged or taken property within 180 days of the
receipt of such Net Cash Proceeds by a Canadian Loan Party and, pending
application of such proceeds, the Borrower has either (i) paid an amount equal
to such Net Cash Proceeds to the Administrative Agent to be held by the
Administrative Agent in a Cash Collateral Account designated by the
Administrative Agent or (ii) applied an amount equal to such Net Cash Proceeds
in repayment of the Revolving Loans and the Administrative Agent shall have
established an Availability Reserve in the amount of such repayment, which
reserve shall abate on the Reinvestment Prepayment Date applicable to such Net
Cash Proceeds or earlier to the extent that Revolving Loans up to the amount of
such Net Cash Proceeds are used as set forth in the Reinvestment Notice with
respect thereto; provided, however, that to the extent any asset subject to such
Asset Sale or Property Loss Event constituted Collateral, any replacement, fixed
or alternative assets acquired with Net Cash Proceeds shall, upon acquisition
thereof by a Canadian Loan Party, be subject to a perfected Lien in favor of the
Collateral Agent, for the benefit of the Secured Parties, in each case, having
the priority described in Section 4.20 of this Agreement and the Collateral
Documents (but, in the case of a Permitted Acquisition, only to the extent
required by clause (v) of the definition thereof); provided further, however, in
the event an Event of Default has occurred and is continuing after the
provisions in this clause (c) become operative, the Administrative Agent may, or
shall at the direction of the Requisite Lenders, apply all amounts in the Cash
Collateral Account referred to above to the Obligations.
          (d) Subject to the provisions of clause (c) above and Section 2.13(h)
(Payments and Computations), any prepayments made by the Borrower required to be
applied in accordance with this clause (d) shall be applied, first, to repay the
outstanding principal balance of the Swing Loans until the Swing Loans shall
have been repaid in full; second, to repay the outstanding principal balance of
the Revolving Loans until the Revolving Loans shall have been repaid in full;
and third, to provide cash collateral for any Letter of Credit Obligations in
the manner set forth in Section 9.3 until all the Letter of Credit Obligations
have been fully cash collateralized in the manner set forth therein.
          (e) If at any time the aggregate principal amount of Revolving Credit
Outstandings exceed the Maximum Credit at such time (other than as a result of
fluctuations in currency exchange rates of the Dollar against the U.S. Dollar to
the extent the last two sentences of this Section 2.9(e) shall be applicable),
the Borrower shall, as soon as possible, but in any event within one Business
Day, prepay first the Swing Loans and then the Revolving Loans then outstanding
in an amount equal to such excess. If any such excess remains after repayment in
full of the aggregate outstanding Swing Loans and the Revolving Loans, the
Borrower shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 9.3 to the extent required to eliminate such
excess. If at any time following one or more fluctuations in the exchange rate
of the Dollar against the U.S. Dollar, (a) the U.S. Dollar Equivalent of the
aggregate principal amount of Revolving Credit Outstandings exceeds the
Revolving Credit Commitments, (b) the U.S. Dollar Equivalent of the aggregate
principal amount of Swing Loans exceeds the Swing Loan Availability, (c) the
U.S. Dollar Equivalent of the Letter of Credit Obligations outstanding exceed
the Letter of Credit Sub-Limit, (d) the U.S. Dollar Equivalent of any component
of the Borrowing Base exceeds any limit based on U.S. Dollars or (e) the U.S.
Dollar Equivalent of any other Obligations exceeds any other limit based on U.S.
Dollars set forth herein for such Obligations, the Borrower shall, as soon as
possible, but in any event within seven Business Days, prepay first the Swing
Loans and then the Revolving Loans then outstanding in an amount equal to such
excess. If any such excess remains after repayment in full of the aggregate
outstanding Swing Loans and the Revolving Loans, the Borrower shall provide cash

50



--------------------------------------------------------------------------------



 



collateral for the Letter of Credit Obligations in the manner set forth in
Section 9.3 to the extent required to eliminate such excess.
          (f) Except in the case where Section 2.13(h) shall be applicable, all
available funds in each Cash Collateral Account (other than an amount equal to
any proceeds arising from a Reinvestment Event that are held in the Cash
Collateral Account pending application of such proceeds as specified in a
Reinvestment Notice) shall be applied on a daily basis: first, to repay the
outstanding principal amount of the Swing Loans until the Swing Loans have been
repaid in full; second, to repay the outstanding principal amount of the
Revolving Loans until the Revolving Loans have been repaid in full; third, to
any other Obligation in respect of the Revolving Credit Facility then due and
payable and then, to cash collateralize all outstanding Letter of Credit
Obligations in the manner set forth in Section 9.3. The Facility Agents agree so
to apply such funds and the Borrower consents to such application.
Notwithstanding the first sentence in this clause (f), at any time there is no
Event of Default that is continuing, there are no Loans outstanding and no other
Obligations in respect of the Revolving Credit Facility are then due and payable
each Facility Agent shall cause any funds in any Cash Collateral Account
maintained by it to be paid at the written direction of the Borrower for any
other purpose.
          Section 2.10 Interest.
          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in
Section 2.10(c), as follows:
          (i) if a Prime Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Prime Rate as in effect from time to time and
(B) the Applicable Margin for such Loans; and
          (ii) if a BA Rate Loan, at a rate per annum equal to the sum of
(A) the BA Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Interest Period.
          (b) Interest Payments. Interest accrued:
          (i) on each Prime Rate Loan shall be payable in arrears (A) on the
first Business Day of each calendar quarter, commencing on the first such day
following the making of such Prime Rate Loan and (B) if not previously paid in
full, at maturity (whether by acceleration or otherwise) of such Prime Rate
Loan;
          (ii) on each Swing Loan shall be payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such day
following the making of such Swing Loan and (B) if not previously paid in full,
at maturity (whether by acceleration or otherwise) of such Swing Loan;
          (iii) on each BA Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan and if such Interest Period
has a duration of more than three months, on each day during such Interest
Period which occurs every three months from the first day of such Interest
Period, (B) upon the payment or prepayment thereof

51



--------------------------------------------------------------------------------



 



in full or in part, and (C) if not previously paid in full, at maturity (whether
by acceleration or otherwise) of such BA Rate Loan; and
          (iv) on the amount of all other Obligations shall be payable on demand
after the time such Obligation becomes due and payable (whether by acceleration
or otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in Section 2.10(a) or elsewhere herein, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and the amount
of all other Obligations shall bear interest at a rate which is two percent per
annum in excess of the rate of interest applicable to such Loans or such other
Obligations from time to time. Default interest under this clause (c) shall be
payable on demand by the Administrative Agent or the Requisite Lenders.
          (d) Interest Act (Canada). As regards the Borrower and any other
Canadian Loan Party, for the purposes of the Interest Act (Canada), (i) whenever
any interest or fees under this Agreement or any other Loan Document is
calculated using a rate based on a year of 360 days, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest is payable (or
compounded) ends, and (z) divided by 360, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
          Section 2.11 Conversion/Continuation Option.
          (a) The Borrower may elect (i) on any Business Day to convert Prime
Rate Loans (other than Swing Loans) or any portion thereof to BA Rate Loans, or
(ii) at the end of any applicable Interest Period, to convert BA Rate Loans or
any portion thereof into Prime Rate Loans or to continue such BA Rate Loans or
any portion thereof for an additional Interest Period; provided, however, that
the aggregate amount of the BA Rate Loans for each Interest Period must be in
the amount of $3,000,000 or an integral multiple of $1,000,000 in excess
thereof. Each conversion or continuation shall be allocated among the Loans of
each Lender in accordance with such Lender’s Ratable Portion.
          (b) Each such election shall be in substantially the form of Exhibit F
hereto (a “Notice of Conversion or Continuation”) and shall be made by giving
the Administrative Agent at least three (3) Business Days’ prior written notice
specifying (i) the amount and type of Loan being converted or continued, (ii) in
the case of a conversion to or a continuation of BA Rate Loans, the applicable
Interest Period, and (iii) in the case of a conversion, the date of conversion
(which date shall be a Business Day and, if a conversion from BA Rate Loans,
shall also be the last day of the applicable Interest Period). The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.
          (c) Notwithstanding the foregoing, no conversion in whole or in part
of Prime Rate Loans to BA Rate Loans, and no continuation in whole or in part of
BA Rate Loans upon the expiration of any applicable Interest Period, shall be
permitted at any time at which (A) a Default or an Event of Default shall have
occurred and be continuing or (B) the continuation of, or conversion into, would
violate any of the provisions of Section 2.14.

52



--------------------------------------------------------------------------------



 



          (d) If, within the time period required under the terms of this
Section 2.11, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Borrower containing a permitted election to continue
any Loan that is a BA Rate Loan for an additional Interest Period or to convert
any such Loan, then, upon the expiration of the applicable Interest Period, such
Loan will be automatically converted to a Prime Rate Loan.
          (e) Each Notice of Conversion or Continuation shall be irrevocable.
          Section 2.12 Fees.
          (a) Unused Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee (the “Unused Commitment Fee”) on the average amount by which the
Revolving Credit Commitment of such Lender exceeds such Lender’s Ratable Portion
of the U.S. Dollar Equivalent of the Revolving Credit Outstandings (excluding
the U.S. Dollar Equivalent of the amount of any outstanding Swing Loans) from
the Closing Date until the Revolving Credit Termination Date at the Applicable
Unused Commitment Fee Rate, payable in arrears on the first Business Day of each
calendar quarter, commencing on the first such day following the Closing Date,
and on the Revolving Credit Termination Date.
          (b) Letter of Credit Fees. The Borrower agrees to pay the following
amounts with respect to Letters of Credit Issued by any Issuer:
          (i) to each Issuer of a Letter of Credit, with respect to each Letter
of Credit Issued by such Issuer, an issuance fee (the “Issuing Fee”) equal to
0.125% per annum of the maximum amount available from time to time to be drawn
under such Letter of Credit, payable in arrears (A) on the first Business Day of
each calendar quarter, commencing on the first such day following the issuance
of such Letter of Credit, and (B) on the Revolving Credit Termination Date;
          (ii) to the Administrative Agent for the ratable benefit of the
Lenders, with respect to each Letter of Credit, a fee accruing at a rate per
annum equal to the Applicable Margin for Revolving Loans that are BA Rate Loans
of the maximum amount available from time to time to be drawn under such Letter
of Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such day following the issuance of such Letter
of Credit, and (B) on the Revolving Credit Termination Date; provided, however,
that during the continuance of an Event of Default, such fee shall be increased
by two percent per annum and shall be payable on demand; and
          (iii) to the Issuer of any Letter of Credit, with respect to the
issuance, extension, amendment, transfer or other action of or with respect to
each Letter of Credit and each drawing made thereunder, documentary and
processing charges in accordance with such Issuer’s standard schedule for such
charges in effect at the time of issuance, extension, amendment, transfer, other
action or drawing, as the case may be.
          Section 2.13 Payments and Computations.
          (a) The Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York City time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 11.8
in immediately available funds without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal or interest or
fees (to the extent

53



--------------------------------------------------------------------------------



 



payable to the Lenders) to the Lenders, in accordance with the application of
payments set forth in clauses (g) and (h) of this Section 2.13, as applicable,
for the account of their respective Domestic Lending Offices; provided, however,
that amounts payable pursuant to Section 2.14(c), Section 2.14(e), Section 2.15
or Section 2.16 shall be paid only to the affected Lender or Lenders and amounts
payable with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 11:00 a.m. (New York City
time) shall be deemed to be received on the next succeeding Business Day.
          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 365/366 days (360 days in the
case of fees), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable. Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
          (c) [Intentionally Omitted].
          (d) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit Issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.
          (e) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, that if such extension would cause payment of interest on or principal
of any BA Rate Loan to be made in the next calendar month, such payment shall be
made on the immediately preceding Business Day. All repayments of any Revolving
Loans shall be applied first to repay such Loans outstanding as Prime Rate Loans
and then to repay such Loans outstanding as BA Rate Loans with those BA Rate
Loans which have earlier expiring Interest Periods being repaid prior to those
which have later expiring Interest Periods.
          (f) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each relevant Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent the Borrower shall not
have made such payment in full to the Administrative Agent, each relevant Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon at the Prime Rate, for
the first Business Day, and, thereafter, at the rate applicable to Prime Rate
Loans, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent.
          (g) Subject to the provisions of clause (h) of this Section 2.13 (and
except as otherwise provided in Section 2.9 or elsewhere in this Agreement), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower or any other

54



--------------------------------------------------------------------------------



 



Loan Party shall be applied first, to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrower; second, to pay all other Obligations then due and payable; and then,
as the Borrower so designates. Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Lender; payments
in respect of Revolving Loans received by the Administrative Agent shall be
distributed to each Lender in accordance with such Lender’s Ratable Portion;
and, unless provided otherwise herein, all payments of fees and all other
payments in respect of any other Obligation shall be allocated among such of the
Lenders and the Issuers as are entitled thereto, and, if to the Lenders, in
proportion to their respective Ratable Portions.
          (h) The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Secured Obligations and
any proceeds of Collateral after the occurrence and during the continuance of an
Event of Default, and agrees that upon the termination of the Commitments or the
acceleration of any of the Obligations pursuant to Section 9.2, the Facility
Agents shall apply all payments made to or received by any Facility Agent, any
Lender or any Issuer constituting proceeds of Collateral (including all funds on
deposit in the Special Cash Collateral Account or any Cash Collateral Account
(including all proceeds arising from a Reinvestment Event that are held in the
Cash Collateral Account pending application of such proceeds as specified in a
Reinvestment Notice)) and all other payments made to or received by any Facility
Agent, any Lender or any Issuer with respect to any Secured Obligations in the
following order:
     first, to pay interest on and then principal of any portion of the
Revolving Loans which the Administrative Agent may have advanced on behalf of
any Lender for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;
     second, to pay interest on and then principal of any Swing Loan;
     third, to pay Secured Obligations in respect of any expense reimbursements
(including indemnities) or Cash Management Obligations then due to the Facility
Agents;
     fourth, to pay Secured Obligations in respect of any expense reimbursements
(including indemnities) then due to the Lenders and the Issuers;
     fifth, to pay Secured Obligations in respect of any fees then due to the
Facility Agents, the Lenders and the Issuers;
     sixth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;
     seventh, to pay or prepay principal payments on the Loans and Reimbursement
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3;
     eighth, to pay or prepay principal amounts on Secured Obligations in
respect of Hedging Contracts and Cash Management Obligations, ratably (based on
the proportional amounts thereof) to the aggregate principal amount of such
Hedging Contracts and Cash Management Obligations;
     ninth, to the ratable (based on the proportional amounts thereof) payment
of all other Secured Obligations; and

55



--------------------------------------------------------------------------------



 



     tenth, as directed by the Borrower;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through ninth, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the applicable Agent’s and each applicable Lender’s or Issuer’s interest in
the aggregate outstanding Obligations described in such clause; and provided,
however, that payments that would otherwise be allocated to the Lenders shall be
allocated first to repay Protective Advances and Swing Loans pro rata and then
to the Lenders. The order of priority set forth in clauses first through ninth
of this Section 2.13(h) may at any time and from time to time be changed by the
agreement of the Requisite Lenders and each adversely affected Lender without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or an Issuer, or any other Person. The order of
priority set forth in clauses first through fifth of this Section 2.13(h) may be
changed only with the prior written consent of the Administrative Agent in
addition to the Requisite Lenders.
          (i) At the option of the Administrative Agent, principal on the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums due
and payable in respect of the Revolving Loans and Protective Advances may be
paid from the proceeds of Swing Loans or Revolving Loans. The Borrower hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) and the Lenders to make Revolving Loans pursuant to
Section 2.2(a) from time to time in the amounts of any and all principal payable
with respect to the Swing Loans, Reimbursement Obligations, interest, fees,
expenses and other sums payable in respect of the Revolving Loans and Protective
Advances, and further authorizes the Administrative Agent to give the Lenders
notice of any Borrowing with respect to such Swing Loans and Revolving Loans and
to distribute the proceeds of such Swing Loans and Revolving Loans to pay such
amounts. The Borrower agrees that all such Swing Loans and Revolving Loans so
made shall be deemed to have been requested by it (irrespective of the
satisfaction of the conditions in Section 3.2 which conditions the Lenders
irrevocably waive) and directs that all proceeds thereof shall be used to pay
such amounts.
          Section 2.14 Special Provisions Governing BA Rate Loans.
          (a) Determination of Interest Rate. The BA Rate for each Interest
Period for BA Rate Loans shall be determined by the Administrative Agent as set
forth in the definition of “BA Rate.”
          (b) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that: (i) the Administrative Agent determines that adequate and fair means do
not exist for ascertaining the applicable interest rates by reference to which
the BA Rate then being determined is to be fixed; or (ii) the Requisite Lenders
notify the Administrative Agent that the BA Rate for any Loans for any Interest
Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon each BA Rate Loan
will automatically, on the last day of the current Interest Period for such
Loan, convert into a Prime Rate Loan and the obligations of the Lenders to make
BA Rate Loans or to convert Prime Rate Loans into BA Rate Loans shall be
suspended until the Administrative Agent shall notify the Borrower that the
Administrative Agent (in the case of clause (i) above) or the Requisite Lenders
(in the case of clause (ii) above) has or have determined that the circumstances
causing such suspension no longer exist.
          (c) Increased Costs. If at any time any Lender shall determine that
due to the introduction of or any change in or in the interpretation of any law,
treaty or governmental rule,

56



--------------------------------------------------------------------------------



 



regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the BA Rate or with respect to
taxes (payment with respect to which shall be governed by Section 2.16)) or the
compliance by such Lender with any guideline, request or directive from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to such Lender of agreeing to make
or making, funding or maintaining any BA Rate Loans, then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.
          (d) Illegality. Notwithstanding any other provision of this Agreement,
if any Lender determines that the introduction of or any change in or in the
interpretation of any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender to
make BA Rate Loans or to continue to fund or maintain BA Rate Loans, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) the obligation of such Lender to make or to continue
BA Rate Loans and to convert Prime Rate Loans into BA Rate Loans shall be
suspended, and each such Lender shall make a Prime Rate Loan as part of any
requested Borrowing of BA Rate Loans and (ii) if the affected BA Rate Loans are
then outstanding, the Borrower shall immediately convert each such Loan into a
Prime Rate Loan. If at any time after a Lender gives notice under this
Section 2.14(d) such Lender determines that it may lawfully make BA Rate Loans,
such Lender shall promptly give notice of that determination to the Borrower and
the Administrative Agent, and the Administrative Agent shall promptly transmit
the notice to each other Lender. The Borrower’s right to request, and such
Lender’s obligation, if any, to make BA Rate Loans shall thereupon be restored.
          (e) Breakage Costs. In addition to all amounts required to be paid by
the Borrower pursuant to Section 2.10, the Borrower shall compensate each
Lender, upon demand (with a copy of such demand to the Administrative Agent),
for all losses, expenses and liabilities (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s BA Rate Loans to the Borrower
but excluding any loss of the Applicable Margin on the relevant Loans) which
such Lender may sustain (i) if for any reason a proposed Borrowing, conversion
into or continuation of BA Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11, (ii) if for any reason
any BA Rate Loan is prepaid (including mandatorily pursuant to Section 2.9) on a
date which is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a BA Rate Loan to a Prime Rate Loan as a
result of any of the events indicated in Section 2.14(d), or (iv) as a
consequence of any failure by the Borrower to repay BA Rate Loans when required
by the terms hereof. The Lender making demand for such compensation shall
deliver to the Borrower and the Administrative Agent concurrently with such
demand a written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to that
Lender, absent manifest error.
          Section 2.15 Capital Adequacy. If at any time any Lender determines
that (a) the adoption of or any change in or in the interpretation of any law,
treaty or governmental rule, regulation or order after the date of this
Agreement regarding capital adequacy, (b) compliance with any such law, treaty,
rule, regulation, or order, or (c) compliance with any guideline or request or
directive from any central bank or other Governmental Authority regarding
capital adequacy (whether or not having

57



--------------------------------------------------------------------------------



 



the force of law) shall have the effect of reducing the rate of return on such
Lender’s (or any corporation or other Person controlling such Lender’s) capital
as a consequence of its obligations hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender or such corporation or
other Person could have achieved but for such adoption, change, compliance or
interpretation, then, upon demand from time to time by such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          Section 2.16 Taxes.
          (a) Except as otherwise provided in this Section 2.16, any and all
payments by any Loan Party under each Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender, each Issuer and each Agent
(A) taxes imposed on or measured by its net income or net profits and franchise
taxes imposed on such Person by an applicable Governmental Authority, and
similar taxes imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Lender, such Issuer or such Agent (as the case may
be) is organized, in which its principal office is located, or in which it is
otherwise doing business, or, in the case of any Lender, in which its Domestic
Lending Office is located, (B) any branch profits taxes imposed by an applicable
Governmental Authority or any similar tax imposed by any jurisdiction in which
any Loan Party is located, (C) any withholding taxes payable with respect to
payments under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Closing Date (or, in the case of (w) an Eligible
Assignee which became a party to this Agreement after the Closing Date, the date
of the Assignment and Acceptance pursuant to which such Eligible Assignee became
a party to this Agreement, (x) a successor Agent, the date of the appointment of
such Agent, (y) a successor Issuer, the date such Issuer becomes an Issuer and
(z) the designation of a new Domestic Lending Office) applicable to such Lender,
such Issuer or such Agent, as the case may be, but not excluding any withholding
taxes payable as a result of any change in such laws occurring after the Closing
Date (or the date of such Assignment and Acceptance or the date of such
appointment of such Agent or the date such Issuer becomes an Issuer, as
appropriate) and (D) all liabilities, penalties and interest with respect to any
of the foregoing, (ii) in the case of each Agent, each Lender and each Issuer,
taxes imposed on or measured by its net income or net profits, franchise and
similar taxes imposed on it as a result of a present or former connection
between such Agent, such Lender or such Issuer (as the case may be) and the
jurisdiction of the Governmental Authority imposing such tax or taxing authority
thereof or therein and (iii) in the case of each Agent, each Lender and each
Issuer, taxes imposed as a result of the gross negligence or willful misconduct
of such Agent, such Lender or such Issuer (as the case may be) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). Except as otherwise
provided in this Section 2.16, if any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender, any Issuer or any Agent (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such Lender, such
Issuer or such Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable Loan
Party shall make such deductions, (iii) the Loan Parties shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (iv) within 30 days after payment, the Loan
Parties shall deliver to the Administrative Agent evidence of such payment.

58



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies imposed by any Governmental Authority (but not taxes the payment
of which is governed by clause (a) above), and all liabilities with respect
thereto, which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).
          (c) Each Loan Party will, jointly and severally, indemnify each
Lender, each Issuer and each Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender, such Issuer or such Agent
(as the case may be) and any liability (including for penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender, such Issuer or such Agent (as the
case may be) makes written demand therefor setting forth in reasonable detail
the basis and calculations of such amounts.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes, the Borrower will furnish to the Administrative Agent, at its address
referred to in Section 11.8, the original or a certified copy of a receipt
evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the Guaranty, the agreements and obligations of
the Loan Parties contained in this Section 2.16 shall survive the payment in
full of the Secured Obligations.
          (f) [Intentionally Omitted].
          (g) [Intentionally Omitted].
          (h) Any Lender or Issuer claiming any additional amounts payable
pursuant to this Section 2.16 shall use its reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Domestic Lending Office if the making of such a change would
avoid the need for, or reduce the amount of, any such additional amounts which
would be payable or may thereafter accrue and would not, in the sole
determination of such Lender or Issuer, be otherwise disadvantageous to such
Lender or Issuer.
          (i) If any Lender or any Issuer changes its residence, place of
business or Domestic Lending Office or takes any other similar action, and the
effect of such change or action, as of the date thereof, would be to increase
the additional amounts that the Loan Parties are obligated to pay under this
Section 2.16, the Loan Parties shall not be obligated to pay the amount of such
increase.
          (j) If any Agent or Lender determines in its sole discretion that it
has actually received any refund of tax in connection with any deduction or
withholding or payment of any additional amount by the Loan Parties pursuant to
this Section 2.16, such Person shall reimburse the Borrower in an amount equal
to such refund, after tax, and net of all expenses incurred by such Person in
connection with such refund. The Borrower shall return such amount to the
applicable Person in the event that such Person is required to repay such refund
of tax. Nothing contained in this paragraph shall interfere with the right of
each of the Agents and the Lenders to arrange its tax affairs in whatever manner
it thinks fit, nor to disclose any information or any computations relating to
its tax affairs or to do anything that would prejudice its ability to benefit
from other credits, relief, remissions or repayments to which it may be
entitled.

59



--------------------------------------------------------------------------------



 



          Section 2.17 Substitution of Lenders. In the event that (a) (i) any
Lender makes a claim under Section 2.14(c) or Section 2.15, or (ii) it becomes
illegal for any Lender to continue to fund or make any BA Rate Loan and such
Lender notifies the Borrower pursuant to Section 2.14(d), or (iii) the Borrower
is required to make any payment pursuant to Section 2.16 that is attributable to
any Lender, or (iv) any Lender is a Non-Funding Lender, (b) in the case of
clause (a)(i) above, as a consequence of increased costs in respect of which
such claim is made, the effective rate of interest payable to such Lender under
this Agreement with respect to its Loans materially exceeds the effective
average annual rate of interest payable to the Requisite Lenders under this
Agreement and (c) except with respect to clause (a)(iii) above, Lenders holding
at least 75% of the sum of the Revolving Credit Commitments are not subject to
such increased costs or illegality, payment or proceedings (any such Lender, an
“Affected Lender”), the Borrower may, at its sole cost and expense, substitute
another financial institution for such Affected Lender hereunder, upon
reasonable prior written notice (which written notice must be given within
90 days following the occurrence of any of the events described in clauses
(a)(i), (ii), (iii) or (iv)) by the Borrower to the Administrative Agent and the
Affected Lender that the Borrower intends to make such substitution, which
substitute financial institution must be an Eligible Assignee and, if not a
Lender, reasonably acceptable to the Administrative Agent; provided, however,
that if more than one Lender claims increased costs, illegality or right to
payment arising from the same act or condition and such claims are received by
the Borrower within 30 days of each other then the Borrower may substitute all,
but not (except to the extent the Borrower has already substituted one of such
Affected Lenders before the Borrower’s receipt of the other Affected Lenders’
claims) less than all, Lenders making such claims. In the event that the
proposed substitute financial institution or other entity is reasonably
acceptable to the Administrative Agent and the written notice was properly
issued under this Section 2.17, the Affected Lender shall sell and the
substitute financial institution or other entity shall purchase, pursuant to an
Assignment and Acceptance, all rights and claims of such Affected Lender under
the Loan Documents (for a purchase price equal to the principal balance of all
Loans held by such Affected Lender and all accrued and unpaid interest with
respect thereto through the date of sale) and the substitute financial
institution or other entity shall assume and the Affected Lender shall be
relieved of its Commitments and all other prior unperformed obligations of the
Affected Lender under the Loan Documents (other than in respect of any damages
(other than exemplary or punitive damages, to the extent permitted by applicable
law) in respect of any such unperformed obligations) and such sale and purchase
shall be recorded in the Register maintained by the Administrative Agent. Upon
the effectiveness of such sale, purchase and assumption (which, in any event
shall be conditioned upon the payment in full by the Borrower to the Affected
Lender in cash of all fees, unreimbursed costs and expenses and indemnities
accrued and unpaid through such effective date), the substitute financial
institution or other entity shall become a “Lender” hereunder for all purposes
of this Agreement having a Commitment in the amount of such Affected Lender’s
Commitment assumed by it and such Commitments of the Affected Lender shall be
terminated, provided that all indemnities under the Loan Documents shall
continue in favor of such Affected Lender. Notwithstanding the above, the
Borrower may not exercise the substitution right under this Section 2.17 during
the continuance of an Event of Default.
          Section 2.18 [Intentionally Omitted].
          Section 2.19 Special Cash Collateral Account. The Borrower may from
time to time deposit into the Special Cash Collateral Account cash of the
Borrower to be included in the calculation of the Borrowing Base; provided that
(i) such deposit shall be made upon not less than 2 Business Days’ prior written
notice to the Facility Agents and (ii) such deposit shall be made on the same
day (or within one Business Day thereafter) as the day of the delivery of the
Borrowing Base Certificate required by Section 6.12(a) (Borrowing Base
Determination) (but in any event no more frequently than once per week). The
Borrower may not make any such deposit if a Default or an Event of Default shall
have occurred and is continuing unless the making of such deposit shall cure

60



--------------------------------------------------------------------------------



 



such Default or Event of Default. Funds on deposit in the Special Cash
Collateral Account may be invested in Permitted Cash Equivalents at the
direction of the Collateral Agent and, except during the continuance of an Event
of Default (unless otherwise agreed to by the Administrative Agent in its sole
discretion), the Collateral Agent agrees with the Borrower to make or cause to
be made such investments in Permitted Cash Equivalents as requested by the
Borrower; provided, however, that the Collateral Agent shall not have any
responsibility for, or bear any risk of loss of, any such requested investment
or income thereon and the Collateral Agent shall have no obligation to make or
cause to be made any such investment absent a request by the Borrower for a
specific investment in Permitted Cash Equivalents. The Borrower may request the
Collateral Agent to withdraw monies from the Special Cash Collateral Account and
deliver such withdrawn amounts to the Borrower by written notice to the Facility
Agents delivered together with (but no more frequently than once per week) the
delivery of the Borrowing Base Certificate required by Section 6.12(a)
(Borrowing Base Determination); provided, that no withdrawal shall be permitted
at the request of the Borrower if a Default or an Event of Default shall have
occurred and is continuing (other than a withdrawal of monies by the Collateral
Agent, at the request of the Borrower, to be applied directly to the immediate
payment of the Loans and if paid in full then to the cash collateralization of
Letter of Credit Obligations, and not to be delivered to the Borrower) or, after
giving effect to such withdrawal, the aggregate principal amount of the
Revolving Credit Outstandings will exceed the Maximum Credit. The parties hereto
acknowledge and agree that the Special Cash Collateral Account is not a Cash
Collateral Account and that all funds and Permitted Cash Equivalents in the
Special Cash Collateral Account are collateral security for the payment of the
Secured Obligations. The Administrative Agent may, in its sole discretion, from
time to time apply funds and Permitted Cash Equivalents then held in the Special
Cash Collateral Account to the payment of Secured Obligations which are past
due.
ARTICLE III
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          Section 3.1 Conditions Precedent to Initial Loans and Letters of
Credit. The obligation of each Lender to make the initial Loans requested to be
made by it on or after the Closing Date and the obligation of each Issuer to
Issue the initial Letters of Credit on or after the Closing Date is subject to
the satisfaction of all of the following conditions precedent:
          (a) Certain Documents. The Administrative Agent shall have received on
the Closing Date each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent and each Lender
and each of their respective counsel, in sufficient copies for each Lender:
     (i) this Agreement, duly executed and delivered by the Borrower and Group;
     (ii) the U.S. Loan Party Canadian Facility Guaranty, duly executed and
delivered by each U.S. Loan Party;
     (iii) [Intentionally Omitted];
     (iv) the Guaranty, duly executed by each Canadian Subsidiary Guarantor;
     (v) the Canadian Security Agreement, the Deed of Hypothec, the Canadian
Pledge Agreement and the U.S. Pledge and Security Agreement, duly executed by
the Loan Parties intended to be parties thereto, together with each of the
following:

61



--------------------------------------------------------------------------------



 



          (A) evidence reasonably satisfactory to the Administrative Agent that,
upon the filing and recording of instruments delivered on the Closing Date, the
Collateral Agent (for the benefit of the Secured Parties) shall have a valid and
perfected security interest in the Collateral having the priority described in
Section 4.20 of this Agreement and the Collateral Documents, including (x) such
documents duly executed by each Loan Party as the Administrative Agent may
request with respect to the perfection of the Collateral Agent’s security
interests in the Collateral (including financing statements under the UCC and
PPSA, patent, trademark and copyright security agreements suitable for filing
with the United States Patent and Trademark Office, the United States Copyright
Office or the Canadian Intellectual Property Office, as the case may be, and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens created by the above Collateral Documents), (y) copies
of UCC and PPSA search reports as of a recent date listing all effective
financing statements that name any Loan Party as debtor, together with copies of
such financing statements, none of which shall cover the Collateral, except for
those that shall be terminated on the Closing Date or are otherwise permitted
hereunder, and (z) copies of United States Patent and Trademark Office, United
States Copyright Office and Canadian Intellectual Property Office searches as of
a recent date with respect to any intellectual property of any Loan Party
registered with any such office or for which an application for registration has
been submitted to any such office, which searches shall not indicate any Liens
on any such intellectual property, except for those that shall be terminated on
the Closing Date or are otherwise permitted hereunder;
          (B) all certificates, instruments and other documents representing all
Pledged Stock being pledged pursuant to any of the Canadian Security Agreement,
the Deed of Hypothec, the Canadian Pledge Agreement or the U.S. Pledge and
Security Agreement and undated stock powers for such certificates, instruments
and other documents executed in blank;
          (C) all instruments representing Pledged Debt Instruments being
pledged pursuant to any of the Canadian Security Agreement, the Deed of
Hypothec, the Canadian Pledge Agreement or the U.S. Pledge and Security
Agreement duly endorsed in favor of the Collateral Agent or in blank; and
          (D) evidence reasonably satisfactory to the Administrative Agent of
payment or arrangements for payment by the Borrower or the U.S. Borrower, as the
case may be, of all applicable recording taxes, fees, charges, costs and
expenses required for the recording of the Collateral Documents necessary to
perfect the Liens created by each of the Canadian Security Agreement, the Deed
of Hypothec, the Canadian Pledge Agreement and the U.S. Pledge and Security
Agreement;
          (vi) [Intentionally Omitted];
          (vii) a Borrowing Base Certificate dated on or about the Closing Date;
          (viii) favorable opinions of Skadden, Arps, Slate, Meagher & Flom,
LLP, counsel to the U.S. Loan Parties, and Robinson Sheppard Shapiro LLP,
counsel to the Canadian Loan Parties (and their respective local counsels), and
addressing such matters as any Lender through the Administrative Agent may
reasonably request, including opinions as to the enforceability of the Loan
Documents, compliance with all laws and regulations, the

62



--------------------------------------------------------------------------------



 



perfection of all Liens purported to be granted pursuant to the Collateral
Documents and no conflicts with material agreements;
     (ix) (i) (A) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the applicable Governmental Authority of its jurisdiction of
organization and (B) a certificate of the Secretary or an Assistant Secretary of
each Loan Party certifying (1) the by-laws (or equivalent Constituent Document)
of such Loan Party as in effect on the date of such certification, (2) the
resolutions of such Loan Party’s Board of Directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which such Loan Party is a party and
(3) that there have been no changes in the articles or certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
articles or certificate of incorporation (or equivalent Constituent Document) of
such Loan Party delivered pursuant to clause (A) above;
          (ii) a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of each officer of such Loan
Party who has been authorized to execute and deliver this Agreement and any Loan
Document or other document required hereunder to be executed and delivered by or
on behalf of such Loan Party; and
          (iii) a good standing certificate from the applicable Governmental
Authority of (A) each Loan Party’s jurisdiction of incorporation, organization
or formation and (B) each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business and which, if it were not so
qualified in such jurisdiction, could reasonably be expected to have a Global
Material Adverse Effect, each dated a recent date prior to the Closing Date;
     (x) a certificate of the chief financial officer of Group stating that the
Borrower is Solvent and that the Borrower and the Subsidiary Guarantors (taken
as a whole), are Solvent, in each case, after giving effect to the initial Loans
and Letters of Credit, the application of the proceeds thereof in accordance
with Section 7.9, the payment of all estimated legal, accounting and other fees
related hereto and thereto and the consummation of the other transactions
contemplated hereby;
     (xi) a certificate of a Responsible Officer of Group to the effect that the
conditions set forth in Section 3.1(g) and Section 3.2 have been satisfied;
     (xii) evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 and any Collateral Document are in full force
and effect, together with, unless otherwise agreed by the Administrative Agent,
endorsements naming the Collateral Agent, on behalf of the Secured Parties, as
an additional insured or loss payee under all insurance policies to be
maintained with respect to the properties of each Loan Party;
     (xiii) all other Collateral Documents and other Loan Documents and related
certificates, instruments, documents and agreements required, pursuant to any of
the Canadian Security Agreement, the Deed of Hypothec, the Canadian Pledge
Agreement, the U.S. Pledge and Security Agreement or this Agreement, to be
delivered on the Closing Date (including, without limitation, Blocked Account
Letters, Restricted Account Letters, Control Account Agreements, Landlord
Waivers and Bailee Letters), duly executed by the parties thereto; and

63



--------------------------------------------------------------------------------



 



          (xiv) such other certificates, documents, agreements and information
respecting any Loan Party or the Collateral as the Administrative Agent or any
Lender, through the Administrative Agent, may reasonably request.
          (b) Termination of Existing Credit Agreement. Group and its
Subsidiaries shall have (i) repaid in full all Indebtedness and other
obligations under or with respect to the Existing Credit Agreement and any
related documents (or in the case of any such Indebtedness that is a guaranty,
terminated such guaranty), (ii) terminated any commitments to lend or make other
extensions of credit thereunder, (iii) delivered to the Administrative Agent a
payoff letter with respect to the Existing Credit Agreement and all documents or
instruments necessary to release all Liens securing the Indebtedness and other
obligations of Group and its Subsidiaries under or with respect to the Existing
Credit Agreement or any related documents (such payoff letter, documents and
instruments to be in form and substance satisfactory to the Administrative
Agent), and (iv) made arrangements reasonably satisfactory to the Administrative
Agent with respect to the cancellation of any letters of credit outstanding
under the Existing Credit Agreement (other than the Existing Rollover Letters of
Credit, as defined in the U.S. Facility) or the issuance of Letters of Credit
(as defined in the U.S. Facility) to support the obligations of the U.S.
Borrower with respect thereto.
          (c) Financial Statements. The Lenders shall have received and be
satisfied with (i) unaudited consolidated and consolidating (by business unit)
income statement and balance sheet and audited consolidated financial statements
of Group and its Subsidiaries for each fiscal quarter ending on or after
January 1, 2008 for which such financial statements are available in final form
(but in any event the financial statements of Group and its Subsidiaries for
each such fiscal quarter through and including the fiscal quarter ending July 5,
2008) and (ii) Group’s projections which shall include a financial forecast on a
monthly basis for the first twelve months after the Closing Date and on an
quarterly basis thereafter through the year of the Revolving Loan Maturity Date
prepared by Group’s management.
          (d) Availability. As of the Closing Date, Available Credit shall be
not less than U.S.$50,000,000 (after giving effect to the Borrowings, issuances
of Letters of Credit and financial accommodations under the U.S. Facility, in
each instance, requested or deemed requested to be made on the Closing Date).
          (e) Consents, Etc. Each Warnaco Entity shall have received all
material consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow each of the Warnaco Entities lawfully
(i) to execute, deliver and perform, in all material respects, their respective
obligations hereunder and under the other Loan Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith and (ii) to create and perfect the Liens on the Collateral
owned by each of them in the manner and for the purpose contemplated by the Loan
Documents or the transactions contemplated thereby (other than certain
non-discretionary consents, authorizations, filings, registrations and other
similar actions or approvals which by their nature may only be made after the
Closing Date and which will be made as soon as practical after the Closing
Date).
          (f) Fees and Expenses Paid. There shall have been paid all fees and
expenses (including reasonable fees and expenses of counsel) due and payable on
or before the Closing Date.
          (g) No Global Material Adverse Effect. There shall have been no event,
circumstance or change since December 29, 2007 that has had, either individually
or in the aggregate,

64



--------------------------------------------------------------------------------



 



a Global Material Adverse Effect. There shall be no actions, suits,
investigations, litigation or proceedings pending or threatened in any court or
before any arbitrator or Governmental Authority and no judgments, orders,
injunctions or other restraints that (i) could reasonably be expected to have a
Global Material Adverse Effect or (ii) can reasonably be expected to materially
and adversely affect the Revolving Credit Facility or the transactions
contemplated thereby.
          (h) Audit and Other Due Diligence. The Administrative Agent shall have
conducted a field examination and ordered an appraisal of each Loan Party’s
Inventory and the Administrative Agent and the Lenders shall have had an
opportunity, if they so choose, to examine the books of account and other
records and files of the Loan Parties and to make copies thereof, and to conduct
a pre-closing audit, which shall include, without limitation, verification of
Receivables and the Borrowing Base of the Borrower and each other Canadian Loan
Party, and to conduct such other due diligence with respect to the Loan Parties
and the Collateral as the Administrative Agent and the Lenders require, and the
results of such field examination, appraisal, examination, audit and other due
diligence shall have been reasonably satisfactory to the Administrative Agent
and the Lenders in all respects.
          (i) U.S. Facility. The U.S. Facility shall have closed pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
Borrower and all conditions precedent to the making of any financial
accommodations thereunder (other than the closing of the Revolving Credit
Facility) shall have been satisfied.
          Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.
The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of all of the following
conditions precedent:
          (a) Request for Borrowing or Issuance of Letter of Credit. With
respect to (i) any Revolving Loan, the Administrative Agent shall have received
a duly executed Notice of Borrowing, (ii) any Swing Loan, the Administrative
Agent shall have received a duly executed Swing Loan Request and (iii) any
Letter of Credit, the Administrative Agent and the Issuer shall have received a
duly executed Letter of Credit Request, in each case, dated on or before such
date.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on the date of such Loan or issuance of such Letter of
Credit, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds therefrom:
          (i) the representations and warranties set forth in Article IV and in
the other Loan Documents shall be true and correct on and as of the Closing Date
and shall be true and correct in all material respects on and as of any such
date after the Closing Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date; and
          (ii) no Default or Event of Default has occurred and is continuing.
          (c) Borrowing Base. The Borrower shall have delivered the Borrowing
Base Certificate required to be delivered by Section 6.12. After giving effect
to the Loans or the Letters of Credit requested to be made or Issued on any such
date and the use of proceeds thereof, the Revolving Credit Outstandings shall
not exceed the Maximum Credit at such time.

65



--------------------------------------------------------------------------------



 



          (d) No Legal Impediments. The making of the Loans or the issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or immediately following such Loan or issuance of such Letter of
Credit and is not enjoined, temporarily, preliminarily or permanently.
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request and the issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in Section 3.2(b) on the
date of the making of such Loan or the issuance of such Letter of Credit.
          Section 3.3 Determinations of Initial Borrowing Conditions. For
purposes of determining compliance with the conditions specified in Section 3.1,
each Lender shall be deemed to have consented to, approved, accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the initial Borrowing, borrowing of Swing Loans or Issuance or deemed
Issuance hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s Ratable Portion of
such Borrowing or Swing Loans.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          To induce the Lenders, the Issuers, the Administrative Agent and the
Collateral Agent to enter into this Agreement, Group represents and warrants as
to each Warnaco Entity, and the Borrower represents and warrants as to itself
and as to each of its Subsidiaries, to the Lenders, the Issuers, the
Administrative Agent and the Collateral Agent that, on and as of the Closing
Date, after giving effect to the making of the Loans and other financial
accommodations on the Closing Date and on and as of each date as required by
Section 3.2(b)(i):
          Section 4.1 Corporate Existence; Compliance with Law. Each Warnaco
Entity (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization; (b) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing would not, in the aggregate, have a Global Material Adverse
Effect; (c) has all requisite power and authority and the legal right to own,
pledge, mortgage and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted; (d) is in compliance with its Constituent Documents; (e) is in
compliance with all applicable Requirements of Law, except where the failure to
be in compliance would not, in the aggregate, have a Material Adverse Effect;
and (f) has all necessary licenses, permits, consents or approvals from or by,
has made all necessary filings with, and has given all necessary notices to,
each Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, have a Global Material Adverse Effect.

66



--------------------------------------------------------------------------------



 



          Section 4.2 Corporate Power; Authorization; Enforceable Obligations.
          (a) The execution, delivery and performance by each Warnaco Entity of
the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby, including the obtaining of the Loans and the
creation and perfection of the Liens on the Collateral as security therefor:
          (i) are within such Warnaco Entity’s corporate, limited liability
company, partnership or other powers;
          (ii) have been or, at the time of delivery thereof pursuant to
Article III will have been, duly authorized by all necessary corporate, limited
liability company, unlimited liability company or partnership, as the case may
be, action, including the consent of shareholders, partners and members where
required;
          (iii) do not and will not (A) contravene such Warnaco Entity’s or any
of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Warnaco Entity (including Regulations T, U
and X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Warnaco Entity, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of such Warnaco
Entity or any of its Subsidiaries, or (D) result in the creation or imposition
of any Lien upon any of the property of such Warnaco Entity or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Loan Documents; and
          (iv) do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consents) and which have
been or will be, prior to the Closing Date, obtained or made (without the
imposition of any conditions that are not reasonably acceptable to the Agents),
copies of which have been or will be delivered to the Administrative Agent
pursuant to Section 3.1, and each of which on the Closing Date will be in full
force and effect and, with respect to the Collateral, filings required to
perfect the Liens created by the Collateral Documents.
          (b) This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof hereunder, duly executed and delivered by each
Warnaco Entity party thereto.
          (c) This Agreement is, and the other Loan Documents will be, when
delivered hereunder, the legal, valid and binding obligation of each Warnaco
Entity party thereto, enforceable against such Warnaco Entity in accordance with
its terms.
          (d) For so long as the Senior Note Indenture is in effect or any
Senior Notes are outstanding, each Borrowing, Issuance of a Letter of Credit and
financial accommodation made under the U.S. Facility and each delivery by the
Borrower of a Borrowing Base Certificate constitutes a representation and
warranty by each of Group and the Borrower that, as of the date of such
Borrowing, Issuance, financial accommodation or delivery, as the case maybe
(both before and after giving effect to such Borrowing, Issuance or financial
accommodation, if applicable), the financial accommodations provided to the
Borrower hereunder, both by themselves and together with the financial
accommodations provided to the U.S. Borrower under the U.S. Facility and the
guaranty by the U.S. Loan Parties under the U.S. Loan Party Canadian Facility
Guaranty, do not violate the debt incurrence

67



--------------------------------------------------------------------------------



 



restrictions set forth in the Senior Note Indenture or any other Senior Note
Document. Without limitation of the foregoing, each of Group and the Borrower
represents and warrants that (i) each Borrowing, the Obligations with respect to
each Letter of Credit and the guaranty by the U.S. Loan Parties of the Secured
Obligations pursuant to the U.S. Loan Party Canadian Facility Guaranty is
Permitted Debt (as defined in the Senior Note Indenture) and is permitted under
Section 4.09 of the Senior Note Indenture, (ii) as of the Closing Date there are
in existence no Credit Facilities (as defined in the Senior Note Indenture)
other than this Agreement, the U.S. Facility and the Italian Debt Facility and
(iii) as of the Closing Date each Credit Facility (as defined in the Senior Note
Indenture) other than this Agreement and the U.S. Facility is permitted under
Section 4.09 of the Senior Note Indenture (other than under clause (b) thereof).
          Section 4.3 Ownership of Group, Borrower; Subsidiaries.
          (a) As of the Closing Date, the authorized capital stock of the
Borrower consists of 100,000,000 common shares and 100,000,000 non-cumulative
redeemable preferred shares, both without nominal or par value, of which 101
common shares and 1960 preferred shares are issued and outstanding. All of the
outstanding capital stock of the Borrower has been validly issued, is fully paid
and non-assessable and, as of the Closing Date, is owned beneficially and of
record by Warnaco Netherlands B.V., free and clear of all Liens. No Stock of the
Borrower is subject to any option, warrant, right of conversion or purchase or
any similar right. There are no agreements or understandings to which the
Borrower is a party with respect to the voting, sale or transfer of any shares
of Stock of the Borrower or any agreement restricting the transfer or
hypothecation of any such shares.
          (b) Set forth on Schedule 4.3 (Ownership of Warnaco Entities) is a
complete and accurate list of all Subsidiaries of Group on the Closing Date,
showing (as to each such Subsidiary) the jurisdiction of its incorporation or
organization, the number of shares of each class of its Stock or Stock
Equivalents authorized, and the number outstanding, on the Closing Date and the
percentage of each such class of its Stock or Stock Equivalents owned (directly
or indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. All of the outstanding Stock or Stock Equivalents in
each Subsidiary of Group has been validly issued, is fully paid and
non-assessable and is owned by a Warnaco Entity (except as described on
Schedule 4.3 (Ownership of Warnaco Entities)) free and clear of all Liens,
except those created under the Loan Documents. No Stock of any Warnaco Entity is
subject to any outstanding option, warrant, right of conversion or purchase or
any similar right. No Warnaco Entity is a party to, or has knowledge of, any
agreement restricting the transfer or hypothecation of any Stock of any such
Subsidiary, other than the Loan Documents. Group does not own or hold, directly
or indirectly, any Stock of any Person other than the Subsidiaries set forth on
Schedule 4.3 (Ownership of Warnaco Entities) and the Investments permitted by
Section 8.3.
          Section 4.4 Financial Statements.
          (a) (x) The consolidated balance sheet of Group and its Subsidiaries
as at December 29, 2007, and the related consolidated statements of income,
retained earnings and cash flows of Group and its Subsidiaries for the fiscal
year then ended, certified by Deloitte & Touche LLP, (y) the unaudited
consolidating balance sheets of Group and its Subsidiaries as at December 29,
2007, and the related consolidated statements of income, retained earnings and
cash flows of Group and its Subsidiaries for the Fiscal Year then ended, and
(z) the unaudited consolidated and consolidating balance sheets of Group and its
Subsidiaries as at July 5, 2008, and the related consolidated statements of
income, retained earnings and cash flows of Group and its Subsidiaries for the
Fiscal Quarter then ended and for the period commencing at the end of the
previous Fiscal Year and ending with the end

68



--------------------------------------------------------------------------------



 



of such Fiscal Quarter, copies of all of which have been furnished to each
Lender, fairly present, subject, in the case of said interim financial
statements under clause (z), to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the consolidated and consolidating, as the
case may be, financial condition of Group and its Subsidiaries as at such dates
and the consolidated and consolidating, as the case may be, results of the
operations of Group and its Subsidiaries for the period ended on such dates, all
in conformity with Agreement Accounting Principles.
          (b) Neither Group nor any of its Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment which is not reflected in the Financial
Statements referred to in clause(a) above, in the notes thereto or permitted by
this Agreement.
          (c) The Projections have been prepared by Group in light of the past
operations of its business, and reflect projections for the fiscal periods
covered thereby. The Projections are based upon estimates and assumptions stated
therein, all of which Group believes to be reasonable and fair in light of
current conditions and current facts known to Group and, as of the Closing Date,
reflect Group’s good faith and reasonable estimates of the future financial
performance of Group and its Subsidiaries and of the other information projected
therein for the periods set forth therein.
          Section 4.5 Global Material Adverse Change. Since December 29, 2007,
there has been no Global Material Adverse Change and there have been no events
or developments that in the aggregate have had a Global Material Adverse Effect.
          Section 4.6 Solvency. Both before and after giving effect to (a) the
Loans and Letter of Credit Obligations to be made or extended on the Closing
Date or such other date as Loans and Letter of Credit Obligations requested
hereunder are made or extended, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of the Borrower, and (c) the payment and
accrual of all transaction costs in connection with the foregoing, the Borrower
is Solvent and the Borrower and the Subsidiary Guarantors, taken as a whole, are
Solvent.
          Section 4.7 Litigation. There are no pending or, to the knowledge of
Group or the Borrower, threatened actions, suits, investigations, litigation or
proceedings pending or threatened in any court or before any arbitrator or
Governmental Authority that in the aggregate could reasonably be expected to
have a Global Material Adverse Effect. The performance of any action by any Loan
Party required or contemplated by any of the Loan Documents is not and could not
reasonably be expected to be restrained or enjoined (either temporarily,
preliminarily or permanently).
          Section 4.8 Taxes.
          (a) All federal, provincial and material state, local, municipal and
foreign income, franchise and other tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by Group or any of its
Tax Affiliates have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed, all such
Tax Returns are true and correct in all material respects, and all taxes,
charges and other impositions reflected therein or which are material and
otherwise due and payable have been paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof except where contested in good faith and by appropriate proceedings if
adequate reserves therefor have been established on the books of Group or such
Tax Affiliate in conformity with Agreement Accounting Principles. Proper and
accurate amounts have been withheld by Group and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social

69



--------------------------------------------------------------------------------



 



security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities.
          (b) None of Group or any of its Tax Affiliates has (i) executed or
filed with the IRS, the Canada Revenue Agency or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for the filing of any Tax Return or the assessment or
collection of any material taxes or other charges relating thereto; (ii) any
obligation under any tax sharing agreement or arrangement other than that to
which the Administrative Agent has a copy prior to the date hereof; or
(iii) been a member of an affiliated, combined or unitary group other than the
group of which Group (or its Tax Affiliate) is the common parent other than,
prior to the acquisition by Group thereof, Warnaco Swimwear, Inc. and its
Subsidiaries and Designer Holdings Limited and its Subsidiaries.
          (c) Each Foreign Subsidiary owned directly or indirectly by Group is
either a “controlled foreign corporation”, as defined under Section 957 of the
Code, or owned, directly or indirectly, by one or more “controlled foreign
corporations”.
          Section 4.9 Full Disclosure. The written information prepared or
furnished by or on behalf of any Warnaco Entity in connection with this
Agreement or the consummation of the financing, taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading. All
facts known to Group or the Borrower which are material to an understanding of
the financial condition, business, properties or prospects of Group and its
Subsidiaries taken as one enterprise have been disclosed to the Lenders.
          Section 4.10 Margin Regulations. No Warnaco Entity is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of any Borrowing will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock in contravention of Regulation T, U or X of the Federal Reserve Board.
          Section 4.11 No Burdensome Restrictions; No Defaults.
          (a) No Warnaco Entity (i) is a party to any Contractual Obligation the
compliance with which would have a Global Material Adverse Effect or the
performance of which by any thereof, either unconditionally or upon the
happening of an event, would result in the creation of a Lien (other than a Lien
permitted under Section 8.2) on the property or assets of any thereof or (ii) is
subject to any charter or corporate or other similar restriction that would have
a Global Material Adverse Effect.
          (b) No Warnaco Entity is in default under or with respect to any
Contractual Obligation owed by it and, to the knowledge of Group and the
Borrower, no other party is in default under or with respect to any Contractual
Obligation owed to any Warnaco Entity, other than, in either case, those
defaults which in the aggregate would not have a Global Material Adverse Effect.
No Canadian Loan Party is in default under or with respect to any Contractual
Obligation owed by it and, to the knowledge of Group and the Borrower, no other
party is in default under or with respect to any Contractual Obligation owed to
any Canadian Loan Party, other than, in either case, those defaults which in the
aggregate would not have a Material Adverse Effect.
          (c) No Default or Event of Default has occurred and is continuing.

70



--------------------------------------------------------------------------------



 



          (d) To the best knowledge of Group and the Borrower, there is no
Requirement of Law applicable to any Warnaco Entity the compliance with which by
such Warnaco Entity would have a Global Material Adverse Effect. To the best
knowledge of Group and the Borrower, there is no Requirement of Law applicable
to any Canadian Loan Party the compliance with which by such Canadian Loan Party
would have a Material Adverse Effect.
          Section 4.12 Investment Company Act. No Warnaco Entity is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.
          Section 4.13 Use of Proceeds. The proceeds of the Revolving Loans are
being used by the Borrower solely as follows: (i) to provide working capital
from time to time for the Canadian Loan Parties and (ii) for other general and
corporate purposes of the Canadian Loan Parties permitted hereunder. The Letters
of Credit are being used by the Borrower solely for general and corporate
purposes of the Warnaco Entities permitted hereunder.
          Section 4.14 Insurance. All policies of insurance of any kind or
nature of any Warnaco Entity, including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation and employee health and welfare insurance, are in full
force and effect and are of a nature and provide such coverage as is sufficient
and as is customarily carried by businesses of the size and character of such
Person. No Warnaco Entity has been refused insurance for any material coverage
which it had applied or, prior to the date hereof, had any policy of insurance
terminated (other than at its request). Each insurance policy maintained by each
Loan Party includes endorsements naming the Collateral Agent, on behalf of the
Secured Parties, as an additional insured or loss payee thereunder.
          Section 4.15 Labor Matters.
          (a) There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving any Warnaco Entity, other than those
which in the aggregate would not have a Global Material Adverse Effect.
          (b) There are no unfair labor practices, grievances or complaints
pending, or, to Group’s knowledge, threatened against or involving any Warnaco
Entity, nor are there any arbitrations or grievances threatened involving any
Warnaco Entity, other than those which, in the aggregate, if resolved adversely
to such Warnaco Entity, would not have a Global Material Adverse Effect.
          (c) Except as set forth on Schedule 4.15 (Labor Matters), as of the
Closing Date, there is no collective bargaining agreement covering any employee
of any Warnaco Entity.
          (d) Schedule 4.15 (Labor Matters) sets forth, as of the Closing Date,
all material consulting agreements, executive employment agreements, executive
compensation plans, deferred compensation agreements, employee stock purchase
and stock option plans and severance plans of any Warnaco Entity.
          Section 4.16 ERISA.
          (a) Schedule 4.16 (ERISA Matters) separately identifies as of the date
hereof all Title IV Plans, all Multiemployer Plans and all of the employee
benefit plans within the meaning of Section 3(3) of ERISA to which any Warnaco
Entity has any obligation or liability, contingent or otherwise.

71



--------------------------------------------------------------------------------



 



          (b) Each employee benefit plan of each Warnaco Entity which is
intended to qualify under Section 401 of the Code does so qualify, and any trust
created thereunder is exempt from tax under the provisions of Section 501 of the
Code, except where such failures in the aggregate would not have a Global
Material Adverse Effect.
          (c) Each Title IV Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law except for non-compliances that in
the aggregate would not have a Global Material Adverse Effect.
          (d) There has not been, nor is there reasonably expected to occur, any
ERISA Event which would have a Global Material Adverse Effect
          (e) Other than as set forth on Schedule 4.16 (ERISA Matters), there
are no Unfunded Pension Liabilities.
          (f) Other than as set forth on Schedule 4.16 (ERISA Matters), no
Warnaco Entity or any ERISA Affiliate thereof would have any Withdrawal
Liability as a result of a complete withdrawal as of the date hereof from any
Multiemployer Plan.
          (g) With respect to the Canadian Plans:
          (i) Neither the Borrower nor any other Canadian Loan Party has any
Canadian Plan other than those listed on Schedule 4.16 (ERISA Matters).
          (ii) No Canadian Plan has been terminated or partially terminated or
is insolvent or in reorganization, nor have any proceedings been instituted to
terminate, in whole or in part, or reorganize any Canadian Plan.
          (iii) Neither the Borrower nor any other Canadian Loan Party has
ceased to participate (in whole or in part) as a participating employer in any
Canadian Plan which is a pension plan or has withdrawn from any Canadian Plan
which is a pension plan in a complete or partial withdrawal, nor has a condition
occurred which if continued would result in a complete or partial withdrawal.
          (iv) Neither the Borrower nor any other Canadian Loan Party has any
unfunded liability on windup or withdrawal liability, including contingent
withdrawal or windup liability, to any Canadian Plan or any solvency deficiency
in respect of any Canadian Plan.
          (v) Neither the Borrower nor any other Canadian Loan Party has any
unfunded liability on windup or any liability in respect of any Canadian Plan
(including to the FSCO) other than for required insurance premiums or
contributions or remittances which have been paid, contributed and remitted when
due.
          (vi) The Borrower and each other Canadian Loan Party has made all
contributions to its Canadian Plans required by law or the terms thereof to be
made by it when due, and it is not in arrears in the payment of any
contribution, payment, remittance or assessment or in default in filing any
reports, returns, statements, and similar documents in respect of the Canadian
Plans required to be made or paid by it pursuant to any Canadian Plan, any law,
act, regulation, directive or order or any employment, union, pension, deferred
profit sharing, benefit, bonus or other similar agreement or arrangement.

72



--------------------------------------------------------------------------------



 



          (vii) Neither the Borrower nor any other Canadian Loan Party is liable
or, to the best of its knowledge, alleged to be liable, to any employee or
former employee, director or former director, officer or former officer or other
Person resulting from any violation or alleged violation of any Canadian Plan,
any fiduciary duty, any law or agreement in relation to any Canadian Plan or has
any unfunded pension or like obligations or solvency deficiency (including any
past service or experience deficiency funding liabilities), other than accrued
obligations not yet due, for which it has made full provision in its books and
records.
          (viii) All vacation pay, bonuses, salaries and wages, to the extent
accruing due, are properly reflected in the Borrower’s, each other Canadian Loan
Parties and their respective Subsidiaries’ books and records.
          (ix) Without limiting the foregoing, all of the Borrower’s and the
other Canadian Loan Parties’ Canadian Plans are duly registered where required
by, and are in compliance and good standing in all material respects under, all
applicable laws, acts, statutes, regulations, orders, directives and agreements,
including, without limitation, the Income Tax Act (Canada), the Supplemental
Pensions Act (Quebec) and the Pension Benefits Act (Ontario), any successor
legislation thereto, and other applicable pension laws of any jurisdiction.
          (x) Neither the Borrower nor any other Canadian Loan Party has made
any application for a funding waiver or extension of any amortization period in
respect of any Canadian Plan.
          (xi) There has been no prohibited transaction or violation of any
fiduciary responsibilities with respect to any Canadian Plan.
          (xii) There are no outstanding or pending or threatened
investigations, claims, suits or proceedings in respect of any Canadian Plans
(including to assert rights or claims to benefits) that could give rise to a
Material Adverse Effect.
          Section 4.17 Environmental Matters.
          (a) The operations and properties of each Warnaco Entity comply,
except to the extent non-compliance would not have a Global Material Adverse
Effect, with all applicable Environmental Laws and Environmental Permits, all
material past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing material obligations or costs, and no
circumstances exist that would be reasonably likely to (A) form the basis of an
Environmental Action against any Warnaco Entity or any of their properties that
could be reasonably expected to have a Global Material Adverse Effect or
(B) cause any such property to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
          (b) None of the properties currently or formerly owned or operated by
any Warnaco Entity is, to the knowledge of Group or the Borrower with respect to
formerly owned or operated properties, listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or is adjacent
to any such property, except where such listing would not reasonably be expected
to have a Global Material Adverse Effect; there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Contaminants are being or have been
treated, stored or disposed on any property currently owned or operated by any
Warnaco Entity or, to the best of its knowledge, on any property

73



--------------------------------------------------------------------------------



 



formerly owned or operated by any Warnaco Entity that in any case could
reasonably be expected to have a Global Material Adverse Effect; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Warnaco Entity that in any case could reasonably be expected to
have a Global Material Adverse Effect; and Contaminants have not been released,
discharged or disposed of on any property currently or, to the best knowledge of
Group and the Borrower, formerly owned or operated by any Warnaco Entity that in
any case could reasonably be expected to have a Global Material Adverse Effect.
          (c) No Warnaco Entity is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Contaminants at any site,
location or operation, either voluntarily or pursuant to the order of any
governmental or regulatory authority or the requirements of any Environmental
Law that in any case could reasonably be expected to have a Global Material
Adverse Effect; and all Contaminants generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by any Warnaco Entity have been disposed of in a manner not reasonably
expected to result in material liability to any Warnaco Entity.
          Section 4.18 Intellectual Property; Material License.
          (a) The Warnaco Entities own or license or otherwise have the right to
use all Intellectual Property and other intellectual property rights that are
necessary for the operations of their respective businesses, without, to the
best of Group’s knowledge, infringing upon or conflict with the rights of any
other Person with respect thereto, including all trade names associated with any
private label brands of any Warnaco Entity. To Group’s knowledge, no
Intellectual Property now employed by any Warnaco Entity infringes upon or
conflicts with any rights owned by any other Person, and no claims or litigation
regarding any of the foregoing are pending or threatened, where such
infringements, conflicts, claims or litigation would have, in the aggregate, a
Global Material Adverse Effect.
          (b) Each Material License is in full force and effect as of the
Closing Date.
          Section 4.19 Title; Real Property.
          (a) Each Warnaco Entity has good and marketable title to all Material
Owned Real Property and good title to all personal property purported to be
owned by it, including those reflected on the most recent Financial Statements
delivered by Group, and none of such properties and assets is subject to any
Lien, except Liens permitted under Section 8.2. Each Warnaco Entity has received
all deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents, and have duly effected
all recordings, filings and other actions necessary to establish, protect and
perfect such Warnaco Entity’s right, title and interest in and to all such
Material Owned Real Property.
          (b) Set forth on Schedule 4.19 (Real Property) hereto is a complete
and accurate list of all Material Owned Real Property and all Material Leased
Property, showing as of the Closing Date, the street address, county or other
relevant jurisdiction, state or province, and record owner.
          (c) As of the Closing Date, no portion of any Material Owned Real
Property or any Material Leased Property has suffered any material damage by
fire or other casualty loss which has not heretofore been completely repaired
and restored. No portion of any Real Property owned or

74



--------------------------------------------------------------------------------



 



leased by any Warnaco Entity is located in a special flood hazard area as
designated by any federal Governmental Authority (unless flood insurance has
been obtained).
          (d) All Permits required to have been issued or appropriate to enable
all real property owned or leased by any Warnaco Entity to be lawfully occupied
and used for all of the purposes for which they are currently occupied and used
have been lawfully issued and are in full force and effect, other than those
which, in the aggregate, would not have a Global Material Adverse Effect.
          (e) No Warnaco Entity has received any notice, or has any knowledge,
of any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by any Warnaco Entity or any part thereof, except
those which, in the aggregate, would not have a Global Material Adverse Effect.
          Section 4.20 Perfection of Security Interests in the Collateral. The
Collateral Documents create valid Liens on the Collateral purported to be
covered thereby, which Liens are perfected Liens and prior to all other Liens
(other than Customary Permitted Liens having priority over such Liens).
ARTICLE V
FINANCIAL COVENANTS
          As long as any of the Obligations or the Commitments remain
outstanding, unless the Requisite Lenders otherwise consent in writing, Group
and the Borrower agree with the Lenders and the Facility Agents that:
          Section 5.1 Minimum Fixed Charge Coverage Ratio. If a Trigger Event
shall occur, Group shall maintain a Fixed Charge Coverage Ratio, for each Test
Period with respect thereto, of at least 1.1 to 1.0.
ARTICLE VI
REPORTING COVENANTS
          As long as any of the Obligations or Commitments remain outstanding,
unless the Requisite Lenders otherwise consent in writing, Group and the
Borrower agree with the Lenders and the Facility Agents that:
          Section 6.1 Financial Statements. Group shall furnish to the
Administrative Agent (with a copy for each Lender requesting same) the
following:
          (a) Monthly Reports. As soon as available and in any event within
40 days after the end of each of the first two months in each Fiscal Quarter,
consolidated balance sheets of Group and its Subsidiaries as of the end of such
month and consolidated statements of income and cash flow statements of Group
and its Subsidiaries for the period commencing at the end of the previous month
and ending with the end of such month, setting forth in each case in comparative
form the corresponding figures for the corresponding period of the preceding
Fiscal Year and the corresponding figures for the corresponding period set forth
in the Projections and duly certified (subject to year-end audit adjustments) by
a Responsible Officer of Group as having been prepared in accordance with
Agreement Accounting Principles;

75



--------------------------------------------------------------------------------



 



          (b) Quarterly Reports. As soon as available and in any event within
50 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, consolidated and consolidating balance sheets of Group and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated and
consolidating statements of income and consolidated statements of cash flows of
Group and its Subsidiaries for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, and also setting
forth a variance analysis of monthly results during such Fiscal Quarter as
compared to monthly budgeted amounts specified in the forecast for such Fiscal
Quarter previously delivered pursuant to clause (e) below, duly certified
(subject to year-end audit adjustments) by a Responsible Officer of Group as
having been prepared in accordance with Agreement Accounting Principles and
certifying compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Article V (it being understood and agreed that if such certification is
delivered with respect to a Fiscal Quarter for which Section 5.1 is not being
tested for a fiscal period ending on the last day of such Fiscal Quarter due to
no Trigger Event having occurred, such certification shall still provide the
calculations for such Section 5.1 as if a Trigger Event had occurred and such
Fiscal Quarter were the last Fiscal Quarter of a Test Period, but the
certification shall not then be required to indicate whether or not Group was in
compliance with such Section 5.1 as at the end of such Fiscal Quarter);
          (c) Annual Consolidated Reports. As soon as available and in any event
within 95 days after the end of each Fiscal Year of Group, (i) a copy of the
annual audit report for such year for Group and its Subsidiaries, containing the
consolidated balance sheet of Group and its Subsidiaries as of the end of such
Fiscal Year and consolidated statements of income and cash flows of Group and
its Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
(without qualification as to the scope of the audit) of Deloitte & Touche LLP or
by other independent public accountants reasonably acceptable to the
Administrative Agent stating that (x) such financial statements fairly present
the consolidated financial position of Group and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles applied on
a basis consistent with prior years (except for changes with which such
independent certified public accountants shall concur and which shall have been
disclosed in the notes to the financial statements) and (y) to the extent
permitted by accounting rules and guidelines, the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards, and a certificate
of a Responsible Officer of Group as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Article V (it being understood and agreed that if
such certificate is delivered with respect to a Fiscal Year for which
Section 5.1 is not being tested for a fiscal period ending on the last day of
such Fiscal Year due to no Trigger Event having occurred, such certificate shall
still provide the calculations for such Section 5.1 as if a Trigger Event had
occurred and such Fiscal Year were a Test Period, but the certificate shall not
then be required to indicate whether or not Group was in compliance with such
Section 5.1 as at the end of such Fiscal Year) and (ii) financial information
regarding Group and its Subsidiaries consisting of consolidating balance sheets
of Group and its Subsidiaries as of the end of such Fiscal Year and related
consolidating statements of income and consolidated cash flows of Group and its
Subsidiaries for such Fiscal Year, all prepared in conformity with Agreement
Accounting Principles and certified by a Responsible Officer of Group as fairly
presenting the financial position of Group and its Subsidiaries as at the end of
such Fiscal Year and the results of their operations and cash flows for such
Fiscal Year;
          (d) Compliance Certificate. Together with each delivery of any
financial statement pursuant to clauses (b) and (c) of this Section 6.1, a
certificate of a Responsible Officer of Group substantially in the form of
Exhibit H hereto (each, a “Compliance Certificate”) (i) showing in reasonable
detail the calculations used in demonstrating compliance with each of the
financial

76



--------------------------------------------------------------------------------



 



covenants contained in Article V which is tested on a quarterly basis (it being
understood and agreed that if such certificate is delivered with respect to a
Fiscal Quarter or Fiscal Year for which Section 5.1 is not being tested for a
fiscal period ending on the last day of such Fiscal Quarter or Fiscal Year due
to no Trigger Event having occurred, such certificate shall still provide the
calculations for such Section 5.1 as if a Trigger Event had occurred and such
Fiscal Quarter were the last Fiscal Quarter of a Test Period or such Fiscal Year
were a Test Period, as the case may be, but the certificate shall not then be
required to indicate whether or not Group was in compliance with such
Section 5.1 as at the end of such Fiscal Quarter or Fiscal Year), (ii) showing
in reasonable detail the calculations necessary to determine the Applicable
Margin, (iii) stating that no Default or Event of Default has occurred and is
continuing and no Default or Event of Default (as defined in the U.S. Facility)
has occurred and is continuing or, if a Default or an Event of Default has
occurred and is continuing, stating the nature thereof and the action which
Group proposes to take with respect thereto and (iv) stating that the amount of
the Available Credit at any time during the period covered by such certificate
did not fall to an amount which would give rise to an Accelerated Borrowing Base
Certificate Delivery Date and that the amount of the Available Credit at any
time during the period covered by such certificate did not fall to an amount
which would give rise to a Trigger Event, or, if the Available Credit fell to
any such amount, the first date on which each such event occurred;
          (e) Business Plan. Not later than 45 days after the end of each Fiscal
Year (beginning with the end of Fiscal Year 2008), and containing substantially
the types of financial information contained in the Projections, (i) the annual
business plan of Group for the next succeeding Fiscal Year approved by the Board
of Directors of Group with updates thereof provided to the Lenders prior to each
July 31, (ii) schedules of all letters of credit, (iii) forecasts (including
availability forecasts) prepared by management of Group for each fiscal month in
each of the succeeding Fiscal Years through the Fiscal Year in which the
Revolving Loan Maturity Date is scheduled to occur, and (iv) forecasts prepared
by management of Group for each of the succeeding Fiscal Years through the
Fiscal Year in which the Revolving Loan Maturity Date is scheduled to occur,
including, in each instance described in clause (ii) and clause (iii) above,
(A) a projected year-end consolidated balance sheet, income statement and
statement of cash flows and (B) a statement of all of the material assumptions
on which such forecasts are based and in each case prepared by management of
Group and satisfactory in form to the Administrative Agent;
          (f) Intercompany Loan Balances. Together with each delivery of any
financial statement pursuant to clause (b) and clause (c) of this Section 6.1, a
summary of the outstanding balance of all intercompany Indebtedness of any
Subsidiary to any Loan Party as of the last day of the Fiscal Quarter or Fiscal
Year covered by such financial statement, certified by a Responsible Officer of
Group; provided that such balances between U.S. Loan Parties or between Canadian
Loan Parties shall only be required to be delivered annually, as early as
practicable;
          (g) Corporate Chart. Together with each delivery of any Financial
Statement pursuant to clause (c) above, a certificate of a Responsible Officer
of Group certifying that the Corporate Chart attached thereto or the last
Corporate Chart delivered pursuant to this clause (g) is true, correct, complete
and current as of the date of such Financial Statement; and
          (h) Trigger Event and Accelerated Borrowing Base Certificate Delivery
Date. Promptly after the occurrence of a Trigger Event and/or Accelerated
Borrowing Base Certificate Delivery Date, a written notice of a Responsible
Officer of Group stating that a Trigger Event and/or Accelerated Borrowing Base
Certificate Delivery Date has occurred and describing in reasonable detail such
occurrence, including the date of such occurrence.

77



--------------------------------------------------------------------------------



 



          Section 6.2 Default Notices. As soon as practicable, and in any event
within two Business Days after a Responsible Officer of any Loan Party has
actual knowledge of the existence of any Default, Event of Default or any other
event which has had a Material Adverse Effect or of the existence of any Default
or Event of Default under and as defined in the U.S. Facility, Group shall give
the Administrative Agent notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given by telephone, shall be promptly confirmed in writing on the
next Business Day.
          Section 6.3 Litigation. Promptly after the commencement thereof, Group
shall give the Administrative Agent written notice of the commencement of all
actions, suits and proceedings before any domestic or foreign Governmental
Authority or arbitrator, affecting any Warnaco Entity, which in the reasonable
judgment of Group, if adversely determined, would be reasonable likely to have a
Material Adverse Effect.
          Section 6.4 Asset Sales. No later than 10 days prior to any Asset Sale
anticipated to generate in excess of U.S.$15,000,000 (or its U.S. Dollar
Equivalent) in net cash proceeds to the U.S. Loan Parties (or in excess of the
U.S. Dollar Equivalent of U.S.$5,000,000 in net cash proceeds to the Canadian
Loan Parties), Group shall send the Administrative Agent a notice (a) describing
such Asset Sale or the nature and material terms and conditions of such
transaction and (b) stating the estimated net cash proceeds anticipated to be
received by Group or any of its Subsidiaries.
          Section 6.5 Notices under Senior Note Documents. Promptly after the
sending or filing thereof, Group shall send the Administrative Agent copies of
all material notices, certificates or reports delivered pursuant to, or in
connection with, any Senior Note Document.
          Section 6.6 Securities Exchange Filings; Press Releases. Promptly
after the sending or filing thereof, Group shall send the Administrative Agent
copies of (a) all reports which any Warnaco Entity sends to its security holders
generally, (b) all reports and registration statements which any Warnaco Entity
files with the U.S. Securities and Exchange Commission or any United States or
Canadian securities exchange, (c) all press releases, (d) all other statements
concerning material changes or developments in the business of any Warnaco
Entity made available by any Warnaco Entity to the public and (e) all notices of
investigation or proceedings received from the U.S. Securities and Exchange
Commission or any United States or Canadian securities exchange.
          Section 6.7 Labor Relations. Promptly after becoming aware of the
same, Group shall give the Administrative Agent written notice of (a) any
material labor dispute to which any Warnaco Entity is or may become a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities, and (b) any Worker Adjustment and
Retraining Notification Act or related liability or any liability under
applicable Canadian law incurred with respect to the closing of any plant or
other facility of any such Person.
          Section 6.8 Tax Returns. Upon the request of the Administrative Agent
or any Lender, through the Administrative Agent, Group will provide copies of
all U.S. and Canadian federal, state, provincial, territorial, municipal and
local tax returns and reports filed by any Warnaco Entity in respect of taxes
measured by income or revenue (excluding, other than in the case of the Canadian
Loan Parties, sales, use, goods and services and like taxes).
          Section 6.9 Insurance. As soon as is practicable and in any event
within 90 days after the end of each Fiscal Year, Group will furnish the
Administrative Agent (in sufficient copies for each of the Lenders and the
Collateral Agent) with (a) a report in form and substance satisfactory to the
Administrative Agent and the Lenders outlining all material insurance coverage
maintained as of

78



--------------------------------------------------------------------------------



 



the date of such report by the Warnaco Entities and the duration of such
coverage and (b) an insurance broker’s statement that all premiums then due and
payable with respect to such coverage have been paid and that all such insurance
names the Collateral Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and provides that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ written notice thereof to the Facility Agents.
          Section 6.10 ERISA Matters. Group shall furnish the Administrative
Agent (with a copy for each Lender requesting same):
          (a) promptly and in any event within 30 days after any Warnaco Entity
or any ERISA Affiliate knows or has reason to know that any ERISA Event or
similar event in respect of any Canadian Plan has occurred, written notice
describing such event;
          (b) promptly and in any event within 10 days after any Warnaco Entity
or any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan or any similar event in respect of any
Canadian Plan, a written statement of a Responsible Officer of Group describing
such ERISA Event or waiver request and the action, if any, which such Warnaco
Entity and the ERISA Affiliates propose to take with respect thereto and a copy
of any notice filed with the PBGC or the IRS pertaining thereto; and
          (c) simultaneously with the date that any Warnaco Entity or any ERISA
Affiliate files a notice of intent to terminate any Title IV Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, or any similar notice in respect of any similar circumstance in respect
of any Canadian Plan, a copy of each notice.
          Section 6.11 Environmental Matters. Group shall provide promptly after
the assertion or occurrence thereof, notice of any Environmental Action against
or of any noncompliance by any Warnaco Entity with any Environmental Law or
Environmental Permit that would reasonably be expected to (i) have a Global
Material Adverse Effect or (ii) cause any Material Real Property or Material
Leased Property to be subject to any material restrictions on ownership,
occupancy, use or transferability under any Environmental Law.
          Section 6.12 Borrowing Base Determination. Until the Revolving Credit
Termination Date:
          (a) The Borrower shall deliver to the Administrative Agent as soon as
available, but in any event within 15 days after the end of each calendar month,
as of the end of such calendar month, and at such other times as may be
reasonably requested by the Administrative Agent (but not more than one per
week), a Borrowing Base Certificate executed by a Responsible Officer of Group;
provided, that during each Accelerated Borrowing Base Certificate Delivery
Period or during the existence of an Event of Default, the Borrower shall
deliver to the Administrative Agent a Borrowing Base Certificate not less than
once each week, as of the Business Day immediately prior to the day of delivery
and executed by a Responsible Officer of Group. Concurrently with the delivery
of any Borrowing Base Certificate to the Administrative Agent, the Borrower
shall deliver, or cause to be delivered, to the Administrative Agent a
certification in reasonable detail setting forth the Available Credit as of the
date of such Borrowing Base Certificate.

79



--------------------------------------------------------------------------------



 



          (b) Group and the Borrower agree (i) that the Administrative Agent, on
behalf of the Lenders, may appoint an independent or an internal third party
appraiser to conduct and conclude two field audits in each calendar year (and
additional field audits (not to exceed, in the case of clause (B) below, two
additional field audits in such calendar year) if (A) an Event of Default has
occurred and is continuing at the time of the appointment of the appraiser or
(B) Available Credit has been less than 15% of the aggregate of the Revolving
Credit Commitments and Revolving Credit Commitments (as defined in the U.S.
Facility) for 5 or more consecutive Business Days at the time of the appointment
of the appraiser) with respect to Inventory owned by any Canadian Loan Party and
(ii) Group shall conduct, or shall cause to be conducted, and upon request of
the Administrative Agent, and present to the Administrative Agent for approval,
such appraisals and reviews as the Administrative Agent shall reasonably
request, all upon notice and at such times during normal business hours and as
often as may be reasonably requested, in each case at the expense of Group and
for the purpose of determining the Borrowing Base. Group and the Borrower shall
furnish to the Administrative Agent any information which the Administrative
Agent may reasonably request regarding the determination and calculation of the
Borrowing Base including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein. Group and the Borrower
further agree to use their reasonable best efforts to assist each appraiser
appointed by the Administrative Agent to conduct and conclude such field audits.
          (c) The Administrative Agent may, at the sole cost and expense of
Group and the Borrower, make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent considers advisable, and
Group and the Borrower shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection therewith.
          (d) Each of Group and the Borrower shall, and shall cause each of its
respective Subsidiaries to, use its reasonable best efforts to assist an
independent third party appraiser appointed by the Administrative Agent to
conduct and conclude (i) field audits with respect to Inventory owned by any
Canadian Loan Party not more frequently than two times in any calendar year (and
such additional times in any calendar year (not to exceed, in the case of
clause (B) below, two additional field audits in such calendar year) if (A) an
Event of Default has occurred and is continuing at the time of the appointment
of the appraiser or (B) Available Credit has been less than 15% of the aggregate
of the Revolving Credit Commitments and Revolving Credit Commitments (as defined
in the U.S. Facility) for 5 or more consecutive Business Days at the time of the
appointment of the appraiser) and (ii) Appraisals, as reasonably requested by
the Administrative Agent (which, in the case of Inventory and Receivables, shall
be conducted not less frequently than twice during each calendar year and may in
any event be conducted if an Event of Default has occurred and is continuing at
the time of the appointment of the appraiser or if Available Credit is less than
15% of the aggregate of the Revolving Credit Commitments and Revolving Credit
Commitments (as defined in the U.S. Facility) in effect at the time of the
appointment of the appraiser), in each case at the sole expense of the Group and
the Borrower.
          (e) Not less than once each month, the Borrower shall deliver to the
Administrative Agent a certificate, as of the day immediately prior to the day
of delivery and executed by a Responsible Officer of Group, that sets forth the
aggregate amount of Cash Management Obligations owing to the Agents or Lenders
or any Affiliates of any Agent or Lender (or such other Persons as the
Administrative Agent may reasonably consent to) that constitute Secured
Obligations as of such date;

80



--------------------------------------------------------------------------------



 



          (f) In connection with the consummation of a Permitted Acquisition, no
Eligible Receivables or Eligible Inventory of any Proposed Acquisition Target
acquired in connection with such Permitted Acquisition may be included in the
Borrowing Base to the extent provided for in this Agreement unless and until the
Administrative Agent shall have received the results of the appraisals, field
audits, test verifications and other evaluations of such Collateral as it may
reasonably request of the type specified in clauses (b), (c) and (d) above, at
the sole cost and expense of Group and the Borrower.
          Section 6.13 Material Licenses. Promptly after any Loan Party becoming
aware of the same, the Borrower shall give the Administrative Agent written
notice of any cancellation, termination or loss of any Material License.
          Section 6.14 Communications and Amendments with respect to U.S.
Facility. Group and the Borrower shall cause the U.S. Borrower to provide the
Administrative Agent with copies of (i) all certificates (including, without
limitation, borrowing base certificates), statements, notices and other
communications provided by it or any of its Affiliates under or with respect to
the U.S. Facility concurrently with the sending thereof to any other Person
party to the U.S. Facility and (ii) all amendments, waivers and consents to or
with respect to the U.S. Facility or any related documents promptly upon the
U.S. Borrower’s receipt thereof.
          Section 6.15 Other Information. Group and the Borrower shall provide
the Administrative Agent or any Lender with such other information respecting
the business, properties, condition, financial or otherwise, or operations of
any Warnaco Entity as the Administrative Agent or any Lender, through the
Administrative Agent, may from time to time reasonably request.
ARTICLE VII
AFFIRMATIVE COVENANTS
          As long as any of the Obligations or Commitments remain outstanding,
unless the Requisite Lenders otherwise consent in writing, each of Group and the
Borrower agree with the Lenders and the Facility Agents that:
          Section 7.1 Preservation of Corporate Existence, Etc. Each of Group
and the Borrower shall, and shall cause each of its respective Subsidiaries to,
preserve and maintain its legal existence, rights (charter and statutory) and
franchises, except as permitted by Section 8.3, Section 8.4 and Section 8.7;
provided, however, no Warnaco Entity shall be required to preserve any right,
permit, license, approval, privilege or franchise if the Board of Directors (or
equivalent governing body) of such Warnaco Entity shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Warnaco Entity and that the loss thereof is not disadvantageous in any
material respect to the Warnaco Entities (taken as whole) or the Secured
Parties.
          Section 7.2 Compliance with Laws, Etc. Each of Group and the Borrower
shall, and shall cause each of its respective Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply would not, in the aggregate, have a Global
Material Adverse Effect. The Borrower shall, and shall cause each of its
Subsidiaries and each other Canadian Loan Party to, comply with all applicable
Requirements of Law, Contractual Obligations and Permits, except where the
failure so to comply would not, in the aggregate, have a Material Adverse
Effect.

81



--------------------------------------------------------------------------------



 



          Section 7.3 Conduct of Business. Each of Group and the Borrower shall,
and shall cause each of its respective Subsidiaries to, (a) conduct its business
in the ordinary course and (b) use its reasonable efforts, in the ordinary
course and consistent with past practice, to preserve its business and the
goodwill and business of the customers, advertisers, suppliers and others having
business relations with any Warnaco Entity, except in each case where the
failure to comply with the covenants in each of clauses (a) and (b) above would
not, in the aggregate, have a Global Material Adverse Effect. The Borrower
shall, and shall cause each of its Subsidiaries and each other Canadian Loan
Party to, (a) conduct its business in the ordinary course and (b) use its
reasonable efforts, in the ordinary course and consistent with past practice, to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Borrower,
any of its Subsidiaries or any other Canadian Loan Party, except in each case
where the failure to comply with the covenants in each of clauses (a) and (b)
above would not, in the aggregate, have a Material Adverse Effect.
          Section 7.4 Payment of Taxes, Etc. Each of Group and the Borrower
shall, and shall cause each of its respective Subsidiaries to, pay, remit and
discharge before the same shall become delinquent, all lawful governmental
claims, U.S. and Canadian federal, provincial (in the case of provincial, if the
amount thereof exceeds $5,000) and material state, municipal, local and non-U.S.
and Canadian taxes, assessments, charges and levies, except where contested in
good faith, by proper proceedings and adequate reserves therefor have been
established on the books of the appropriate Warnaco Entity in conformity with
Agreement Accounting Principles, unless and until any Liens resulting from such
contested items attach to its property and become enforceable against its other
creditors.
          Section 7.5 Maintenance of Insurance. Each of Group and the Borrower
shall (i) maintain, and cause to be maintained for each of its respective
Subsidiaries, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Warnaco Entity operates, and such other
insurance as may be reasonably requested by the Requisite Lenders, and, in any
event, all insurance required by any Loan Document, and (ii) cause all such
insurance to name the Collateral Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Facility Agents.
          Section 7.6 Access. Each of Group and the Borrower shall, and shall
cause each of its respective Subsidiaries to, from time to time permit each
Facility Agent and the Lenders, or any agents or representatives thereof, within
two Business Days after written notification of the same to the Borrower (except
that during the continuance of an Event of Default, no such notice shall be
required) to (a) examine and make copies of and abstracts from the records and
books of account of any Warnaco Entity, (b) visit the properties of any Warnaco
Entity, (c) discuss the affairs, finances and accounts of any Warnaco Entity
with any of their respective officers or directors, and (d) communicate directly
with any Warnaco Entity’s independent certified public accountants (or its
equivalent in foreign jurisdictions) (with Group having the right to have a
representative present at all such communications). Each of Group and the
Borrower shall, and shall cause each of its respective Subsidiaries to,
authorize its independent certified public accountants (or its equivalent in
foreign jurisdictions) to disclose to any Facility Agent or any Lender any and
all financial statements and other information of any kind, as such Facility
Agent or Lender reasonably requests from any Warnaco Entity and which such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of such Warnaco Entity or any of its
Subsidiaries.

82



--------------------------------------------------------------------------------



 



          Section 7.7 Keeping of Books. Each of Group and the Borrower shall,
and shall cause each of its respective Subsidiaries to, keep proper books of
record and account, in which full and correct entries shall be made in
conformity with Agreement Accounting Principles of all financial transactions
and the assets and business of such Warnaco Entity.
          Section 7.8 Maintenance of Properties, Etc. Each of Group and the
Borrower shall, and shall cause each of its respective Subsidiaries to, maintain
and preserve (a) all of its properties which are necessary in the conduct of its
business in good working order and condition, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) which are used or useful or
necessary in the conduct of its business, and (c) all Intellectual Property with
respect to the business of the Warnaco Entities; except where the failure to so
maintain and preserve would not in the aggregate have a Global Material Adverse
Effect.
          Section 7.9 Application of Proceeds. The Borrower shall use the
proceeds of the Loans as provided in Section 4.13.
          Section 7.10 Environmental.
          (a) Each of Group and Borrower shall comply, and shall cause each of
its respective Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew and
cause each of its Subsidiaries to obtain and renew all material Environmental
Permits necessary for its operations and properties; and conduct, and cause each
of its Subsidiaries to conduct, any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Contaminants from any of its properties, in accordance with and
to the extent required by all applicable Environmental Laws, to the extent the
failure to do any of the foregoing would have a Global Material Adverse Effect;
provided, however, that no Warnaco Entity shall be required to undertake any
such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.
          (b) At the request of the Administrative Agent after receipt of a
notice of the type specified in Section 6.11, Group will provide to the
Administrative Agent and each Lender within 60 days after such request, at the
expense of Group and the Borrower, an environmental assessment report for the
applicable property described in such notice, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence of Contaminants that could reasonably be expected to give rise to a
material liability and the estimated cost of any compliance, removal or remedial
action in connection with any Contaminants that could reasonably be expected to
give rise to a material liability on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of Group and the Borrower,
and Group and the Borrower each hereby grants and agrees to cause any other
Warnaco Entity that owns any property described in such request to grant at the
time of such request to the Administrative Agent, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment, and to, or to cause its respective Subsidiaries to, cooperate in
all reasonable respects with the preparation of such assessment.
          Section 7.11 Additional Personal Property Collateral and Guaranties.
To the extent not delivered to the applicable Facility Agents on or before the
Closing Date (including in

83



--------------------------------------------------------------------------------



 



respect of after-acquired property and Persons that become Subsidiaries of any
Loan Party after the Closing Date), each of Group and the Borrower agrees
promptly to do, or cause each of its respective Subsidiaries to do, each of the
following, unless otherwise agreed by the Administrative Agent:
          (a) deliver to the Facility Agents such duly-executed supplements and
amendments to the Guaranty (in the case of a Canadian Subsidiary) or the U.S.
Loan Party Canadian Facility Guaranty (in the case of a Domestic Subsidiary), in
each case in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent deems necessary or advisable, in order to
ensure that each Domestic Subsidiary of Group and each Canadian Subsidiary of
Group (other than the Borrower) guaranties, as primary obligor and not as
surety, the full and punctual payment when due of the Obligations; provided,
however that a U.S. Loan Party acquired or formed after the Closing Date shall
not be required to guarantee the obligations of the Borrower under the U.S. Loan
Party Canadian Facility Guaranty if such U.S. Loan Party is not required to
guarantee the obligations of the U.S. Borrower under the Guaranty (as defined in
the U.S. Facility);
          (b) deliver to the Facility Agents such duly-executed joinder and
amendments to the Canadian Security Agreement, the Deed of Hypothec, the
Canadian Pledge Agreement and the U.S. Pledge and Security Agreement and, if
applicable, other Collateral Documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable, in order to effectively grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable security interest having the priority described in Section 4.20 of
this Agreement and the Collateral Documents in all personal property interests
and other assets (including the Stock and Stock Equivalents and other debt
Securities, but, in the case of Real Property, limited to Material Owned Real
Property) of each Loan Party; provided, however, that in no event shall any U.S.
Loan Party be required to pledge in excess of 65% of the outstanding Voting
Stock of any Foreign Subsidiary that is a direct Subsidiary of such U.S. Loan
Party, unless (x) the U.S. Borrower and the Administrative Agent otherwise
agree; (y) such Voting Stock has been granted as security in respect of other
Indebtedness of a Warnaco Entity having substantially similar tax consequences
to the U.S. Loan Parties under Section 956 of the Code or (z) such pledge or
grant can be made without resulting in any material adverse tax consequences for
the Warnaco Entities, taken as a whole (including any Person that becomes a Loan
Party as a result of such pledge or grant);
          (c) to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of
UCC, PPSA or equivalent financing statements in such jurisdictions as may be
required by the Collateral Documents or by law or as may be reasonably requested
by the Administrative Agent; and
          (d) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          Section 7.12 Canadian Plans. Each of Group and the Borrower shall
cause each of the Canadian Plans to be duly qualified and administered in all
material respects in compliance with, as applicable, the Supplemental Pensions
Act (Québec) and the Pension Benefits Act (Ontario) and all other applicable
laws (including regulations, orders and directives), and the terms of the
Canadian Plans and any agreements relating thereto. Each of Group and the
Borrower shall ensure that:

84



--------------------------------------------------------------------------------



 



          (a) the Canadian Loan Parties have no unfunded, solvency, or
deficiency on windup liability and no accumulated funding deficiency (whether or
not waived), or any amount of unfunded benefit liabilities in respect of any
Canadian Plan, including any Canadian Plan to be established and administered by
it or them;
          (b) all amounts required to be paid by it or them with respect to any
Canadian Plan are paid when due;
          (c) no liability upon the Borrower or any other Canadian Loan Party or
Lien on any of its or their property arises or exists in respect of any Canadian
Plan;
          (d) the Borrower and the other Canadian Loan Parties make all required
contributions to any Canadian Plan when due;
          (e) the Borrower and the other Canadian Loan Parties not engage in a
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Canadian Plan that could reasonably be expected to result in
liability; and
          (f) the Borrower and the other Canadian Loan Parties have no Lien on
any of its or their property that arises or exists in respect of any Canadian
Plan.
          Section 7.13 Real Property.
          (a) Each of Group and the Borrower shall, and shall cause each of its
respective Subsidiaries to, (i)  provide the Administrative Agent with a copy of
each notice of default under any Lease with respect to any Material Leased
Property received by any Warnaco Entity immediately upon receipt thereof and
deliver to the Administrative Agent a copy of each notice of default sent by any
Warnaco Entity under any Lease with respect to any Material Leased Property
simultaneously with its delivery of such notice under such Lease and (ii) notify
the Administrative Agent at least 14 days prior to the date any Warnaco Entity
takes possession of, or becomes liable under, any new Lease with respect to any
Material Leased Property, whichever is earlier.
          (b) At least 15 Business Days prior to acquiring any Material Owned
Real Property, each of Group and the Borrower shall, and shall cause each of its
respective Subsidiaries to, provide the Administrative Agent written notice
thereof and, upon written request of the Administrative Agent, each of Group and
the Borrower shall, and shall cause each of its respective Subsidiaries to,
provide Phase I environmental reports on such Material Owned Real Property
showing no condition that could give rise to material Environmental Liabilities
and Costs.
          (c) To the extent not previously delivered to the Collateral Agent or
the Administrative Agent, upon written request of the Administrative Agent, each
of Group and the Borrower shall, and shall cause each other Loan Party to,
execute and deliver to the Collateral Agent and the Administrative Agent,
promptly and in any event not later than 45 days after receipt of such request
(or such later date agreed to by the Administrative Agent in its sole
discretion), a Mortgage in favor of the Collateral Agent, for the benefit of the
Secured Parties, on the Material Owned Real Property of such Loan Party,
together with (i) if requested by the Administrative Agent and such Material
Owned Real Property is located in the United States, all Mortgage Supporting
Documents relating thereto or (ii) otherwise, documents similar to Mortgage
Supporting Documents deemed by the Administrative Agent to be appropriate in the
applicable jurisdiction to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such Material Owned Real Property; provided, however,
that in no event shall any Warnaco Entity that is not a Loan Party be required
to enter into a

85



--------------------------------------------------------------------------------



 



Mortgage in respect of Material Owned Real Property, unless (x) the U.S.
Borrower and the Administrative Agent otherwise agree, (y)  such Mortgage has
been provided as security in respect of other Indebtedness of a Warnaco Entity
having substantially similar tax consequences under Section 956 of the Code or
(z) such pledge or grant can be made without resulting in any material adverse
tax consequences for the Warnaco Entities, taken as a whole (including any
Person that becomes a Loan Party as a result of providing such Mortgage).
          Section 7.14 Senior Notes. Group shall cause the U.S. Borrower, on or
before the date 45 days prior to the scheduled maturity of the Senior Notes, to
repurchase (in accordance with Section 8.6(b)) or refinance (in accordance with
Section 8.1(f)) all of the Senior Notes or cause the Legal Defeasance (as
defined in the Senior Note Indenture) of all of the Senior Notes (in accordance
with Article 8 of the Senior Note Indenture, including satisfaction of the
conditions therefor under Section 8.04 thereof).
          Section 7.15 Post Closing Matters. Each of Group and the Borrower
shall, and shall cause each of their respective Subsidiaries to, satisfy the
requirements set forth on Schedule 7.15 on or before the date set forth opposite
such requirement or such later date as consented to by the Administrative Agent.
ARTICLE VIII
NEGATIVE COVENANTS
          As long as any of the Obligations or Commitments remain outstanding,
without the written consent of the Requisite Lenders, each of Group and the
Borrower agrees with the Lenders and the Facility Agents that:
          Section 8.1 Indebtedness. Each of Group and the Borrower will not, and
will not permit any of its respective Subsidiaries to, directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
          (a) the Secured Obligations (other than in respect of Hedging
Contracts) and the U.S. Secured Obligations (other than in respect of Hedging
Contracts);
          (b) the Senior Notes in an aggregate outstanding principal amount not
to exceed U.S.$160,890,000;
          (c) Indebtedness existing on the Closing Date and disclosed on
Schedule 8.1 (Existing Indebtedness);
          (d) (i) Guaranty Obligations incurred by a U.S. Loan Party in respect
of Indebtedness of another U.S. Loan Party otherwise permitted by this
Section 8.1, (ii) Guaranty Obligations incurred by any Foreign Subsidiary (other
than a Canadian Loan Party) in respect of the Indebtedness of a Foreign
Subsidiary otherwise permitted by this Section 8.1, (iii) unsecured Guaranty
Obligations incurred by a U.S. Loan Party in respect of the Indebtedness of a
Foreign Subsidiary permitted by clause (g) of this Section 8.1 and
(iv) unsecured Guaranty Obligations incurred by a Canadian Loan Party in respect
of Indebtedness of another Canadian Loan Party otherwise permitted by this
Section 8.1;

86



--------------------------------------------------------------------------------



 



          (e) Capital Lease Obligations and purchase money Indebtedness incurred
by a Warnaco Entity to finance the acquisition or construction of fixed assets
in an aggregate outstanding principal amount not to exceed the U.S. Dollar
Equivalent of U.S.$40,000,000 at any time;
          (f) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clauses (b), (c) and (e) of this Section 8.1; provided, however,
that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount of, and is on
terms not materially less favorable to the Warnaco Entity obligated thereunder
(subject to market rates), including as to weighted average maturity and final
maturity, than, the Indebtedness being renewed, extended, refinanced or refunded
and (B) additionally with respect to any renewal, extension, refinancing or
refunding of the Senior Notes, such renewal, extension, refinancing or refunding
(i) is unsecured and not guaranteed by any Warnaco Entity that is not
guaranteeing the Obligations, and (ii) has no payments of principal scheduled to
be due and payable prior to three years after the Revolving Loan Maturity Date;
          (g) Indebtedness of the Foreign Subsidiaries of Group (other than the
Canadian Loan Parties) not otherwise permitted under this Section 8.1; provided,
however, that the U.S. Dollar Equivalent of the aggregate outstanding principal
amount of all such Indebtedness shall not exceed U.S.$100,000,000 at any time
(with such dollar limitation not to be applicable with respect to the incurrence
of such Indebtedness if (x) at the time of incurrence of such Indebtedness the
Leverage Ratio for Group is less than 3.5 to 1.0 for the most recent four Fiscal
Quarter period for which Financial Statements have been delivered pursuant to
Section 6.1 on a pro forma basis after giving effect to such incurrence and the
application of the proceeds thereof and (y) prior to the incurrence of such
Indebtedness, Group has delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Group certifying the satisfaction of the
requirements under this parenthetical with respect to such incurrence and
setting forth in reasonable detail the calculation of such Leverage Ratio);
          (h) a Sale and Leaseback Transaction permitted pursuant to
Section 8.16, to the extent such transaction would constitute Indebtedness;
          (i) Indebtedness arising from intercompany loans from any Warnaco
Entity to any other Warnaco Entity, provided, that such Investment is permitted
to be made by such Warnaco Entity under Section 8.3(a);
          (j) Indebtedness incurred for the sole purpose of financing the
payment of insurance premiums in the ordinary course of business, in an
aggregate amount not to exceed the U.S. Dollar Equivalent of U.S.$15,000,000 at
any one time outstanding;
          (k) Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;
          (l) Obligations under Hedging Contracts permitted under Section 8.17;
          (m) unsecured Earnout Obligations and Subordinated Indebtedness; and
          (n) other Indebtedness the aggregate U.S. Dollar Equivalent of the
principal amount of which shall not exceed U.S.$50,000,000 (U.S.$20,000,000 in
the aggregate for the Canadian Loan Parties) at any time (of which not greater
than the aggregate U.S. Dollar Equivalent of U.S.$20,000,000 (U.S.$10,000,000 in
the aggregate for the Canadian Loan Parties) may be secured by Liens permitted
by Section 8.2 at any time).

87



--------------------------------------------------------------------------------



 



          Section 8.2 Liens, Etc. Each of Group and the Borrower will not, and
will not permit any of its respective Subsidiaries to, create or suffer to
exist, any Lien upon or with respect to any of its properties or assets, whether
now owned or hereafter acquired, or assign any right to receive income, except
for:
          (a) Liens created pursuant to the Loan Documents and the U.S.
Facility;
          (b) Liens granted by a Foreign Subsidiary of Group (other than a
Canadian Loan Party) securing the Indebtedness permitted under Section 8.1(g);
          (c) Liens existing on the Closing Date and disclosed on Schedule 8.2
(Existing Liens);
          (d) Customary Permitted Liens;
          (e) purchase money Liens granted by a Warnaco Entity (including the
interest of a lessor under a Capital Lease and purchase money Liens to which any
property is subject at the time of such Warnaco Entity’s acquisition thereof or
promptly thereafter) securing Indebtedness permitted under Section 8.1(e) and
limited in each case to the property purchased with the proceeds of such
purchase money Indebtedness or subject to such Capital Lease;
          (f) any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (c) or (e) of this
Section 8.2 as long as such Lien does not cover any assets not subject to the
Lien securing the Indebtedness being renewed, extended, refinanced or refunded;
          (g) Liens in favor of lessors securing operating leases or, to the
extent such transactions create a Lien thereunder, sale and leaseback
transactions, in each case to the extent such operating leases or sale and
leaseback transactions are permitted hereunder;
          (h) Liens not otherwise permitted under this Section 8.2, other than
in favor of the PBGC, arising out of judgments or awards in respect of which the
applicable Warnaco Entity shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which it shall have secured a
subsisting stay of execution pending such appeal or proceedings for review;
provided it shall have set aside on its books adequate reserves, in accordance
with Agreement Accounting Principles, with respect to such judgment or award
and; provided, further, that any such judgment shall not give rise to an Event
of Default;
          (i) Liens on any bills of lading, airway bills, receipts and other
applicable documents of title (and inventory and goods covered thereby)
delivered with respect to letters of credit issued for the benefit of suppliers
of inventory pursuant to facilities provided to a Foreign Subsidiary (other than
a Canadian Loan Party) and in respect of which all inventory and goods are
located outside the United States;
          (j) Liens securing Indebtedness incurred under Section 8.1(j);
provided that such Liens shall only encumber Insurance Assets that relate
directly to the Indebtedness such assets secure and that have an aggregate value
not in excess of the U.S. Dollar Equivalent of U.S.$15,000,000; and
          (k) other Liens (not covering any Inventory, Accounts or other
Receivables of any Loan Party or proceeds of any of the foregoing) not otherwise
permitted under this Section 8.2, securing obligations in an amount not to
exceed the U.S. Dollar Equivalent of U.S.$20,000,000 in an

88



--------------------------------------------------------------------------------



 



aggregate (U.S.$10,000,000 in the aggregate for the Canadian Loan Parties)
amount outstanding at any time.
          Section 8.3 Investments. Each of Group and the Borrower will not, and
will not permit any of its respective Subsidiaries to, directly or indirectly
make or maintain any Investment except:
          (a) (i) Investments by any Warnaco Entity in any other Warnaco Entity
in an amount not exceeding the amount outstanding on the Closing Date and as set
forth on Schedule 8.3, and (ii)  additional Investments by (A) any Warnaco
Entity (other than a Canadian Loan Party) in a U.S. Loan Party or a Canadian
Loan Party and by the Canadian Loan Parties in other Warnaco Entities which are
not Canadian Loan Parties in the maximum aggregate amount of U.S.$10,000,000,
(B) any Warnaco Entity that is not a U.S. Loan Party (other than a Canadian Loan
Party) in any other Warnaco Entity and by any Canadian Loan Party in another
Canadian Loan Party, and (C) any U.S. Loan Party in a Warnaco Entity that is not
a U.S. Loan Party (1) to the extent required by applicable law to fulfill
statutory capital requirements in a maximum aggregate amount up to
U.S.$10,000,000, and (2) solely for the purposes of funding (x) the operations
of such Foreign Subsidiary (including Standby Letters of Credit Issued for the
benefit of such Foreign Subsidiaries), not to exceed in the aggregate
U.S.$25,000,000 at any time outstanding under this subclause (a)(ii)(C)(2)(x),
and (y) the repayment of Indebtedness owed by such Warnaco Entity to any U.S.
Loan Party and (3) to the extent necessary for such entity to pay taxes that are
due and payable; provided, that in each case (other than investments made as
capital contributions pursuant to subclause (ii)(C)(1)) such Investment shall be
evidenced by a promissory note in form and substance satisfactory to the
Administrative Agent, the Collateral Agent shall have a perfected security
interest in such promissory note and no Event of Default shall have occurred and
be continuing at the time such Investment is made or would result therefrom;
provided, further, that in the case of investments made as capital contributions
pursuant to subclause (ii)(C)(1) such Investment shall be permitted only to the
extent that substantially concurrently with such Investment Group and the
Borrower shall have complied with the requirements of Section 7.11(b)
(Additional Personal Property Collateral and Guaranties);
          (b) Investments in (i) cash and Cash Equivalents; provided that such
cash and Cash Equivalents held by a Loan Party are held in a Blocked Account, a
Restricted Account, a Control Account or otherwise in compliance with
Section 3.8 of the Canadian Security Agreement (in the case of a Canadian Loan
Party) or Section 4.7 of the U.S. Pledge and Security Agreement (in the case of
a U.S. Loan Party), and (ii) Investment Grade Debt Securities; provided that
Investment Grade Debt Securities held by a Loan Party are held in a Securities
Account or otherwise in compliance with Section 3.5 of the Canadian Security
Agreement (in the case of a Canadian Loan Party) or Section 4.4 of the U.S.
Pledge and Security Agreement (in the case of a U.S. Loan Party);
          (c) Investments existing on the Closing Date and described on
Schedule 8.3 (Existing Investments);
          (d) Investments in payment intangibles, chattel paper (each as defined
in the PPSA or, in the case of the U.S. Loan Parties, the UCC) and Accounts,
notes receivable (including but not limited to those notes receivable held by
the U.S. Borrower or its Subsidiaries pursuant to clause (b) of Section 8.4) and
similar items arising or acquired in the ordinary course of business consistent
with the past practice of the U.S. Borrower and its Subsidiaries;
          (e) Investments consisting of Stock or Stock Equivalents, obligations,
securities or other property received in a bankruptcy proceeding or in
settlement of claims arising in the ordinary course of business;

89



--------------------------------------------------------------------------------



 



          (f) (i) advances or loans to directors or employees of the Warnaco
Entities that do not exceed U.S.$2,000,000 in the aggregate at any one time
outstanding (other than any loans or advances to any director or executive
officer (or equivalent thereof) that would be in violation of applicable law,
including, without limitation, Section 402 of the United States Sarbanes-Oxley
Act of 2002), and (ii) advances for employee travel, relocation and other
similar and customary expenses incurred in the ordinary course of business that
do not exceed U.S.$3,000,000 in the aggregate at any one time outstanding;
          (g) Investments consisting of promissory notes received in connection
with an Asset Sale permitted pursuant to Section 8.4(b); provided that such
promissory notes are pledged to the Collateral Agent within three (3) Business
Days’ of the receipt thereof by any Loan Party as additional Collateral pursuant
to, as applicable, the Canadian Security Agreement, the Deed of Hypothec or the
U.S. Pledge and Security Agreement;
          (h) Guaranty Obligations permitted by Section 8.1;
          (i) Investments by the U.S. Borrower or any Subsidiary in Permitted
Acquisitions;
          (j) [Intentionally Omitted];
          (k) other Investments in an aggregate amount invested not to exceed
the U.S. Dollar Equivalent of U.S.$5,000,000 at any time; and
          (l) other Investments so long as (i) no Default or Event of Default
shall have occurred and be continuing at the time such Investment is made or
after giving effect thereto, (ii) the Fixed Charge Coverage Ratio for Group
shall be at least 1.1 to 1.0 for the most recent four Fiscal Quarter period for
which Financial Statements have been delivered pursuant to Section 6.1 on a pro
forma basis after giving effect to the making of such Investment (as if such
Investment had been made on the first day of such period), (iii) after giving
pro forma effect to such Investment Available Credit is at least 25% of the
Aggregate Borrowing Limit at such time and additionally, if any such Investment
is made by a Canadian Loan Party, Available Canadian Credit is at least 10% of
the lesser of (x) the Revolving Credit Commitments in effect at such time and
(y) the Borrowing Base at such time and (iv) prior to the making of such
Investment, Group has delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Group certifying the satisfaction of the
requirements under this clause (l) with respect to such Investment and setting
forth in reasonable detail the calculation of such Fixed Charge Coverage Ratio,
Available Credit and, if applicable, Available Canadian Credit.
          Section 8.4 Sale of Assets. Each of Group and the Borrower will not,
and will not permit any of its respective Subsidiaries to, sell, convey,
transfer, lease or otherwise dispose of, any of its assets or any interest
therein (including the sale or factoring at maturity or collection of any
Accounts) to any Person, or permit or suffer any other Person to acquire any
interest in any of its assets or, in the case of any Subsidiary of Group, issue
or sell any shares of such Subsidiary’s Stock or Stock Equivalent (any such
disposition being an “Asset Sale”), except:
          (a) the sale or disposition of inventory in the ordinary course of
business;
          (b) the sale of any asset or assets (including, without limitation, a
Subsidiary’s Stock, but excluding the Stock of the Borrower) by a Warnaco Entity
as long as (i) the purchase price paid to such Warnaco Entity for such asset
shall be no less than the Fair Market Value of such asset at

90



--------------------------------------------------------------------------------



 



the time of such sale, (ii) no less than 75% of the purchase price for such
asset shall be paid in cash and the remaining amount paid in notes receivable
(provided that in the case of an Asset Sale consummated when no Loan or Loans or
unreimbursed amounts in respect of drawn Letters of Credit are outstanding
(Loan, Loans and Letters of Credit being used in this proviso as defined in each
of this Agreement and the U.S. Facility), 50% of the purchase price for such
asset may be paid in cash and the remaining amount paid in notes receivable)
(which notes receivable shall be in form and substance reasonably satisfactory
to the Administrative Agent), (iii) neither the seller of such assets nor any of
its Affiliates shall have any subsequent payment obligations in respect of such
sale, other than customary and standard indemnity obligations and as set forth
in subclause (ii) above, (iv) no Default or Event of Default has occurred and is
continuing at the time of such sale or would result from such sale, (v) in the
case of a sale of assets by a U.S. Loan Party, Section 8.4(b)(v) of the U.S.
Facility shall have been complied with and (vi) if the net cash proceeds
received for all assets sold by the Canadian Loan Parties during any calendar
year pursuant to this clause (b) shall exceed the U.S. Dollar Equivalent of
U.S.$5,000,000 in the aggregate, then (1) the Borrower shall prepay the Loans
(first the Swing Loans until paid in full and then the Revolving Loans) promptly
upon receipt of such net cash proceeds in the amount of all net cash proceeds
received from time to time (including in respect of any note receivable) with
respect to the sale that resulted in such excess occurring and all subsequent
sales of assets by any Canadian Loan Party pursuant to this clause (b) during
such calendar year and (2) with respect to the sale that resulted in such excess
occurring and each subsequent sale of assets by any Canadian Loan Party pursuant
to this clause (b) during such calendar year which results in net cash proceeds
in excess of the U.S. Dollar Equivalent of U.S.$500,000, the Borrower shall
deliver to the Administrative Agent, no later than the date of such sale, a
Borrowing Base Certificate as of the Business Day immediately preceding the date
of such sale executed by a Responsible Officer of Group giving pro forma effect
to such sale, which Borrowing Base Certificate shall show that the aggregate
principal amount of Revolving Credit Outstandings does not exceed the Maximum
Credit at such time(for purposes of this clause (vi), net cash proceeds of an
asset sale means proceeds of such asset sale received from time to time
(including a payment on a note receivable) in cash or Cash Equivalents net of
(x) the reasonable cash costs of sale, (y) taxes paid or payable as a result
thereof and (z) any amount required to be paid or prepaid on Indebtedness (other
than the Obligations) secured by a perfected Lien on the assets subject to such
asset sale);
          (c) transfers of assets from (i) any U.S. Loan Party to any other U.S.
Loan Party, (ii) any U.S. Loan Party to any Warnaco Entity that is not a U.S.
Loan Party, provided that the aggregate Fair Market Value of assets sold,
leased, transferred or otherwise disposed of pursuant to this subclause (ii)
(other than pursuant to the next proviso of this subclause (ii)) shall not
exceed U.S.$20,000,000 in the aggregate plus the Fair Market Value of any
equipment and inventory owned on the Closing Date by a U.S. Loan Party in
connection with its domestic manufacturing operations that are subsequently
transferred to a Foreign Subsidiary, and provided further that the U.S. Loan
Parties may transfer the Calvin Klein Underwear trademark and/or rights to use
such trademark to one or more Warnaco Entities that are not U.S. Loan Parties so
long as (A) each such transfer shall be on arm’s-length terms and the price paid
to the transferring U.S. Loan Parties shall be no less than the Fair Market
Value of such trademark at the time of such transfer, (B) each such transfer is
for cash, Cash Equivalents and/or a note (such note to be on arm’s-length terms
at a market interest rate and otherwise reasonably acceptable to the
Administrative Agent and pledged to the Collateral Agent for the benefit of the
Secured Parties), (C) no Default or Event of Default has occurred and is
continuing at the time of such transfer or would result from such transfer and
(D) the transferee of such trademark shall have entered into an agreement on
terms reasonably satisfactory to the Administrative Agent pursuant to which such
transferee agrees that the Collateral Agent may dispose of Inventory utilizing
such trademark without restriction or royalty payment to the transferee,
(iii) any Warnaco Entity that is not a Loan Party to any other Warnaco Entity
and (iv) any Canadian Loan Party to any other Canadian Loan Party;

91



--------------------------------------------------------------------------------



 



          (d) the licensing or sublicensing of trademarks and trade names by any
Warnaco Entity; provided that (i) if the licensing or sublicensing is by a U.S.
Loan Party, if the applicable trademark or trade name has generated sales in
excess of U.S.$20,000,000 in the prior fiscal year, such license or sublicense
(x) shall not have an initial term in excess of 7 years and (y) shall not have
aggregate up-front payments and minimum guaranteed royalties in excess of
U.S.$7,500,000 or, together with the aggregate up-front payments and minimum
guaranteed royalties for all other such licenses and sublicenses, in an
aggregate amount in excess of U.S$25,000,000 and (ii) any such licensing or
sublicensing to a Person other than a U.S. Loan Party shall take place on an
arm’s-length basis;
          (e) the rental by the Warnaco Entities, as lessors or sub-lessors, in
the ordinary course of their respective businesses, on an arm’s-length basis, of
real property and personal property, in each case under leases (other than
Capital Leases);
          (f) the sale or disposition of machinery and equipment no longer used
or useful in the business of the Warnaco Entities;
          (g) any sale of fixed assets not in connection with a Sale and
Leaseback Transaction that were purchased in connection with a proposed lease
financing transaction within 45 days of such Asset Sale, which assets are
subsequently leased back by the U.S. Borrower or one of its Subsidiaries;
          (h) any Asset Sale permitted by Section 8.7;
          (i) any Asset Sale in connection with a Sale and Leaseback Transaction
permitted pursuant to Section 8.16(b); and
          (j) the sale of any asset listed on Schedule 8.4.
          Section 8.5 Restricted Payments. Each of Group and the Borrower will
not, and will not permit any of its respective Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment except for the following:
          (a) Restricted Payments by any Subsidiary of the U.S. Borrower to the
U.S. Borrower or any Subsidiary of the U.S. Borrower that owns Stock of such
Subsidiary, provided that the Borrower shall not be permitted to make a
Restricted Payment if an Event of Default or Default shall have occurred and be
continuing at the date of declaration or payment thereof or would result
therefrom;
          (b) dividends and distributions declared and paid on the common Stock
of Group and payable only in common Stock of Group;
          (c) cash dividends on the Stock of the U.S. Borrower to Group paid and
declared in any Fiscal Year solely for the purpose of funding the following:
          (i) ordinary operating expenses of Group to cover, inter alia, fees
and expenses of directors, directors’ and officers’ insurance, and costs
associated with regulatory compliance, not in excess of U.S.$5,500,000 in the
aggregate in any Fiscal Year; and
          (ii) payments by Group in respect of foreign, federal, state or local
taxes owing by Group in respect of the Warnaco Entities, but not greater than
the amount that would

92



--------------------------------------------------------------------------------



 



be payable by the U.S. Borrower, on a consolidated basis, if the U.S. Borrower
were the taxpayer; and
          (d) other dividends and distributions on the Stock of Group and the
U.S. Borrower and other redemptions, repurchases or other acquisitions of the
Stock of Group and the U.S. Borrower, in each instance under this clause (d), so
long as (i) the Fixed Charge Coverage Ratio for Group shall be at least 1.1 to
1.0 for the most recent four Fiscal Quarter period for which Financial
Statements have been delivered pursuant to Section 6.1 on a pro forma basis
after giving effect to the making of such Restricted Payment (as if such
Restricted Payment had been made on the first day of such period), (ii) at the
time such Restricted Payment is made and after giving effect thereto Available
Credit is at least 25% of the Aggregate Borrowing Limit at such time and
(iii) prior to the making of such Restricted Payment, Group has delivered to the
Administrative Agent a certificate executed by a Responsible Officer of Group
certifying the satisfaction of the requirements under this clause (d) with
respect to such Restricted Payment and setting forth in reasonable detail the
calculation of such Fixed Charge Coverage Ratio and Available Credit;
provided, however, that the Restricted Payments described in subclause (c)(i)
and clause (d) shall not be permitted if either (A) an Event of Default or
Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom or (B) such Restricted Payment is
prohibited under the terms of any Indebtedness (other than the Obligations) of
any Warnaco Entity (as in effect on the Closing Date).
          Section 8.6 Prepayment and Cancellation of Indebtedness.
          (a) Neither Group nor the Borrower shall, nor shall they permit any of
their respective Subsidiaries to, cancel any claim or Indebtedness owed to any
of them except in the ordinary course of business consistent with past practice;
provided that this Section 8.6(a) shall not apply to intercompany Indebtedness
disclosed on Schedule 8.1 (Existing Indebtedness) (other than intercompany
Indebtedness owing by WF Overseas Fashion C.V. to the Borrower).
          (b) Neither Group nor the Borrower shall, nor shall they permit any of
their respective Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness; provided,
however, that any Warnaco Entity may: (i) prepay the Obligations in accordance
with the terms of this Agreement and prepay the U.S. Secured Obligations in
accordance with the terms of the U.S. Facility, (ii) make regularly scheduled or
otherwise required repayments or redemptions of Indebtedness, (iii) make
permitted repayments of any Indebtedness permitted by Section 8.1 hereof solely
to the extent that such Indebtedness is “revolving”, (iv) prepay any
intercompany Indebtedness payable to the U.S. Borrower or any of its
Subsidiaries by the U.S. Borrower or any of its Subsidiaries, (v) repurchase the
Senior Notes in the open market using then available Cash On Hand in an
aggregate amount not to exceed U.S.$10,000,000, (vi) renew, extend, refinance
and refund Indebtedness, as long as such renewal, extension, refinancing or
refunding is permitted under Section 8.1(f), and defease all of the Senior Notes
on the terms set forth in Section 7.14 and (vii) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Indebtedness of any Warnaco Entity so long as (A) no Default or Event of Default
shall have occurred and be continuing at the time of any such prepayment,
redemption, purchase, defeasance or satisfaction or after giving effect thereto,
(B) the Fixed Charge Coverage Ratio for Group shall be at least 1.1 to 1.0 for
the most recent four Fiscal Quarter period for which Financial Statements have
been delivered pursuant to Section 6.1 on a pro forma basis after giving effect
to such prepayment, redemption, purchase, defeasance or satisfaction (as if such
prepayment, redemption, purchase, defeasance or satisfaction had been made on
the first day of such period), (C) at

93



--------------------------------------------------------------------------------



 



the time of such prepayment, redemption, purchase, defeasance or satisfaction
and after giving effect thereto Available Credit is at least 25% of the
Aggregate Borrowing Limit at such time and additionally, if a Canadian Loan
Party is making such prepayment, redemption, purchase, defeasance or
satisfaction, Available Canadian Credit is at least 10% of the lesser of (x) the
Revolving Credit Commitments in effect at such time and (y) the Borrowing Base
at such time and (D) prior to such prepayment, redemption, purchase, defeasance
or satisfaction, Group has delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Group certifying the satisfaction of the
requirements under this clause (vii) with respect to such prepayment,
redemption, purchase, defeasance or satisfaction and setting forth in reasonable
detail the calculation of such Fixed Charge Coverage Ratio, Available Credit
and, if applicable, Available Canadian Credit.
          Section 8.7 Restriction on Fundamental Changes. Each of Group and the
Borrower will not, and will not permit any of its respective Subsidiaries to,
merge with any Person, consolidate with any Person, dissolve, acquire all or
substantially all of the Stock or Stock Equivalents of any Person, acquire all
or substantially all of the assets constituting a business, division, branch or
other unit of operation or trademark of any Person, enter into any joint venture
or partnership with any Person, or acquire or create any Subsidiary, except
that:
          (a) any Warnaco Entity (other than any Canadian Loan Party) may merge
into or consolidate with any U.S. Loan Party; provided, however, that, in the
case of any such merger or consolidation, the Person formed or continued by such
merger or consolidation shall be a U.S. Loan Party and, if the U.S. Borrower is
a party to any such merger or consolidation, the U.S. Borrower is the surviving
entity of such merger or consolidation;
          (b) any Warnaco Entity that is not a U.S. Loan Party may merge into or
consolidate or amalgamate with any other Warnaco Entity that is not a U.S. Loan
Party; provided, however, that, in the case of any such merger, consolidation or
amalgamation, the Person formed or continued by such merger, consolidation or
amalgamation shall be a Wholly Owned Subsidiary of Group and, if the Borrower is
a party to any such merger, consolidation or amalgamation, the Borrower is the
surviving entity of such merger, consolidation or amalgamation and any Canadian
Loan Party (if not the Borrower) may only be merged, consolidated or amalgamated
with the Borrower or a Canadian Subsidiary of the Borrower wholly-owned,
directly or indirectly, by the Borrower;
          (c) any Warnaco Entity may form a new Wholly Owned Subsidiary;
provided, however, if a Domestic Subsidiary or a Canadian Subsidiary is formed,
such Domestic Subsidiary or Canadian Subsidiary shall become a Loan Party;
          (d) any Warnaco Entity which is inactive or dormant (meaning that on
the date of determination and on a consolidated basis with its Subsidiaries, it
has assets with an aggregate Fair Market Value of less than the U.S. Dollar
Equivalent of U.S.$100,000) may be dissolved, provided that if such Warnaco
Entity is a Loan Party, all assets distributed upon dissolution shall be
distributed to another Loan Party; and
          (e) any Warnaco Entity may consummate any Investment permitted under
Section 8.3, including any Permitted Acquisition;
provided, however, that in each case under this Section 8.7 both before and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom.

94



--------------------------------------------------------------------------------



 



          Section 8.8 Change in Nature of Business.
          (a) Each of Group and the Borrower will not, and will not permit any
of its respective Subsidiaries to, engage as its primary business in any
material line of business substantially different from those lines of business
conducted by Group and its Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.
          (b) Group shall not engage in any business or activity other than
(i) holding shares in the Stock of the U.S. Borrower, (ii) paying taxes,
(iii) preparing reports to Governmental Authorities, national securities
exchanges and its shareholders and debt holders, (iv) maintaining its legal
existence, holding directors and shareholders meetings, preparing corporate
records and other corporate activities required to maintain its separate
corporate structure, including the ability to incur fees, costs and expenses
relating to such maintenance, (v) issuing Stock, (vi) performing its obligations
and activities incidental thereto under the Loan Documents and under the Loan
Documents (as defined in the U.S. Facility), (vii) making Restricted Payments
and Investments to the extent permitted by this Agreement, (viii) entering into
unsecured guaranties of Indebtedness and other obligations of its Subsidiaries
to the extent permitted by Section 8.1(d) and (ix) activities incidental to the
foregoing.
          Section 8.9 Transactions with Affiliates. Each of Group and the
Borrower will not, and will not permit any of its respective Subsidiaries to,
except as otherwise expressly permitted herein, do any of the following:
(a) make any Investment in an Affiliate of Group which is not a Warnaco Entity;
(b) transfer, sell, lease, assign or otherwise dispose of any asset to any
Affiliate of Group which is not a Warnaco Entity; (c) merge into or consolidate
with or purchase or acquire assets from any Affiliate of Group which is not a
Warnaco Entity; (d) repay any Indebtedness to any Affiliate of Group which is
not a Warnaco Entity; or (e) enter into any other transaction directly or
indirectly with or for the benefit of any Affiliate of Group which is not a
Warnaco Entity (including guaranties and assumptions of obligations of any such
Affiliate), except for (i) transactions in the ordinary course of business on a
basis no less favorable to such Warnaco Entity as would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate and
(ii) salaries and other employee compensation to officers or directors of any
Warnaco Entity.
          Section 8.10 Restrictions on Subsidiary Distributions; No New Negative
Pledge. Other than (x) pursuant to the Loan Documents, the Senior Note
Documents, the U.S. Facility, the documents governing any Indebtedness permitted
under Section 8.1(g), any agreements governing any purchase money Indebtedness
or Capital Lease Obligations permitted by Section 8.1(e) or any renewal,
extension, refinancing or refunding of any such Indebtedness or Capital Lease
Obligations permitted under Section 8.1(f) (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) or any
agreement governing any renewal, extension, refinancing or refunding of the
Senior Notes permitted under Section 8.1(f) (in which case, any prohibition or
limitation shall not be materially more restrictive than the corresponding
prohibition or limitation in the Senior Note Indenture as in effect on the date
hereof), (y) any restrictions consisting of customary non-assignment provisions
that are entered into in the ordinary course of business consistent with prior
practice to the extent that such provisions restrict the transfer or assignment
of such contract or (z) with respect to any asset that is subject to a contract
of sale permitted by Section 8.4 or which contract acknowledges that a waiver
under Section 8.4 is necessary, each of Group and the Borrower will not, and
will not permit any of its respective Subsidiaries to:
          (a) agree to enter into or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any

95



--------------------------------------------------------------------------------



 



other distribution or transfer of funds or assets or make loans or advances to
or other Investments in, or pay any Indebtedness owed to, any other Warnaco
Entity, or
          (b) enter into or suffer to exist or become effective any agreement
which prohibits or limits the ability of any Warnaco Entity to create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, to secure the Secured Obligations,
including any agreement which requires other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Secured Obligations.
          Section 8.11 Modification of Constituent Documents. Each of Group and
the Borrower will not, and will not permit any of its respective Subsidiaries
to, change its capital structure (including in the terms of its outstanding
Stock) or otherwise amend its Constituent Documents, except for changes and
amendments which do not materially and adversely affect the rights and
privileges of any Warnaco Entity, or the interests of the Facility Agents or the
Secured Parties under the Loan Documents or in the Collateral.
          Section 8.12 Modification of Certain Documents and Certain Debt.
Neither Group nor the Borrower shall, nor shall they permit any of their
respective Subsidiaries to, alter, rescind, terminate, amend, supplement, waive
or otherwise modify any provision of any document governing Indebtedness
permitted pursuant to Section 8.1(b) or Section 8.1(g), except for modifications
to the terms of such Indebtedness (or any indenture or agreement in connection
therewith) permitted under Section 8.13 (Modification of Debt Agreements) and
modifications that do not materially adversely affect the interests of the
Secured Parties under the Loan Documents or in the Collateral. Group shall not,
and shall not permit the U.S. Borrower to, amend, supplement, waive or otherwise
modify (or consent to any amendment, supplement, waiver or modification of) the
U.S. Facility so as to (i) eliminate or modify any requirement contained in the
U.S. Facility as in effect on the date hereof for the consent of the
Administrative Agent (including, without limitation, any requirement in
Section 2.13(h) or Section 11.1 thereof) or (ii) increase any borrowing base
advance rate percentage thereunder above the maximum borrowing base advance rate
percentage therefor as in effect on the date of execution of the U.S. Facility.
          Section 8.13 Modification of Debt Agreements. Neither Group nor the
Borrower shall, nor shall they permit any of their respective Subsidiaries to,
change or amend the terms of the Senior Note Documents (or any indenture,
agreement or other material document entered into in connection therewith) if
the effect of such amendment is to (a) increase the interest rate payable in
cash on such Indebtedness, (b) change the dates upon which payments of principal
or interest are due on such Indebtedness other than to extend such dates,
(c) change any default or event of default other than to delete or make less
restrictive any default provision therein, or add any covenant with respect to
such Indebtedness unless a corresponding covenant is added hereunder, (d) change
the subordination provisions, if any, of such Indebtedness, (e) change the
redemption or prepayment provisions of such Indebtedness other than to extend
the dates therefor or to reduce the premiums payable in connection therewith or
(f) change or amend any term (including any covenant) if such change or
amendment would increase the obligations of the obligor or confer additional
rights to the holder of such Indebtedness or Security in a manner materially
adverse to any Warnaco Entity, the Facility Agents or any Lender.
          Section 8.14 Accounting Changes; Fiscal Year. Each of Group and the
Borrower will not, and will not permit any of its respective Subsidiaries to,
change its (a) accounting treatment and reporting practices, except as required
by Agreement Accounting Principles, the Financial Accounting Standards Board or
any Requirement of Law and disclosed to the Lenders and the Administrative Agent
or (b) Fiscal Year.

96



--------------------------------------------------------------------------------



 



          Section 8.15 Margin Regulations. Neither Group nor the Borrower shall,
nor shall they permit any of their respective Subsidiaries to, use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
          Section 8.16 Sale and Leasebacks Transactions.
          (a) [Intentionally Omitted].
          (b) Each of Group and the Borrower will not, and will not permit any
of its respective Subsidiaries to, enter into any Sale and Leaseback Transaction
if, after giving effect to such Sale and Leaseback Transaction, the U.S. Dollar
Equivalent of the aggregate Fair Market Value of all properties covered by Sale
and Leaseback Transactions would exceed U.S.$10,000,000.
          Section 8.17 No Speculative Transactions. Each of Group and the
Borrower will not, and will not permit any of its respective Subsidiaries to,
engage in any speculative transaction or in any transaction involving Hedging
Contracts except for the sole purpose of hedging in the normal course of
business and consistent with industry practices.
          Section 8.18 Compliance with ERISA. Each of Group and the Borrower
will not, and will not permit any of its respective Subsidiaries to, or cause or
permit any ERISA Affiliate to, cause or permit to occur (a) an event which could
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA or (b) an ERISA Event that would have a Global Material Adverse
Effect.
          Section 8.19 Environmental. Each of Group and the Borrower will not,
and will not permit any of its respective Subsidiaries to, allow a Release of
any Contaminant in violation of any Environmental Law; provided, however, that
no Warnaco Entity shall be deemed in violation of this Section 8.19 if, as the
consequence of all such Releases, the Warnaco Entities would not incur
Environmental Liabilities and Costs in excess of the U.S. Dollar Equivalent of
U.S.$5,000,000 in the aggregate.
ARTICLE IX
EVENTS OF DEFAULT
          Section 9.1 Events of Default. Each of the following events shall be
an Event of Default:
          (a) The Borrower shall (i) fail to pay any principal of any Loan or
any Reimbursement Obligation under any Loan Document when the same becomes due
and payable or (ii) fail to pay interest or fees under any Loan Document when
due and such payment default shall continue for three (3) Business Days; or
          (b) any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
          (c) any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V, Section 6.1, Section 6.2,
Section 6.12, Section 7.1, Section 7.6, Section 7.9, Section 7.11, Section 7.14,
or Article VIII, or Section 3.8 of the Canadian Security

97



--------------------------------------------------------------------------------



 



Agreement or Section 4.7 of the U.S. Pledge and Security Agreement, or (ii) any
other term, covenant or agreement contained in this Agreement or in any other
Loan Document if such failure under this clause (ii) shall remain unremedied for
30 days after the earlier of the date on which (A) a Responsible Officer of
Group or the Borrower becomes aware of such failure and (B) written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or
          (d) (i) any Warnaco Entity shall fail to make any payment on any
Indebtedness (other than the Obligations) of any Warnaco Entity (or any Guaranty
Obligation in respect of Indebtedness of any other Person) having a U.S. Dollar
Equivalent principal amount of U.S.$25,000,000 or more, when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment or, in connection with the Senior Notes, a provision requiring a
prepayment or repurchase in the event of the receipt by a Warnaco Entity of
proceeds of a debt issuance, equity issuance or an Asset Sale), prior to the
stated maturity thereof; or
          (e) (i) any Warnaco Entity shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against any Warnaco Entity seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, interim receiver, receiver-manager,
trustee, monitor or other similar official for it or for any substantial part of
its property; provided, however, that, in the case of any such proceedings
instituted against a Warnaco Entity (but not instituted by a Warnaco Entity),
either such proceedings shall remain undismissed or unstayed for a period of
30 days or more or any action sought in such proceedings shall occur or
(iii) any Warnaco Entity shall take any corporate action to authorize any action
set forth in clauses (i) and (ii) above; or
          (f) any provision of any Loan Document after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
any Loan Party thereto, or any Loan Party shall so state in writing; or
          (g) any Collateral Document shall for any reason fail or cease to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or, except as permitted by the Loan Documents, such Lien shall fail or
cease to be a perfected Lien having the priority described in Section 4.20 of
this Agreement and the Collateral Documents, or any Loan Party shall so state in
writing; or
          (h) one or more judgments or orders (or other similar process)
involving, in any single case or in the aggregate, an amount in excess of the
U.S. Dollar Equivalent of U.S.$20,000,000 in the case of a money judgment, to
the extent not covered by insurance, shall be rendered against one or more
Warnaco Entity and shall remain unpaid and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

98



--------------------------------------------------------------------------------



 



          (i) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds
U.S.$20,000,000 in the aggregate; or
          (j) there shall occur a Change of Control; or
          (k) a Warnaco Entity shall have entered into one or more consent or
settlement decrees or agreements or similar arrangements with a Governmental
Authority or one or more judgments, orders, decrees or similar actions shall
have been entered against a Warnaco Entity based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Warnaco Entities are likely to incur
Environmental Liabilities and Costs in excess of the U.S. Dollar Equivalent of
U.S.$15,000,000 in the aggregate; or
          (l) any one or more events or conditions shall occur or exist with
respect to any Canadian Plans that could, in the Administrative Agent’s good
faith judgment, subject the Borrower or any other Canadian Loan Party to any
tax, penalty or other liabilities under the Supplemental Pensions Act (Québec),
the Pension Benefits Act (Ontario) or any other applicable laws and which could
reasonably be expected to give rise to a Material Adverse Effect, or if the
Borrower or any other Canadian Loan Party is in default with respect to required
payments to a Canadian Plan or any Lien arises (save for contribution amounts
not yet due) in connection with any Canadian Plan; or
          (m) an “Event of Default” shall occur and be continuing under the U.S.
Facility.
          Section 9.2 Remedies. During the continuance of any Event of Default,
     (i) the Administrative Agent may, and at the request of the Requisite
Lenders, shall, by notice to the Borrower, declare that all or any portion of
the Commitments be terminated, whereupon the obligation of each Lender to make
any Revolving Loan and each Issuer to Issue any Letter of Credit shall
immediately terminate; and
     (ii) the Administrative Agent shall at the request, or may with the
consent, of the Requisite Lenders, by notice to the Borrower, declare the
Revolving Loans, all interest thereon and all other amounts and Obligations
payable under this Agreement to be forthwith due and payable, whereupon all such
Loans, all such interest and all such amounts and Obligations shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of any of the Events of Default
specified in Section 9.1(e) with respect to any Loan Party, (x) the Commitments
of each Lender to make Loans and the commitments of each Issuer to Issue Letters
of Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower; and provided, further,
that in addition to the remedies set forth above, the Facility Agents and the
Lenders shall be entitled to exercise all of their respective rights and
remedies under the Loan Documents, including, without limitation, in the case of
the Collateral Agent, all rights and remedies with respect to the Collateral
provided under the Collateral Documents and in the case of all Agents, any other
remedies provided by applicable law.
          Section 9.3 Actions in Respect of Letters of Credit. Upon the
Revolving Credit Termination Date, or as required by Section 2.9, the Borrower
shall pay to the Administrative Agent in

99



--------------------------------------------------------------------------------



 



immediately available funds at the Administrative Agent’s office referred to in
Section 11.8, for deposit in a Cash Collateral Account, the amount required to
ensure that, after such payment, the aggregate funds on deposit in the Cash
Collateral Accounts equals or exceeds 105% of the sum of all outstanding Letter
of Credit Obligations. The Administrative Agent may, from time to time after
funds are deposited in any Cash Collateral Account, apply funds then held in
such Cash Collateral Account to the payment of any amounts, in accordance with
Section 2.13(h), as shall have become or shall become due and payable by the
Borrower to the Issuers or the Lenders in respect of the Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.
ARTICLE X
THE FACILITY AGENTS
          Section 10.1 Authorization and Action.
          (a) (i) Each Lender and each Issuer hereby appoints BofA as the
Administrative Agent hereunder and under the other Loan Documents and each
Lender and each Issuer authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuer hereby authorizes
the Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
          (ii) The Administrative Agent, each Lender and each Issuer hereby
appoints BofA as the Collateral Agent hereunder and under the other Loan
Documents and the Administrative Agent, each Lender and each Issuer authorizes
the Collateral Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Collateral Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, the
Administrative Agent, each Lender and each Issuer hereby authorizes the
Collateral Agent to execute and deliver, and to perform its obligations under,
each of the Loan Documents to which the Collateral Agent is a party, to exercise
all rights, powers and remedies that the Collateral Agent may have under such
Loan Documents and, in the case of the Collateral Documents, to act as agent for
the Administrative Agent, the Lenders, each Issuer and the other Secured Parties
under such Collateral Documents.
          (iii) For the purposes of creating a solidarité active in accordance
with Article 1541 of the Civil Code of Quebec between each Lender, each Issuer
and each other Secured Party, taken individually, on the one hand, and each
Facility Agent, on the other hand, each Loan Party and each such Lender, Issuer
and other Secured Party acknowledges and agrees with each Facility Agent that
such Lender, Issuer, other Secured Party and Facility Agent are hereby conferred
the legal status of solidary creditors of each such Loan Party in respect of all
Secured Obligations owed by each such Loan Party to each Facility Agent and each
Lender, Issuer and other Secured Party hereunder and under the other Loan
Documents (collectively, the “Solidary Claim”) and that, accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Quebec, each such Loan Party is irrevocably bound towards each Facility Agent
and each Lender, Issuer and other Secured Party in respect of the entire
Solidary Claim of each Facility Agent and such. As a result of the foregoing,
the

100



--------------------------------------------------------------------------------



 



parties hereto acknowledge that each Facility Agent and each Lender, Issuer and
other Secured Party shall at all times have a valid and effective right of
action for the entire Solidary Claim of each Facility Agent and such Lender,
Issuer and other Secured Party and the right to give full acquittance for it.
Accordingly, and without limiting the generality of the foregoing, each Facility
Agent, as solidary creditor with each Lender, Issuer and other Secured Party,
shall at all times have a valid and effective right of action in respect of the
Solidary Claim and the right to give a full acquittance for same. By its
execution of the Loan Documents to which it is a party, each such Loan Party not
a party hereto shall also be deemed to have accepted the stipulations
hereinabove provided. The parties further agree and acknowledge that such Liens
(hypothecs) under the Collateral Documents and the other Loan Documents shall be
granted to the Collateral Agent, for its own benefit and for the benefit of the
Lenders, Issuers and other Secured Parties, as solidary creditor as hereinabove
set forth.
          (b) As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), no Facility
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that no Facility Agent shall be required to take any
action which (i)  such Facility Agent in good faith believes exposes it to
personal liability unless such Facility Agent receives an indemnification
satisfactory to it from the Lenders and the Issuers with respect to such action
or (ii) is contrary to this Agreement, any other Loan Document or applicable
Requirements of Law. Each Facility Agent agrees to give to each other Facility
Agent, each Lender and each Issuer, to the extent required hereunder, prompt
notice of each notice given to it by any Loan Party pursuant to the terms of
this Agreement or the other Loan Documents.
          (c) In performing its functions and duties hereunder and under the
other Loan Documents, (i) the Administrative Agent is acting solely on behalf of
the Lenders and the Issuers and (ii) the Collateral Agent is acting solely on
behalf of the Administrative Agent, the Lenders and the Issuers, except, in the
case of the Administrative Agent, to the limited extent provided in
Section 2.7(b) and Section 11.2(c), and each of their respective duties are
entirely administrative in nature. No Facility Agent assumes, and shall not be
deemed to have assumed, any obligation other than as expressly set forth herein
and in the other Loan Documents or any other relationship as agent, fiduciary or
trustee of or for any other Agent, Lender, Issuer or holder of any other
Obligation. Any Facility Agent may perform any of its duties under any of the
Loan Documents by or through its agents or employees.
          Section 10.2 Agent’s Reliance, Etc. None of the Facility Agents, any
of their respective Affiliates, or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or any of the
other Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent and
the Collateral Agent: (a) may rely on the Register to the extent set forth in
Section 11.2(c); (b) may consult with legal counsel (including counsel to the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Agent, any Lender or any Issuer and shall not be responsible to any other Agent,
any Lender or any Issuer for any statements, warranties or representations made
by or on behalf of Group or any of its Subsidiaries in or in connection with
this Agreement or any of the other Loan Documents; (d) shall not have any duty
to ascertain or to inquire either as to the performance or observance of any of
the terms, covenants or conditions of this

101



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents or the financial condition of any
Loan Party, or the existence or possible existence of any Default or Event of
Default; (e) shall not be responsible to any other Agent, any Lender or any
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; and (f) shall incur no liability under or in respect
of this Agreement or any of the other Loan Documents by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
          Section 10.3 The Agents Individually. With respect to its Ratable
Portion, BofA Canada Branch shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms “Lenders” or
“Requisite Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include each Facility Agent in its individual capacity as a
Lender or as one of the Requisite Lenders, as the case may be. BofA and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with any Loan Party as if it were not
acting as a Facility Agent hereunder or under the other Loan Documents.
          Section 10.4 Lender Credit Decision. Each Lender and each Issuer
acknowledges that it shall, independently and without reliance upon any Facility
Agent or any other Lender or Issuer, conduct its own independent investigation
of the financial condition and affairs of the Borrower and each other Loan Party
in connection with the making and continuance of the Loans and with the issuance
of the Letters of Credit. Each Lender and each Issuer also acknowledges that it
will, independently and without reliance upon any Facility Agent or any other
Lender or Issuer and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.
          Section 10.5 Indemnification. Each Lender agrees to indemnify each of
the Facility Agents and each of its respective Affiliates and each of their
respective directors, officers, employees, agents and advisors (to the extent
not reimbursed by a Loan Party and without limiting its obligations to do so)
from and against such Lender’s aggregate Ratable Portion of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including reasonable fees and disbursements
of legal counsel) of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against, any Facility Agent or any of its Affiliates,
directors, officers, employees, agents or advisors in any way relating to or
arising out of this Agreement, any of the other Loan Documents or any action
taken or omitted by any Facility Agent under this Agreement or any of the other
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Facility
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse each Facility Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable fees and disbursements of legal counsel) incurred by such
Facility Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that such Facility Agent is not reimbursed for such
expenses by a Loan Party.

102



--------------------------------------------------------------------------------



 



          Section 10.6 Successor Agents.
          (a) Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the other Facility Agents, the Lenders,
the Issuers and the Borrower and shall, immediately upon giving such notice, be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Upon any such resignation by the Administrative Agent, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuers,
appoint a successor Administrative Agent, selected from among the Lenders. Such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld or delayed and shall not be
required upon the occurrence and during the continuance of an Event of Default).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. At any time after the discharge of a retiring Administrative Agent
from its duties and obligations under this Agreement and prior to any Person
accepting its appointment as a successor Administrative Agent, the Requisite
Lenders shall assume and perform all of the duties of such retiring
Administrative Agent hereunder until such time, if any, as a successor
Administrative Agent shall become the Administrative Agent hereunder. After its
resignation, the retiring Administrative Agent shall continue to have the
benefit of this Article X as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement or any of the other Loan
Documents.
          (b) Collateral Agent. The Collateral Agent may resign at any time by
giving written notice thereof to the Administrative Agent, the Lenders, the
Issuers and the Borrower. Upon any such resignation, the Administrative Agent
shall have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed by the Administrative Agent and
shall have accepted such appointment, within 30 days after the retiring
Collateral Agent’s giving of notice of resignation, then the retiring Collateral
Agent may, on behalf of the Secured Parties, appoint a successor Collateral
Agent. Such appointment shall be subject to the prior written approval of the
Borrower (which approval may not be unreasonably withheld or delayed and shall
not be required upon the occurrence and during the continuance of an Event of
Default). Upon the acceptance of any appointment as the Collateral Agent by a
successor Collateral Agent, such successor Collateral Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. Promptly after any retiring Collateral Agent’s resignation hereunder
as Collateral Agent, the retiring Collateral Agent shall take such action as may
be reasonably necessary to assign to the successor Collateral Agent its rights
as Collateral Agent under the Loan Documents and to protect and maintain the
Liens held by the Collateral Agent for the benefit of the Secured Parties
(including delivery of any Collateral in its possession to the successor
Collateral Agent). If no Person has accepted appointment as a successor
Collateral Agent within 30 days after the retiring Collateral Agent’s giving of
notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective, and the Administrative Agent shall
assume and perform all of the duties of the retiring Collateral Agent hereunder
until such time, if any, as the Administrative Agent shall appoint a successor
Collateral Agent as provided for above. After its resignation, the retiring
Collateral Agent shall continue to have the benefit of this Article X as to any

103



--------------------------------------------------------------------------------



 



actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement or any of the other Loan Documents.
          Section 10.7 Concerning the Collateral and the Collateral Documents.
          (a) (i) Each Lender and each Issuer agrees that any action taken by
the Administrative Agent or the Requisite Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Requisite Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, the Issuers and the other
applicable Secured Parties. Without limiting the generality of the foregoing,
the Administrative Agent shall have the sole and exclusive right and authority
to act as the disbursing and collecting agent for the Lenders and the Issuers
with respect to all payments and collections arising in connection with the
Revolving Credit Facility; provided, however, that notwithstanding anything to
the contrary herein, the Administrative Agent shall have the right to manage,
supervise and otherwise deal with the Collateral included in the Borrowing Base,
including the right to make Protective Advances in an aggregate amount not to
exceed 10% of the Available Canadian Credit.
          (ii) The Administrative Agent, each Lender and each Issuer agrees that
any action taken by the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement or of the other
Loan Documents, and the exercise by the Collateral Agent or the Requisite
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Administrative Agent,
the Lenders, the Issuers and the other Secured Parties. Without limiting the
generality of the foregoing, the Collateral Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders and the Issuers with respect to all payments and collections
arising in connection with the Collateral Documents; provided, that the
Collateral Agent shall pay such amounts to the Administrative Agent for
application in accordance with the provisions of this Agreement and the other
Loan Documents, (ii) execute and deliver each Collateral Document and accept
delivery of each such agreement delivered by Group or any of its Subsidiaries,
(iii) act as collateral agent for the Administrative Agent, the Lenders, the
Issuers and the other Secured Parties for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein; provided, however, that the Collateral Agent hereby appoints,
authorizes and directs the Administrative Agent and each Lender and Issuer to
act as collateral sub-agent for the Collateral Agent, the Administrative Agent,
the Lenders and the Issuers for purposes of the perfection of all security
interests and Liens with respect to the Collateral, including any Deposit
Account maintained by a Loan Party with, and cash and Cash Equivalents held by,
the Administrative Agent, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Collateral Agent,
the Lenders, the Issuers and the other Secured Parties with respect to the
Collateral under the Loan Documents relating thereto, applicable Requirements of
Law or otherwise.

104



--------------------------------------------------------------------------------



 



          (b) At the request of the Borrower (but subject to clause (d) below),
the Collateral Agent shall, and each of the Administrative Agent, the Lenders
and the Issuers hereby authorizes and directs the Collateral Agent (without any
further notice to or consent of any such Person) to, promptly release (or, in
the case of clause (ii) below, release or subordinate as required by the holders
of any Lien specified thereunder) any Lien held by the Collateral Agent for the
benefit of the Secured Parties (in each instance with respect to any Lien
granted by a U.S. Loan Party, only to the extent that such Lien secures Secured
Obligations) against any of the following:
          (i) all of the Collateral and all Loan Parties, upon receipt of a
written notice from the Administrative Agent that the Commitments have been
terminated and all Loans, all Reimbursement Obligations and all other Secured
Obligations that the Administrative Agent has been notified in writing are then
due and payable have been paid in full (and, in respect of contingent Letter of
Credit Obligations, with respect to which cash collateral has been deposited or
a back-up letter of credit has been issued, in either case in the appropriate
currency and on terms satisfactory to the Administrative Agent and the
applicable Issuers);
     (ii) any part of the Collateral that is subject to a Lien permitted by
Sections 8.2(c), (e) or (f); and
          (iii) any part of the Collateral (A) sold or disposed of by a Loan
Party if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement) (other than an Asset Sale to a Loan Party) or (B) that constitutes
Stock of a Subsidiary Guarantor if such Subsidiary Guarantor has been dissolved
pursuant to Section 8.7(d).
          (c) Each of the Administrative Agent, the Lenders and the Issuers
hereby authorizes and directs the Collateral Agent to execute and deliver or
file such termination and partial release statements and do such other things as
are necessary to release (or subordinate) Liens to be released (or subordinated)
pursuant to this Section 10.7 promptly upon the effectiveness of any such
release (or subordination). Unless expressly permitted by a Loan Document (or
permitted pursuant to a waiver of or consent to a transaction otherwise
prohibited by this Agreement), the Collateral Agent shall not release any Lien
or any Subsidiary Guarantor from its obligations under the Guaranty or the U.S.
Loan Party Canadian Facility Guaranty.
          (d) Notwithstanding anything herein or in any other Loan Document to
the contrary, (i) the release or subordination of any Lien held by the
Collateral Agent in any Collateral granted by a U.S. Loan Party to secure any
Secured Obligations shall be governed by the U.S. Facility, except that, in
addition to any such release or subordination of any Lien in such Collateral,
the Collateral Agent may, with the prior written consent of the Requisite
Lenders or of all the Lenders (as applicable), agree that the Lien of the
Collateral Agent in any Collateral granted by a U.S. Loan Party shall no longer
secure Secured Obligations and (ii) the Collateral Agent shall have no authority
or obligation to release or subordinate any Lien in any Collateral granted by a
U.S. Loan Party to the extent such Collateral secures U.S. Secured Obligations
(other than under the U.S. Loan Party Canadian Facility Guaranty) (such release
or subordination to be governed by the U.S. Facility and not this Agreement).
          Section 10.8 Collateral Matters Relating to Related Obligations. The
provisions of this Agreement and the other Loan Documents relating to the
Collateral shall extend to and be available in respect of any Secured Obligation
arising under any Hedging Contract or Cash Management Obligation or that is
otherwise owed to Persons other than the Facility Agents, the

105



--------------------------------------------------------------------------------



 



Lenders and the Issuers (collectively, “Related Obligations”) solely on the
condition and understanding, as among the Facility Agents and all Secured
Parties, that (a) the Related Obligations shall be entitled to the benefit of
the Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Facility Agents shall hold, and have the
right and power to act with respect to, the Guaranty, the U.S. Loan Party
Canadian Facility Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but each Facility Agent is otherwise acting
solely as agent for the Lenders and the Issuers and shall have no fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or other obligation
whatsoever to any holder of Related Obligations, (b) all matters, acts and
omissions relating in any manner to the Guaranty, the U.S. Loan Party Canadian
Facility Guaranty, the Collateral, or the omission, creation, perfection,
priority, abandonment or release of any Lien, shall be governed solely by the
provisions of this Agreement and the other Loan Documents and no separate Lien,
right, power or remedy shall arise or exist in favor of any Secured Party under
any separate instrument or agreement or in respect of any Related Obligation,
(c) each Secured Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by any of the Facility Agents and the Requisite Lenders, each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Commitments and its own interest in the Loans, Letter of Credit
Obligations and other Obligations to it arising under this Agreement or the
other Loan Documents, without any duty or liability to any other Secured Party
or as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the Collateral
or becomes unsecured or is otherwise affected or put in jeopardy thereby, (d) no
holder of Related Obligations and no other Secured Party (except the Facility
Agents, the Lenders and the Issuers, to the extent set forth in this Agreement)
shall have any right to be notified of, or to direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
this Agreement or the other Loan Documents and (e) no holder of any Related
Obligation shall exercise any right of setoff, banker’s lien or similar right
except to the extent provided in Section 11.6 and then only to the extent such
right is provided for under the documents governing such Related Obligation and
exercised in compliance with Section 11.7.
          Section 10.9 Posting of Approved Electronic Communications.
          (a) Each of the Agents, the Lenders, the Issuers and Group and the
Borrower agree, and Group shall cause each other Loan Party to agree, that the
Administrative Agent and the Collateral Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lenders and
Issuers by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Facility Agents to be
their electronic transmission system (the “Approved Electronic Platform”).
          (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Facility Agents from time to time (including, as
of the Closing Date, a dual firewall and a User ID/Password Authorization
System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers, Group and the Borrower acknowledges and agrees, and Group shall
cause each other Loan Party to acknowledge and agree, that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Facility Agents, the
Lenders, the Issuers, Group and the Borrower hereby approves, and Group shall
cause each other Loan Party to approve, distribution of the Approved Electronic
Communications through the Approved Electronic

106



--------------------------------------------------------------------------------



 



Platform and understands and assumes, and Group shall cause each other Loan
Party to understand and assume, the risks of such distribution.
          (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE FACILITY
AGENTS OR ANY OF THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM
AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY OF
THE AGENT AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE
APPROVED ELECTRONIC COMMUNICATIONS.
          (d) Each of the Lenders, the Issuers, Group and the Borrower agrees,
and Group shall cause each other Loan Party to agree, that each Facility Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with such Agent’s generally-applicable document retention
procedures and policies.
          Section 10.10 Syndication Agent; Arrangers. Neither the Syndication
Agent nor the Arrangers shall have any obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity. Without limiting the
foregoing, none of the Syndication Agent nor the Arrangers shall have or be
deemed to have any fiduciary relationship with any Lender or Issuer. Each Lender
and Issuer acknowledges and agrees that it has not relied, and will not rely, on
any of the Arrangers, the Syndication Agent or any of the other Lenders or
Issuers in deciding whether to enter into this Agreement or in taking or not
taking action hereunder.
ARTICLE XI
MISCELLANEOUS
          Section 11.1 Amendments, Waivers, Etc.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document nor consent to any departure by any Loan Party therefrom
(other than any amendment or waiver of any provision of any Collateral Document
(as defined in the U.S. Facility) or any consent to any departure by any U.S.
Loan Party therefrom, which amendment, waiver or consent shall be governed by
the U.S. Facility) shall in any event be effective unless the same shall be in
writing and (x) in the case of any such waiver or consent, signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and (y) in the case of any other amendment, by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and the Borrower, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

107



--------------------------------------------------------------------------------



 



     (i) no amendment, waiver or consent with respect to the provisions
contained in Section 2.13(h) shall be effective, unless in writing and signed by
each Agent or Lender required under the terms of such section to have consented
thereto;
     (ii) no amendment, waiver or consent under this Agreement shall be
effective to add any category of Collateral to the Borrowing Base unless in
writing and signed by the Administrative Agent and the Super-Majority Lenders;
     (iii) no amendment, waiver or consent shall be effective to increase any
Advance Rate above the applicable maximum set forth in the definition thereof,
unless in writing and signed by each Lender;
     (iv) no amendment, waiver or consent with respect to the terms and
conditions of the Collateral Documents shall be effective, unless in writing and
signed by the Collateral Agent;
     (v) except to the extent any such amendment, waiver or consent would result
in an increase of the aggregate Revolving Credit Commitments, no amendment,
waiver or consent shall be effective with respect to the terms and provisions
under Article II and any other provisions related solely to Revolving Credit
Borrowings (including any conditions to such Borrowings and increases to
interest rates and fees) and payment procedures under the Revolving Credit
Facility, unless in writing and signed by the Administrative Agent and the
Requisite Lenders;
     (vi) [Intentionally Omitted]; and
     (vii) no amendment, waiver or consent shall, unless in writing and signed
by each Lender affected thereby, in addition to the Requisite Lenders, do any of
the following:
                         (A) waive any of the conditions specified in
Section 3.1 (subject to Section 3.3) or Section 3.2 except with respect to a
condition based upon another provision hereof, the waiver of which requires only
the concurrence of the Requisite Lenders;
                         (B) increase the Commitment of such Lender or subject
such Lender to any additional obligation;
                         (C) extend the scheduled final maturity of any Loan
owing to such Lender, or waive, reduce, or postpone any scheduled date fixed
for, the payment of principal, interest or fees owing to such Lender (it being
understood that Section 2.9 does not provide for scheduled dates fixed for
payment) or for the reduction of such Lender’s Commitment;
                         (D) reduce the principal amount of any Loan or
Reimbursement Obligation (other than by the payment or prepayment thereof) owing
to such Lender;
                         (E) reduce the rate of interest on any Loan or
Reimbursement Obligations owing to such Lender or any fee payable hereunder to
such Lender or waive any such obligation (other than with respect to default
interest);
                         (F) change the aggregate Ratable Portions of the
Lenders which shall be required for the Lenders or any of them to take any
action hereunder;

108



--------------------------------------------------------------------------------



 



                         (G) release all or substantially all of the Collateral
or release any Guarantor from its obligations under the Guaranty or the U.S.
Loan Party Canadian Facility Guaranty except as provided in Section 10.7 or as
expressly provided under the Guaranty or the U.S. Loan Party Canadian Facility
Guaranty; or
                         (H) amend Section 11.7 or this Section 11.1 or the
definition of the terms “Requisite Lenders”, “Ratable Portion” or
“Super-Majority Lenders”; and
provided, further, that:
     (i) any modification of the application of payments to the Loans pursuant
to Section 2.9 or the reduction of the Revolving Credit Commitments pursuant to
Section 2.5 shall require the consent of the Requisite Lenders;
     (ii) no amendment, waiver or consent shall, unless in writing and signed by
any Special Purpose Vehicle that has been granted an option pursuant to
Section 11.2(f), affect the grant or nature of such option or the right or
duties of such Special Purpose Vehicle hereunder;
     (iii) no amendment, waiver or consent shall, unless in writing and signed
by the applicable Facility Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Facility Agent under this
Agreement or any of the other Loan Documents; and
     (iv) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Loan Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Loan Lender under this
Agreement or any of the other Loan Documents; and
provided, further, that (i) the Administrative Agent may, with the consent of
the Borrower, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or any Issuer, (ii) Schedule I (Commitments) may be amended from
time to time by the Administrative Agent alone to reflect assignments of
Commitments in accordance herewith and any increase in the Commitment of any
Lender or any new Commitment of any Lender made in accordance herewith
(including, without limitation, in accordance with clause (B) above) (with the
Administrative Agent agreeing to remit to the Borrower a copy of any such
amended Schedule I; provided, however, that the failure of the Administrative
Agent to so remit such copy shall not affect any such assignment or any such
increase in or new Commitment and shall not create any liability against the
Administrative Agent), (iii) any Loan Documents may be amended from time to time
by the Administrative Agent, the Collateral Agent and the relevant Loan Party
alone (i.e. without any Lender consent or approval) to add a Subsidiary of Group
as a Subsidiary Guarantor or as a grantor under a Collateral Document or to
subject to the Lien of any applicable Loan Document assets or property not then
subject to the Lien of such Loan Document and (iv) in the event that the U.S.
Facility is amended, or a waiver is granted thereunder, and such amendment or
waiver concerns one or more of the provisions contained in the U.S. Facility
analogous to Sections 6.1, 6.11, 6.13, 7.1, 7.2, 7.3, 7.13, 7.14, or 8.8 - 8.19
hereof or any of the definitions contained therein, then such Section(s) of this
Agreement or definitions (but only as to such Sections), as applicable, shall be
amended or waived to conform to such amendment or waiver of the U.S. Facility,
mutatis mutandis, (but only to the extent applicable to a Warnaco Entity other
than a Canadian Loan Party) without any vote required from the Lenders or any
Agent (and each Lender hereby authorizes the Administrative Agent to execute any

109



--------------------------------------------------------------------------------



 



and all documents to evidence any such amendment or waiver under this Agreement
without the consent of such Lender).
          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any applicable Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
          (c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders
or of the Super-Majority Lenders, if the consent of Requisite Lenders is
obtained, but the consent of other applicable Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this Section 11.1 being referred to as a “Non-Consenting Lender”), then, as long
as the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender and there is no continuing Event of Default, at the Borrower’s request
(and at the Borrower’s sole cost and expense), the Administrative Agent or an
Eligible Assignee that is acceptable to the Administrative Agent shall have the
right with the Administrative Agent’s consent and in the Administrative Agent’s
sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender that is acting
as the Administrative Agent or such Eligible Assignee all of the Revolving
Credit Commitments and Revolving Credit Outstandings of such Non-Consenting
Lender for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of sale; provided, however, that such purchase and sale
shall be recorded in the Register maintained by the Administrative Agent and not
be effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (y) such Non-Consenting Lender shall have
received payments of all Loans held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale. Each Lender agrees
that, if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such sale and
purchase; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
          Section 11.2 Assignments and Participations.
          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that:
          (i) if any such assignment shall be of the assigning Lender’s
Revolving Credit Outstandings and Revolving Credit Commitment, such assignment
shall cover the same percentage of such Lender’s Revolving Credit Outstandings
and Revolving Credit Commitment;
          (ii) the aggregate amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the Assignor’s
entire interest) be less than

110



--------------------------------------------------------------------------------



 



U.S.$3,000,000 or an integral multiple of U.S.$1,000,000 in excess thereof,
except (I) with the consent of the Borrower and the Administrative Agent or
(II) if such assignment is being made to a Lender or an Affiliate or Approved
Fund of such Lender; and
          (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent,
each Issuer and the Borrower (which consents shall not be unreasonably withheld
or delayed);
and provided, further, that, notwithstanding any other provision of this
Section 11.2, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing.
          (b) The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined in clause (c) below), an Assignment and Acceptance. Upon such execution,
delivery, acceptance and recording in the Register and the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
U.S.$3,500 (other than in the case of an assignment by a Lender to an Affiliate
of such Lender or by any Agent or their respective Affiliates) from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender, and if such Lender were an Issuer, of such Issuer hereunder and
thereunder, and (ii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except those which survive the
payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).
          (c) The Administrative Agent shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recording of the names and addresses of
the Lenders and the Issuers, the Revolving Credit Commitments of and principal
amount of the Revolving Loans, Swing Loans and Letter of Credit Obligations
(specifying the Reimbursement Obligations) owing to each Lender and each Issuer
from time to time (the “Revolving Credit Facility Register” or the “Register”).
The entries in the Revolving Credit Facility Register shall be conclusive and
binding for all purposes, absent manifest error, and the Loan Parties, the
Administrative Agent, the Lenders and the Issuers shall treat each Person whose
name is recorded in the Revolving Credit Facility Register as a Lender or as an
Issuer, as the case may be, for all purposes of this Agreement. The Revolving
Credit Facility Register shall be available for inspection by the Borrower and
the Facility Agents at any reasonable time and from time to time upon reasonable
prior notice. No Revolving Loan, Swing Loan, Letter of Credit Obligation,
Reimbursement Obligation, nor any Assignment and Acceptance, shall be effective
unless it is entered in the Register in due course.
          (d) Notwithstanding anything to the contrary contained in clause  (b)
above, the Loans and drawn Letters of Credit are registered obligations and the
right, title, and interest of the Lenders and Issuers, as the case may be, and
their assignees in and to such Loans or drawn Letters of Credit, as the case may
be, shall be transferable only upon notation of such transfer in the Register.
Solely for purposes of this Section 11.2 and (to the extent applicable) for tax
purposes only, the

111



--------------------------------------------------------------------------------



 



Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining the Register and such notations of transfer in the Register.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
          (f) In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
          (i) grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder,
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and
          (ii) assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent, any Issuer or the Borrower, any Federal Reserve Bank
(pursuant to Regulation A of the Federal Reserve Board) and (B) without consent
of the Administrative Agent, any Issuer or the Borrower, (1) any holder of, or
trustee for the benefit of, the holders of such Lender’s Securities and (2) any
Special Purpose Vehicle to which such Lender has granted an option pursuant to
clause (i) above;
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 other than this clause (f) or clause (g)
below. Each party hereto acknowledges and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this
clause (f) any bankruptcy, reorganization, insolvency or liquidation proceeding
(such agreement shall survive the payment in full of the Obligations). The terms
of the designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrower from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent and the Lenders, Issuers and
other Secured Parties shall continue to, and shall be entitled to continue to,
deal solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations,

112



--------------------------------------------------------------------------------



 



amend this clause (f) or postpone any scheduled date of payment of such
principal or interest. Each Special Purpose Vehicle shall be entitled to the
benefits of Section 2.14(d), Section 2.15, and Section 2.16 as if it were such
Lender; provided, however, that anything herein to the contrary notwithstanding,
the Borrower shall not, at any time, be obligated to make under Section 2.14(d),
Section 2.15, or Section 2.16 to any such Special Purpose Vehicle and any such
Lender any payment in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest if such Special
Purpose Vehicle had not been assigned the rights of such Lender hereunder. In
addition, each Lender granting a Special Purpose Vehicle the option to make all
or any part of any Loan that such Lender would otherwise be required to make
pursuant to clause (i) above shall keep a register of each Special Purpose
Vehicle which has funded all or any part of any Loans that such Lender would
otherwise be obligated to make pursuant to this Agreement, specifying such
Special Purpose Vehicle’s entitlement to payments of principal and interest with
respect to such Loans.
          (g) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.7(b). In the event of the
sale of any participation by any Lender, (w) such Lender’s obligations under the
Loan Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Agents, the Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.14(d), Section 2.15
and Section 2.16 as if it were a Lender; provided, however, that anything herein
to the contrary notwithstanding, the Borrower shall not, at any time, be
obligated to make any payment under Sections 2.14(d), Section 2.15 and
Section 2.16 to the participants in the rights and obligations of any Lender
(together with such Lender) in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold; and provided, further, that such participant in the
rights and obligations of such Lender shall have no direct right to enforce any
of the terms of this Agreement against the Borrower, any Agent or the other
Lenders.
          (h) Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions under this Section 11.2 relating to notations
of transfer in the Register.
          (i) For purposes of this Section 11.2, with respect to each Letter of
Credit, if an Issuer transfers its rights with respect to the Borrower’s
Reimbursement Obligation with respect to a Letter of Credit such Issuer shall
give notice of such transfer to the Administrative Agent for notation in the
Revolving Credit Facility Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 shall terminate and such

113



--------------------------------------------------------------------------------



 



Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit Issued prior to such date.
          Section 11.3 Costs and Expenses.
          (a) The Borrower agrees upon demand to pay, or reimburse each Facility
Agent and BAS for, all of such Facility Agent’s and BAS’s reasonable internal
and external audit, legal, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Facility Agents’ counsel,
each of Kaye Scholer LLP and Ogilvy Renault LLP, local legal counsel, auditors,
accountants, appraisers, printers, insurance advisers, and other consultants and
agents) incurred by such Facility Agent or BAS in connection with (i) such
Facility Agent’s or BAS’s audit and investigation of any of the Warnaco Entities
in connection with the preparation, negotiation and execution of the Loan
Documents and the Administrative Agent’s periodic audits of any of the Warnaco
Entities, as the case may be; (ii) the preparation, negotiation, execution and
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article III), the other Loan Documents and any proposal letter or commitment
letter issued in connection therewith and the making of the Loans hereunder;
(iii) the creation, perfection or protection of the Liens under the Loan
Documents (including, without limitation, any reasonable fees and expenses for
local counsel in various jurisdictions); (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the rights and responsibilities of each Facility
Agent hereunder and under the other Loan Documents; (v) the protection,
collection or enforcement of any of the Secured Obligations or the enforcement
of any of the Loan Documents; (vi) the commencement, defense or intervention in
any court proceeding relating in any way to any of the Secured Obligations, any
Warnaco Entity, this Agreement or any of the other Loan Documents; (vii) the
response to, and preparation for, any subpoena or request for document
production with which any Facility Agent or BAS is served or deposition or other
proceeding in which any Facility Agent or BAS is called to testify, in each
case, relating in any way to any of the Obligations, any Warnaco Entity, this
Agreement or any of the other Loan Documents; and (viii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same.
          (b) The Borrower further agrees to pay or reimburse each Arranger,
each Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including, without limitation, reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by such Arranger, such Agent, such Lender or such Issuer (i) in
enforcing any Loan Document, any Secured Obligation or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default; (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding; (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to any of the Secured
Obligations, any Warnaco Entity and related to or arising out of any of the
transactions contemplated hereby or by any of the other Loan Documents; and
(iv) in taking any other action in or with respect to any suit or proceeding
(bankruptcy or otherwise) described in any of clauses (i) through (iii) above.
          Section 11.4 Indemnities.
          (a) The Borrower agrees to indemnify and hold harmless each Arranger,
each Agent, each Lender and each Issuer and each of their respective Affiliates,
and each of the directors,

114



--------------------------------------------------------------------------------



 



officers, employees, agents, representative, attorneys, consultants and advisors
of or to any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article III) (each such Person being an “Indemnitee”) from and against any and
all claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, disbursements and expenses of any kind or nature
(including reasonable fees and disbursements of counsel to any such Indemnitee)
which may be imposed on, incurred by or asserted against any such Indemnitee in
connection with or arising out of any investigation, litigation or proceeding,
whether or not any such Indemnitee is a party thereto, whether direct, indirect,
or consequential and whether based on any federal, state or local law or other
statutory regulation, securities or commercial law or regulation, or under
common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Secured Obligation, any Letter of Credit or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of any of the Loans or Letters of Credit or in connection with any investigation
of any potential matter covered hereby (collectively, the “Indemnified
Matters”); provided, however, that the Borrower shall not have any obligation
under this Section 11.4 (i) to an Indemnitee with respect to any Indemnified
Matter caused by or resulting from the gross negligence or willful misconduct of
that Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order, (ii) with respect to taxes (and amounts
relating thereto), the indemnification for which shall be governed solely and
exclusively by Section 2.16, and (iii) to an Indemnitee with respect to any
Indemnified Matter that does not involve an act or omission of any Warnaco
Entity or affiliate thereof and is brought by one Indemnitee against another
Indemnitee. Without limiting the foregoing, Indemnified Matters include (i) all
Environmental Liabilities and Costs arising from or connected with the past,
present or future operations of any Warnaco Entity involving any property
subject to a Collateral Document, or damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate;
(ii) any costs or liabilities incurred in connection with any Remedial Action
concerning any Warnaco Entity; (iii) any costs or liabilities incurred in
connection with any Environmental Lien; (iv) any costs or liabilities incurred
in connection with any other matter under any Environmental Law, including
CERCLA and applicable property transfer laws, whether, with respect to any of
such matters, such Indemnitee is a mortgagee pursuant to any leasehold mortgage,
a mortgagee in possession, the successor in interest to any Warnaco Entity, or
the owner, lessee or operator of any property of any Warnaco Entity by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent incurred following (A) foreclosure by
any Facility Agent, any Lender or any Issuer, or any Facility Agent, any Lender
or any Issuer having become the successor in interest to any Warnaco Entity, and
(B) attributable solely to acts of the Arrangers, the Facility Agents, such
Lender or such Issuer or any agent on behalf of the Facility Agents or such
Lender.
          (b) The Borrower shall indemnify each Agent, each Arranger, each
Lender and each Issuer for, and hold each Agent, each Arranger, each Lender and
each Issuer harmless from and against, any and all claims for brokerage
commissions, fees and other compensation made against any Agent, Arranger,
Lender or any Issuer for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Warnaco
Entity in connection with the transactions contemplated by this Agreement.
          (c) The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Secured Obligations and (ii) inure to the benefit of any Person who was
at any time an Indemnitee under this Agreement or any other Loan Document.

115



--------------------------------------------------------------------------------



 



          Section 11.5 Limitation of Liability.
          (a) Group and the Borrower agree, jointly and severally, that no
Indemnitee shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to any Warnaco Entity or any equity holders or creditors of
any Warnaco Entity for or in connection with the transactions contemplated
hereby and in the other Loan Documents, except to the extent such liability is
found in a final judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct. In no event,
however, shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages and each of Group and the
Borrower hereby waives, releases and agrees (for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
          (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
          Section 11.6 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and each Affiliate of a Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of a Loan Party against any and all of the Secured Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and although such Secured Obligations
may be unmatured. Each Lender agrees promptly to notify the Borrower after any
such set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.6
are in addition to the other rights and remedies (including other rights of
set-off) which such Lender may have.
          Section 11.7 Sharing of Payments, Etc.
          (a) If any Lender (directly or through an Affiliate thereof) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of the Loans owing to it (including
any interest or fees in respect thereof or amounts due pursuant to Section 11.3
or Section 11.4) or derived from Collateral (in each case, other than pursuant
to Section 2.14, Section 2.15 or Section 2.16) in excess of its Ratable Portion
of payments obtained by all the Lenders on account of such Obligations, such
Lender (each, a “Purchasing Lender”) shall forthwith purchase from the other
Lenders (each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.

116



--------------------------------------------------------------------------------



 



          (b) If any Lender shall, after the sharing of payments as set forth in
clause (a) above, hold payments in excess of its Loans, such Lender shall pay
such amounts to the Administrative Agent for application pursuant to
Section 2.13(h).
          (c) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Lender, such purchase from each
applicable Selling Lender shall be rescinded and such Lender shall repay to such
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment to
(ii) the total amount so recovered from such Purchasing Lender) of any interest
or other amount paid or payable by such Purchasing Lender in respect of the
total amount so recovered.
          (d) The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
          Section 11.8 Notices, Etc.
          (a) Notices. All notices, demands, requests and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record, and addressed to
the party to be notified as follows:

  (i)   if to Group or the Borrower:         c/o The Warnaco Group Inc.
501 7th Avenue
New York, NY 10018
Attention:        Chief Financial Officer
Telecopy No: (212) 287-8546         with a copy to the Assistant General Counsel
of Group
Email: ealford@warnaco.com

     (ii) if to any Lender, at its Domestic Lending Office specified opposite
its name on Schedule II (Domestic Lending Offices and Addresses for Notices) or
on the signature page of any applicable Assignment and Acceptance;
     (iii) if to any Issuer, at the address set forth under its name on
Schedule II (Domestic Lending Offices and Addresses for Notices);

  (iv)   if to the Administrative Agent:         Bank of America, N.A.
335 Madison Avenue
New York, New York 10017
Attention:   Business Capital-
                    Account Executive
Email: kevin.w.corcoran@bankofamerica.com
Telecopy No.: (212) 503-7350

117



--------------------------------------------------------------------------------



 



with a copy to:
Bank of America, N.A.
335 Madison Avenue
New York, New York 10017
Attention: Legal Department
Email: girolamo.m.saccone@bankofamerica.com
Telecopy No.: (212) 503-7350
and
(v) if to the Collateral Agent:
Bank of America, N.A.
335 Madison Avenue
New York, New York 10017
Attention:   Business Capital-
                    Account Executive
Email: kevin.w.corcoran@bankofamerica.com
Telecopy No.: (212) 503-7350
with a copy to:
Bank of America, N.A.
335 Madison Avenue
New York, New York 10017
Attention: Legal Department
Email: girolamo.m.saccone@bankofamerica.com
Telecopy No.: (212) 503-7350
or at such other address as shall be notified in writing (i) in the case of
Group, the Borrower and the Facility Agents, to the other parties and (ii) in
the case of all other parties, to the Borrower and the Facility Agents. All such
notices and communications shall be effective upon (1) personal delivery (if
delivered by hand, including any overnight courier service), (2) when deposited
in the mails (if sent by mail), (3) if delivered by posting to an Approved
Electronic Platform, an internet website or a similar telecommunication device
requiring a user prior access to such Approved Electronic Platform, website or
other device, when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and (4) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided above; provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article X shall not be effective until received by the Administrative Agent.
          (b) Use of Electronic Platform. Notwithstanding clause (a) above
(unless the Administrative Agent requests that the provisions of clause (a)
above be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means, the Loan Parties shall deliver all Approved Electronic

118



--------------------------------------------------------------------------------



 



Communications to the Facility Agents by transmitting such Approved Electronic
Communications electronically (in a format acceptable to the applicable Facility
Agent) to kevin.w.corcoran@bankofamerica.com or such other electronic mail
address (or similar means of electronic delivery) as such Facility Agent may
notify the Borrower. Nothing in this clause (b) shall prejudice the right of any
Facility Agent or any Lender or Issuer to deliver any Approved Electronic
Communication to any Loan Party in any manner prescribed in this Agreement.
          Section 11.9 No Waiver; Remedies. No failure on the part of any
Lender, Issuer or any Facility Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          Section 11.10 Binding Effect. This Agreement shall become effective
when it shall have been executed by Group, the Borrower and the Facility Agents
and when the Administrative Agent shall have been notified by each Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of Group, the Borrower, the Facility Agents and each Lender and
their respective successors and assigns, except that neither Group nor the
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
          Section 11.11 Governing Law. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal law of the Province of Ontario,
Canada.
          Section 11.12 Submission to Jurisdiction; Service of Process.
          (a) Any legal action or proceeding with respect to (i) this Agreement
or any other Loan Document governed by laws other than the laws of the United
States of America or any state thereof may be brought in the courts located in
the city of Toronto, Ontario, Canada and (ii) any Loan Document governed by the
laws of the United States of America or any state thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
Group and the Borrower hereby each accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
          (b) Each of Group and the Borrower hereby irrevocably consents to the
service of any and all legal process, summons, notices and documents in any
suit, action or proceeding arising out of or in connection with this Agreement
or any of the other Loan Documents by the mailing (by registered or certified
mail, postage prepaid) or delivering of a copy of such process to Group and the
Borrower at its address specified in Section 11.8. Each of Group and the
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (c) Nothing contained in this Section 11.12 shall affect the right of
any Facility Agent or any Lender to serve process in any other manner permitted
by law or commence legal proceedings or otherwise proceed against the Borrower
or any other Loan Party in any other jurisdiction.

119



--------------------------------------------------------------------------------



 



          Section 11.13 Waiver of Jury Trial. Each Facility Agent, each of the
Lenders, the Issuers, Group and the Borrower irrevocably waives trial by jury in
any action or proceeding with respect to this Agreement or any other Loan
Document.
          Section 11.14 Marshaling; Payments Set Aside. None of the Facility
Agents, any Lender or any Issuer shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to any Facility Agent, the Lenders or the Issuers or any of such
Persons receives payment from the proceeds of the Collateral or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefore, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
          Section 11.15 Section Titles. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
          Section 11.16 [Intentionally Omitted].
          Section 11.17 [Intentionally Omitted].
          Section 11.18 Entire Agreement. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission, electronic mail or by posting on the Approved Electronic Platform
shall be as effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all parties shall be lodged with
the Borrower and the Administrative Agent. In the event of any conflict between
the terms of this Agreement and any other Loan Document, the terms of this
Agreement shall govern.
          Section 11.19 Confidentiality.
          (a) No Agent or any Lender may disclose to any Person any
confidential, proprietary or non-public information of the Warnaco Entities
furnished to the Agents or the Lenders by Group or the Borrower (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agents and each of the Lenders may
disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) if reasonably necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.19, to any assignee of or participant in, or any
prospective assignee of or

120



--------------------------------------------------------------------------------



 



participant in, any of its rights or obligations under this Agreement, (vii) to
the extent such Borrower Information (A) is or becomes generally available to
the public on a non-confidential basis other than as a result of a breach of
this Section 11.19 by such Agent or such Lender, or (B) is or becomes available
to such Agent or such Lender on a nonconfidential basis from a source other than
a Warnaco Entity and (viii) with the prior written consent of Group or the U.S.
Borrower.
          (b) Neither Group nor the Borrower may disclose to any Person the
amount or terms of any fees payable to any Agent, any Arranger or any Lender
(such information being collectively referred to herein as the “Facility
Information”), except that Group or the Borrower may disclose the Facility
Information (i) to its and its respective Affiliates’ employees, officers,
directors, agents and advisors who have a need to know the Facility Information
in connection with this Agreement and the transactions contemplated hereby or
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process.
          Section 11.20 Patriot Act Notice. The Agents, the Issuers and the
Lenders hereby notify Group and the Borrower that, pursuant to the requirements
of the Patriot Act, the Agents, the Issuers and the Lenders are required to
obtain, verify and record information that identifies each of Group, the
Borrower and the other Loan Parties, including its legal name, address, tax ID
number and other information that will allow the Agents, the Issuers and the
Lenders to identify it in accordance with the Patriot Act. The Agents, the
Issuers and the Lenders may require information regarding Group’s, the
Borrower’s and other Loan Parties’ management and owners, such as legal name,
social security number and date of birth.
          Section 11.21 Language. The parties have requested that this Agreement
and the other documents contemplated hereby or relating hereto be drawn up in
the English language. Les parties ont requis que cette convention ainsi que tous
les documents qui y sont envisagés ou qui s’y rapportent soient rédigés en
langue anglaise.

121



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Warnaco Of Canada Company, as Borrower
      By:   /s/ Lawrence R. Rutkowski     Name:  Lawrence R. Rutkowski    
Title: Vice President    

            The Warnaco Group, Inc., as Group
      By:   /s/ Lawrence R. Rutkowski     Name:  Lawrence R. Rutkowski    
Title: Executive Vice President and CFO    

            Bank of America, N.A., as Administrative Agent
and Collateral Agent
      By:   /s/ Kevin W. Corcoran     Name:   Kevin W. Corcoran     Title: Vice
President    

 



--------------------------------------------------------------------------------



 



            Issuers

Bank of America, N.A. (acting through its Canada branch)
      By:   /s/ Medina Sales de Andrade       Name:   Medina Sales de Andrade  
    Title:   Vice President         The Bank of Nova Scotia
      By:   /s/ Rose Porter       Name:   Rose Porter       Title:   Director  
 

 



--------------------------------------------------------------------------------



 



            Lenders

Bank of America, N.A. (acting through its Canada branch)
      By:   /s/ Medina Sales de Andrade       Name:   Medina Sales de Andrade  
    Title:   Vice President         DEUTSCHE BANK AG, CANADA BRANCH
      By:   /s/ Robert A. Johnston       Name:   Robert A. Johnston      
Title:   Director             By:   /s/ Renate Engel       Name:   Renate Engel
      Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



            The Bank of Nova Scotia
      By:   /s/ Rose Porter       Name:   Rose Porter       Title:   Director  
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Defined Terms
    1  

Section 1.2 Computation of Time Periods
    39  

Section 1.3 Accounting Terms and Principles
    39  

Section 1.4 Conversion of Foreign Currencies
    40  

Section 1.5 Certain Terms
    40  
 
       
ARTICLE II THE REVOLVING CREDIT FACILITY
    41  
 
       
Section 2.1 The Commitments
    41  

Section 2.2 Borrowing Procedures
    42  

Section 2.3 Swing Loans
    43  

Section 2.4 Letters of Credit
    44  

Section 2.5 Reduction and Termination of the Commitments
    48  

Section 2.6 Repayment of Loans
    49  

Section 2.7 Evidence of Debt
    49  

Section 2.8 Optional Prepayments
    49  

Section 2.9 Mandatory Prepayments
    49  

Section 2.10 Interest
    51  

Section 2.11 Conversion/Continuation Option
    52  

Section 2.12 Fees
    53  

Section 2.13 Payments and Computations
    53  

Section 2.14 Special Provisions Governing BA Rate Loans
    56  

Section 2.15 Capital Adequacy
    57  

Section 2.16 Taxes
    58  

Section 2.17 Substitution of Lenders
    60  

Section 2.18 [Intentionally Omitted]
    60  

Section 2.19 Special Cash Collateral Account
    60  
 
       
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
    61  
 
       
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    61  

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    65  

Section 3.3 Determinations of Initial Borrowing Conditions
    66  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    66  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    66  

Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    67  

Section 4.3 Ownership of Group, Borrower; Subsidiaries
    68  

Section 4.4 Financial Statements
    68  

Section 4.5 Material Adverse Change
    69  

Section 4.6 Solvency
    69  

Section 4.7 Litigation
    69  

Section 4.8 Taxes
    69  

Section 4.9 Full Disclosure
    70  

Section 4.10 Margin Regulations
    70  

Section 4.11 No Burdensome Restrictions; No Defaults
    70  

Section 4.12 Investment Company Act
    71  

Section 4.13 Use of Proceeds
    71  

Section 4.14 Insurance
    71  

Section 4.15 Labor Matters
    71  

Section 4.16 ERISA
    71  

Section 4.17 Environmental Matters
    73  

Section 4.18 Intellectual Property; Material License
    74  

Section 4.19 Title; Real Property
    74  

Section 4.20 Perfection of Security Interests in the Collateral
    75  
 
       
ARTICLE V FINANCIAL COVENANTS
    75  
 
       
Section 5.1 Minimum Fixed Charge Coverage Ratio
    75  
 
       
ARTICLE VI REPORTING COVENANTS
    75  
 
       
Section 6.1 Financial Statements
    75  

Section 6.2 Default Notices
    78  

Section 6.3 Litigation
    78  

Section 6.4 Asset Sales
    78  

Section 6.5 Notices under Senior Note Documents
    78  

Section 6.6 Securities Exchange Filings; Press Releases
    78  

Section 6.7 Labor Relations
    78  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.8 Tax Returns
    78  

Section 6.9 Insurance
    78  

Section 6.10 ERISA Matters
    79  

Section 6.11 Environmental Matters
    79  

Section 6.12 Borrowing Base Determination
    79  

Section 6.13 Material Licenses
    81  

Section 6.14 Communications and Amendments with respect to U.S. Facility
    81  

Section 6.15 Other Information
    81  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    81  
 
       
Section 7.1 Preservation of Corporate Existence, Etc.
    81  

Section 7.2 Compliance with Laws, Etc.
    81  

Section 7.3 Conduct of Business
    82  

Section 7.4 Payment of Taxes, Etc.
    82  

Section 7.5 Maintenance of Insurance
    82  

Section 7.6 Access
    82  

Section 7.7 Keeping of Books
    83  

Section 7.8 Maintenance of Properties, Etc.
    83  

Section 7.9 Application of Proceeds
    83  

Section 7.10 Environmental
    83  

Section 7.11 Additional Personal Property Collateral and Guaranties
    83  

Section 7.12 Canadian Plans
    84  

Section 7.13 Real Property
    85  

Section 7.14 Senior Notes
    86  

Section 7.15 Post Closing Matters
    86  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    86  
 
       
Section 8.1 Indebtedness
    86  

Section 8.2 Liens, Etc.
    88  

Section 8.3 Investments
    89  

Section 8.4 Sale of Assets
    90  

Section 8.5 Restricted Payments
    92  

Section 8.6 Prepayment and Cancellation of Indebtedness
    93  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 8.7 Restriction on Fundamental Changes
    94  

Section 8.8 Change in Nature of Business
    95  

Section 8.9 Transactions with Affiliates
    95  

Section 8.10 Restrictions on Subsidiary Distributions; No New Negative Pledge
    95  

Section 8.11 Modification of Constituent Documents
    96  

Section 8.12 Modification of Certain Documents and Certain Debt
    96  

Section 8.13 Modification of Debt Agreements
    96  

Section 8.14 Accounting Changes; Fiscal Year
    96  

Section 8.15 Margin Regulations
    97  

Section 8.16 Sale and Leasebacks Transactions
    97  

Section 8.17 No Speculative Transactions
    97  

Section 8.18 Compliance with ERISA
    97  

Section 8.19 Environmental
    97  
 
       
ARTICLE IX EVENTS OF DEFAULT
    97  
 
       
Section 9.1 Events of Default
    97  

Section 9.2 Remedies
    99  

Section 9.3 Actions in Respect of Letters of Credit
    99  
 
       
ARTICLE X THE FACILITY AGENTS
    100  
 
       
Section 10.1 Authorization and Action
    100  

Section 10.2 Agent’s Reliance, Etc.
    101  

Section 10.3 The Agents Individually
    102  

Section 10.4 Lender Credit Decision
    102  

Section 10.5 Indemnification
    102  

Section 10.6 Successor Agents
    103  

Section 10.7 Concerning the Collateral and the Collateral Documents
    104  

Section 10.8 Collateral Matters Relating to Related Obligations
    105  

Section 10.9 Posting of Approved Electronic Communications
    106  

Section 10.10 Syndication Agent; Arrangers
    107  
 
       
ARTICLE XI MISCELLANEOUS
    107  
 
       
Section 11.1 Amendments, Waivers, Etc.
    107  

Section 11.2 Assignments and Participations
    110  

iv 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 11.3 Costs and Expenses
    114  

Section 11.4 Indemnities
    114  

Section 11.5 Limitation of Liability
    116  

Section 11.6 Right of Set-off
    116  

Section 11.7 Sharing of Payments, Etc.
    116  

Section 11.8 Notices, Etc.
    117  

Section 11.9 No Waiver; Remedies
    119  

Section 11.10 Binding Effect
    119  

Section 11.11 Governing Law
    119  

Section 11.12 Submission to Jurisdiction; Service of Process
    119  

Section 11.13 Waiver of Jury Trial
    120  

Section 11.14 Marshaling; Payments Set Aside
    120  

Section 11.15 Section Titles
    120  

Section 11.16 [Intentionally Omitted]
    120  

Section 11.17 [Intentionally Omitted]
    120  

Section 11.18 Entire Agreement
    120  

Section 11.19 Confidentiality
    120  

Section 11.20 Patriot Act Notice
    121  

Section 11.21 Language
    121  

v 